 

Exhibit 10.1

 



 

 

AMENDED AND RESTATED ABL CREDIT AGREEMENT

 

Dated as of September 30, 2019

 

among

 

GYP HOLDINGS III CORP.

 

as Lead Borrower,

 

THE ENTITIES LISTED ON SCHEDULE I HERETO

 

as Borrowers,

 

GYP HOLDINGS II CORP.

 

as Holdings,

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent and Collateral Agent,

 

THE OTHER LENDERS PARTY HERETO,

 

SUNTRUST BANK,

 

as Syndication Agent,

 

RBC CAPITAL MARKETS,*

 

as Documentation Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

 

SUNTRUST ROBINSON HUMPHREY, INC.,

 

as Joint Lead Arrangers and Joint Bookrunners

 



 

 



 

* RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 



 

 

 

TABLE OF CONTENTS

 

Section     Page

 

Article I

DEFINITIONS AND ACCOUNTING TERMS



1.01 Defined Terms 1 1.02 Other Interpretive Provisions 63 1.03 Accounting Terms
64 1.04 Rounding 64 1.05 References to Agreements and Laws 64 1.06 Times of Day
65 1.07 Timing of Payment or Performance 65 1.08 Currency Equivalents Generally
65 1.09 Pro Forma Calculations 65 1.10 Basket Calculations 65 1.11 Letter of
Credit Amounts 66

Article II

the COMMITMENTS and Credit Extensions

2.01 The Revolving Credit Loans 66 2.02 Borrowings, Conversions and
Continuations of Loans 67 2.03 Letters of Credit 70 2.04 Swing Line Loans 80
2.05 Prepayments 83 2.06 Termination or Reduction of Revolving Credit
Commitments 85 2.07 Repayment of Loans 86 2.08 Interest 86 2.09 Fees 87 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 88
2.11 Evidence of Indebtedness 89 2.12 Payments Generally; Administrative Agent’s
Clawback 90 2.13 Sharing of Payments 92 2.14 Revolving Credit Commitment
Increases 93 2.15 Cash Collateral 96 2.16 Defaulting Lenders 97 2.17 Designation
of Lead Borrower as Agent 99 2.18 Designated Account 100 2.19 Maintenance of
Loan Account; Statement of Obligations 100

Article III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes 101 3.02 Illegality 104

 



 

 

 

3.03 Inability to Determine Rates 105 3.04 Increased Cost and Reduced Return;
Capital Adequacy 105 3.05 Funding Losses 106 3.06 Matters Applicable to All
Requests for Compensation 107 3.07 Replacement of Lenders under Certain
Circumstances 108 3.08 Effect of Benchmark Transition Event 109 3.09 Survival
110

Article IV

CONDITIONS PRECEDENT TO Credit Extensions

4.01 Conditions to Initial Credit Extension 110 4.02 Conditions to All Credit
Extensions 114

Article V

REPRESENTATIONS AND WARRANTIES

5.01 Existence, Qualification and Power; Compliance with Laws 115 5.02
Authorization; No Contravention 115 5.03 Governmental Authorization; Other
Consents 115 5.04 Binding Effect 116 5.05 Financial Statements; No Material
Adverse Effect 116 5.06 Litigation 116 5.07 No Default 117 5.08 Ownership of
Property; Liens 117 5.09 Environmental Matters 117 5.10 Taxes 117 5.11 ERISA
Compliance 118 5.12 Subsidiaries; Equity Interests 119 5.13 Margin Regulations;
Investment Company Act 119 5.14 Disclosure 119 5.15 Compliance with Laws 120
5.16 Intellectual Property 120 5.17 Solvency 120 5.18 Labor Matters 120 5.19
Perfection, Etc 121 5.20 OFAC and PATRIOT Act Compliance 121 5.21
Anti-Corruption Compliance 121 5.22 OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws 121 5.23 Designation as Senior Debt 121 5.24 Tax
Reporting Compliance 121

Article VI

AFFIRMATIVE COVENANTS

6.01 Financial Statements 122 6.02 Certificates; Other Information 123

 



ii

 

 

6.03 Notices 126 6.04 Payment of Obligations 127 6.05 Preservation of Existence,
Etc 127 6.06 Maintenance of Properties 128 6.07 Maintenance of Insurance 128
6.08 Compliance with Laws 128 6.09 Books and Records 128 6.10 Inspection Rights
128 6.11 Use of Proceeds 130 6.12 Covenant to Guarantee Obligations and Give
Security 130 6.13 Compliance with Environmental Laws 132 6.14 Further
Assurances, Post Closing Obligations 132 6.15 OFAC; Sanctions; Anti-Corruption
Laws; Anti-Money Laundering Laws 133 6.16 Conference Calls 133 6.17 ERISA 133
6.18 Cash Management 133 6.19 Physical Inventories 135

Article VII

NEGATIVE COVENANTS

7.01 Liens 135 7.02 Investments 139 7.03 Indebtedness 143 7.04 Fundamental
Changes 146 7.05 Dispositions 147 7.06 Restricted Payments 149 7.07 Change in
Nature of Business 152 7.08 Transactions with Affiliates 152 7.09 Burdensome
Agreements 153 7.10 Use of Proceeds 154 7.11 Fixed Charge Coverage Ratio 154
7.12 Amendments of Organization Documents 154 7.13 Accounting Changes 155 7.14
Prepayments, Etc. of Indebtedness and Modifications of Certain Debt Instruments
155 7.15 Holding Companies 156 7.16 Deposit Accounts; Credit Card Processors 157

Article VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default 157 8.02 Remedies Upon Event of Default 159 8.03 Right to
Cure 160 8.04 Application of Funds 161

 



iii

 

 

Article IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Agents 163 9.02 Delegation of Duties 164
9.03 Liability of Agents 164 9.04 Reliance by Agents 164 9.05 Notice of Default
165 9.06 Credit Decision; Disclosure of Information by Agents 165 9.07
Indemnification of Agents 166 9.08 Agents in their Individual Capacities 166
9.09 Successor Agents 167 9.10 Administrative Agent May File Proofs of Claim 168
9.11 Collateral and Guaranty Matters 169 9.12 Secured Cash Management Agreements
and Secured Hedge Agreements 169 9.13 Other Agents; Arranger and Managers 170
9.14 Appointment of Supplemental Administrative Agents 170 9.15 Withholding 171
9.16 Certain ERISA Matters 171 9.17 Field Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information 173

Article X

MISCELLANEOUS

10.01 Amendments, Etc 174 10.02 Notices; Effectiveness; Electronic
Communications 177 10.03 No Waiver; Cumulative Remedies; Enforcement 179 10.04
Expenses and Taxes 180 10.05 Indemnification by the Lead Borrower 181 10.06
Payments Set Aside 183 10.07 Successors and Assigns 183 10.08 Confidentiality
188 10.09 Setoff 189 10.10 Interest Rate Limitation 190 10.11 Counterparts 190
10.12 Integration; Effectiveness 190 10.13 Survival of Representations and
Warranties 191 10.14 Severability 191 10.15  Governing Law; Jurisdiction; Etc
191 10.16  WAIVER OF RIGHT TO TRIAL BY JURY 192 10.17 Binding Effect 192 10.18
No Advisory or Fiduciary Responsibility 193 10.19 Affiliate Activities 193 10.20
Electronic Execution of Assignments and Certain Other Documents 194 10.21 USA
PATRIOT ACT; “Know Your Customer” Checks 194 10.22 Keepwell 195

 



iv

 

 

10.23 ABL/Term Intercreditor Agreement 195 10.24 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 196 10.25 Acknowledgement Regarding Any
Supported QFCs 196 10.26 Amendment and Restatement; No Novation 197

 



v

 

 

SCHEDULES

 

I  Loan Parties      II  Immaterial Subsidiaries      III  Designated Account   
  IV  Administrative Agent’s Account      2.01  Revolving Credit Commitments and
Pro Rata Shares      5.09  Environmental Matters      5.11(d)  Pension Plans   
  5.12  Subsidiaries and Other Equity Investments      5.16  Intellectual
Property      5.18  Labor Matters      6.02(e)  Financial and Collateral Reports
     7.01(b)  Existing Liens      7.02(f)  Existing Investments      7.03(b) 
Existing Indebtedness      7.08(o)  Existing Affiliate Transactions     
10.02(a)  Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

  Form of      A-1  Committed Loan Notice      B  Borrowing Base Certificate   
  C-1  Revolving Credit Note      C-2  Swing Line Note      D  Compliance
Certificate      E-1  Assignment and Assumption      E-2  Administrative
Questionnaire      J  Solvency Certificate      K  U.S. Tax Compliance
Certificate      L  Cash Management/Secured Hedge Notice      M  Intercompany
Note      O  Credit Card Notification

 



vi

 

 

 

AMENDED AND RESTATED ABL CREDIT AGREEMENT

 

This AMENDED AND RESTATED ABL CREDIT AGREEMENT (this “Agreement”) is entered
into as of September 30, 2019, among GYP HOLDINGS III CORP., a Delaware
corporation (the “Lead Borrower”), the entities listed on Schedule I (together
with the Lead Borrower, collectively, the “Borrowers” and individually, a
“Borrower”), GYP HOLDINGS II CORP., a Delaware corporation (“Holdings”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and Wells Fargo Bank, N.A., as Administrative Agent,
as Collateral Agent, as Swing Line Lender and as an L/C Issuer.

 

PRELIMINARY STATEMENTS

 

The Lead Borrower, Holdings, and the other Borrowers party thereto have entered
into that certain ABL Credit Agreement dated as of April 1, 2014 (as amended by
that certain First Amendment to ABL Credit Agreement, dated as of February 17,
2016, that certain Second Amendment to ABL Credit Agreement dated as of November
18, 2016, that certain Third Amendment to ABL Credit Agreement dated as of June
1, 2018, that certain Fourth Amendment to ABL Credit Agreement dated as of
September 16, 2019, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”) with Wells Fargo, as Administrative Agent and
Collateral Agent thereunder, and each lender from time to time party thereto.

 

The Borrowers and Holdings have requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement, which shall continue
the senior revolving credit and letter of credit facilities to the Borrowers.

 

The Lenders and the L/C Issuer have indicated their willingness to amend and
restate the Existing Credit Agreement and make the Loans and issue the Letters
of Credit on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 



1.01        Defined Terms. As used in this Agreement (including the preliminary
statements above), the following terms shall have the meanings set forth below:

 





“ABL Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise, with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement (other than Excluded Swap Obligations), in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding (or that would accrue but for the commencement
of such proceeding), regardless of whether such interest and fees are allowed
claims in such proceeding. Without limiting the generality of the foregoing, the
ABL Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, costs, indemnities and other amounts payable by any Loan Party
under any Loan Document, (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party, and (c)
all amounts payable under Sections 10.04 and 10.05; provided that the ABL
Obligations shall not include Excluded Swap Obligations.

 



 

 

 

“ABL Priority Collateral” has the meaning specified in the ABL/Term
Intercreditor Agreement.

 

“ABL/Term Intercreditor Agreement” means the ABL/Term Intercreditor Agreement,
dated as of the Original Closing Date (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof), among the
Holdings, the Lead Borrower, the other Loan Parties party thereto, Wells Fargo
as Representative for the Secured Parties and Credit Suisse as Representative
for the Initial First Lien Term Secured Parties and as Representative for the
Initial Second Lien Term Secured Parties.

 

“Acceptable Credit Card Processor” means any major credit or debit card
processor (including Visa, MasterCard, American Express, Diners Club, and other
processors reasonably acceptable to the Administrative Agent in its Permitted
Discretion).

 

“Account” means “accounts” as defined in the Uniform Commercial Code, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.

 

“Account Debtor” means a Person obligated under an Account.

 

“Acquired Business” has the meaning specified in Section 7.02(i).

 

“Adjustment Date” means the first day of each fiscal quarter, commencing with
the first day of the fiscal quarter ending on January 31, 2020.

 

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under the Loan Documents, and any successor administrative agent.

 

“Administrative Agent’s Account” means the Deposit Account of Administrative
Agent identified on Schedule IV to this Agreement (or such other Deposit Account
of Administrative Agent that has been designated as such, in writing, by Agent
to Borrowers and the Lenders).

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02(a), or such other address as the Administrative Agent
may from time to time notify the Borrowers and the Lenders.

 



2

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“AEA” means AEA Investors LP and its Affiliates, other than any portfolio
company of any of the foregoing.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, partners, members, representatives, agents,
attorneys-in-fact, trustees and advisors of such Persons and Affiliates and
their respective successors and assigns.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

 

“Agreement” means this Amended and Restated ABL Credit Agreement, as amended,
supplemented or modified from time to time in accordance with its terms.

 

“Anticipated Cure Deadline” has the meaning specified in Section 8.03(b).

 

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

“Applicable Rate” means a percentage per annum equal to (a) from the Restatement
Effective Date until the first Adjustment Date, the applicable percentage per
annum set forth below in “Pricing Level 1” and (b) thereafter, from any
Adjustment Date until the immediately succeeding Adjustment Date, the applicable
percentage per annum set forth below, as determined by reference to Average
Daily Availability for the most recent fiscal quarter ended immediately prior to
such Adjustment Date expressed as a percentage of the Line Cap.

 



3

 

 

Applicable Rate Pricing
Level Average Daily
Availability Eurodollar
Rate Base Rate 1 > 66.7% 1.25% 0.25% 2 < 66.7% 1.50% 0.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in
Average Daily Availability shall become effective as of the third Business Day
immediately following the date a Borrowing Base Certificate is delivered
pursuant to Section 6.02(b); provided, however, that “Pricing Level 2” shall
apply (x) as of the first Business Day at any time after the date on which a
Borrowing Base Certificate was required to have been delivered but was not
delivered (or was delivered but did not contain the calculations of Average
Daily Availability) until the first Business Day immediately following the date
on which such Borrowing Base Certificate (which includes calculations of Average
Daily Availability) is delivered and (y) at all times during the existence of an
Event of Default.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Appraised Value” means the appraised orderly liquidation value of Eligible
Inventory, net of costs and expenses to be incurred in connection with any such
liquidation, which value is expressed as a percentage of Cost of Eligible
Inventory as set forth in the Inventory stock ledger of the applicable Loan
Party, which value shall be determined from time to time by reference to the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent and reasonably satisfactory to the Lead Borrower.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means each of Wells Fargo and SunTrust Robinson Humphrey, Inc., in
their respective capacities as exclusive joint lead arrangers and joint
bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
(subject to Section 1.03(c)).

 

“Availability” means, at any time, the result, if a positive number, of (a) the
Line Cap at such time minus (b) the Total Outstandings. In calculating
Availability at any time and for any purpose under this Agreement, the Lead
Borrower shall certify to the Administrative Agent that all accounts payable and
Taxes are being paid on a timely basis.

 



4

 

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the determination of Appraised Value, such Reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Agents’ ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base or the assets, business, financial performance or financial condition of
any Loan Party, (d) to reflect that a Default or an Event of Default then
exists, (e) to reflect any Accounts that are subject to any Lien permitted under
Section 7.01(p) or (dd) (unless the proceeds from such Accounts are deposited in
accounts that are dedicated for the sole purpose of collection of proceeds from
such Accounts and such arrangements are reasonably satisfactory to the
Administrative Agent) or (f) to reflect any restrictions in the Term Loan
Documents or in the documents governing any Permitted Term Refinancing Debt on
the incurrence of Indebtedness by the Loan Parties, but only to the extent that
such restrictions reduce, or with the passage of time could reduce, the amounts
available to be borrowed hereunder in order for the Loan Parties to comply with
the Term Loan Documents, or the documents or the documents governing any
Permitted Term Refinancing Debt. Without limiting the generality of the
foregoing, Availability Reserves may include (but are not limited to), in the
Administrative Agent’s Permitted Discretion, Reserves based on: (i) rent (not to
exceed two months rent for each location plus any past due rent) for any
locations leased by a Loan Party unless, in each case, the applicable lessor has
delivered to the Administrative Agent, as applicable, a Collateral Access
Agreement; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, claims of the PBGC and other Taxes which may have
priority over the interests of the Administrative Agent in any Collateral; (iv)
salaries, wages, vacation pay and benefits due and owing to employees of any
Loan Party; (v) customer deposits; (vi) Reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals; (vii)
Reserves for dilution of Eligible Accounts to the extent that the Dilution
Percentage exceeds 5.0%; (viii) warehousemen’s, carrier’s or bailee’s charges
and other Permitted Encumbrances which may have priority over the interests of
the Administrative Agent in any Collateral; (ix) amounts due to vendors on
account of consigned goods; and (x) at any time that Availability is less than
20.0% of the Line Cap, Reserves to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to any Secured
Hedge Agreement or Secured Cash Management Agreement then provided or
outstanding; provided that if any Secured Hedge Agreement or Secured Cash
Management Agreement is secured on a pari passu basis with the Revolving Credit
Facility, Reserves may be established regardless of Availability at such time.
The amount of any Reserve established by the Administrative Agent hereunder
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such Reserve.

 

“Average Daily Availability” means, at any time, the average daily Availability
for the immediately preceding fiscal quarter.

 



5

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
Eurodollar Rate (which rate shall be calculated based upon an Interest Period of
one month and shall be determined on a daily basis), plus one percentage point,
and (c) the Prime Rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Lead Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Eurodollar Rate for
United States dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement shall be deemed
to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by Administrative Agent and Lead Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
United States dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).

 



6

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

 

(a)           in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or

 

(b)           in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

 

(a)           a public statement or publication of information by or on behalf
of the administrator of the Eurodollar Rate announcing that such administrator
has ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

 

(b)           a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the Federal Reserve
System of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the Eurodollar Rate, a resolution
authority with jurisdiction over the administrator for the Eurodollar Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Eurodollar Rate, which states that the administrator of
the Eurodollar Rate has ceased or will cease to provide the Eurodollar Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurodollar Rate; or

 

(c)           a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by notice to Lead Borrower,
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 



7

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.08 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.08.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities and Exchange Act of 1934, as amended, except
that in calculating the beneficial ownership of any particular “person” (as that
term is used in Section 13(d)(3) of the Securities and Exchange Act of 1934, as
amended), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns,”
“Beneficially Owned” and “Beneficial Ownership” have a corresponding meaning.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan.”

 

“Blocked Account Agreement” means, with respect to any deposit or securities
account established by a Loan Party, an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, establishing Control (as
defined in the Uniform Commercial Code) of such Blocked Account by the
Collateral Agent (for the benefit of itself and the other Secured Parties) and
whereby the Person maintaining such account agrees, during a Cash Dominion
Trigger Period, to comply only with the instructions originated by the
Collateral Agent without the further consent of any Loan Party.

 

“Blocked Account Bank” means each bank or securities intermediary with whom
deposit or securities accounts are maintained in which any funds of any of the
Loan Parties from one or more DDAs are held and with whom a Blocked Account
Agreement has been, or is required to be, executed in accordance with the terms
of any Loan Document.

 

“Blocked Accounts” has the meaning provided in Section 6.18(b).

 

“Board of Directors” means: (a) with respect to Holdings, the Lead Borrower or
any other corporation, the board of directors (or analogous governing body) of
the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the board of directors of the
general partner of the partnership; (c) with respect to a limited liability
company, the managing member or members (or analogous governing body) or any
controlling committee of managing members thereof; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

 



8

 

 

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means (a) a Revolving Credit Borrowing or (b) a borrowing consisting
of a Swing Line Loan.

 

“Borrowing Base” means at any time of calculation, the sum of:

 

(a)           85% of the Eligible Accounts (other than Eligible Credit Card
Receivables and Eligible Investment Grade Accounts) of the Loan Parties, taken
as a whole; plus

 

(b)           90% of the Eligible Credit Card Receivables of the Loan Parties,
taken as a whole; plus

 

(c)           90% of the Eligible Investment Grade Accounts of the Loan Parties,
taken as a whole; plus

 

(d)          the lesser of (i) (x) 75% of the Cost of the Eligible Inventory of
the Loan Parties, taken as a whole, net of (y) Inventory Reserves and (ii) (x)
85% of the Appraised Value of the Eligible Inventory of the Loan Parties, taken
as a whole, net of (y) Inventory Reserves; plus

 

(e)          100% of the aggregate amount of Borrowing Base Eligible Cash of the
Loan Parties, taken as a whole; minus

 

(f)           without duplication, the then amount of all Availability Reserves;

 

provided, however, that the Borrowing Base shall never exceed the “ABL Cap” (as
such term is defined and used in the First Lien Credit Agreement as in effect on
the Restatement Effective Date) or any similar or corresponding provision,
restriction, or limitation in any Permitted Refinancing thereof.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
or of GMS, which shall include appropriate exhibits, schedules, supporting
documentation, and additional reports as reasonably requested by the
Administrative Agent.

 

“Borrowing Base Eligible Cash” means cash and Cash Equivalents (other than Cash
Equivalents specified in clause (h) of the definition of “Cash Equivalents”) of
the Loan Parties that is (a) subject to a first priority Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and is not otherwise
Ineligible Cash and (b) held in deposit or securities accounts subject to a
Blocked Account Agreement and maintained in the name of any Loan Party.

 



9

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, is a day that is also a
London Banking Day.

 

“Canadian ABL Facility” means the Amended and Restated Credit Agreement dated as
of June 28, 2017 (as amended on June 1, 2018, to, among other things,
permanently repay all outstanding term loans thereunder and as further amended,
supplemented or otherwise modified in accordance with its terms), among Master
Titan Holdings Limited Partnership, Watson Limited Partnership, Slegg Limited
Partnership, BC Ceilings Limited Partnership, Core Acoustic Titan Limited
Partnership and Shoemaker Limited Partnership, as the borrowers, Canadian
Imperial Bank of Commerce, as administrative agent, co-lead arranger and sole
bookrunner, and the other financial institutions from time to time party
thereto.

 

“Canadian ULCs” means GYP Canada Holdings I ULC, a British Columbia corporation,
and GYP Canada Holdings II ULC, a British Columbia corporation.

 

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Lead Borrower and its Restricted
Subsidiaries on a consolidated basis for such period, as determined in
accordance with GAAP.

 

“Capitalized Lease” means any lease that has been or should be, in accordance
with GAAP (subject to Section 1.03(c)), recorded as a capitalized lease.

 

“Cash Collateral” shall have a meaning correlative to “Cash Collateralize” and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Wells Fargo or a financial institution selected by the Collateral Agent, in
the name of the Lead Borrower and under the sole dominion and control of the
Collateral Agent, and otherwise established in a manner satisfactory to the
Collateral Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, each applicable
L/C Issuer, the Swing Line Lender or the Revolving Credit Lenders, as collateral
or other credit support for L/C Obligations, ABL Obligations in respect of Swing
Line Loans or obligations of Revolving Credit Lenders to fund participations in
respect of either thereof (as the context may require), (a) cash or deposit
account balances or (b) if the Swing Line Lender or the applicable L/C Issuer
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Collateral Agent and the Swing Line Lender or the applicable
L/C Issuer, as applicable.

 

“Cash Dominion Recovery Event” means Availability is at least the greater of
(a) $20,000,000 and (b) 10% of the Line Cap for 30 consecutive days and no Event
of Default is outstanding during such 30 day period.

 



10

 

 

“Cash Dominion Trigger Event” means (a) the occurrence and continuance of any
Specified Event of Default or (b) the failure of the Borrowers to maintain
Availability of at least the greater of (x) $20,000,000 and (y) 10% of the Line
Cap for five consecutive Business Days.

 

“Cash Dominion Trigger Period” means the period commencing with a Cash Dominion
Trigger Event and ending with a Cash Dominion Recovery Event.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any of its Restricted Subsidiaries:

 

(a)           direct obligations (or certificates representing an interest in
such obligations) issued by, or unconditionally guaranteed by, the government of
the United States (including, in each case, any agency or instrumentality
thereof), the payment of which is backed by the full faith and credit of the
United States, and which are not callable or redeemable at the issuer’s option;

 

(b)           overnight bank deposits, time deposit accounts, certificates of
deposit, banker’s acceptances and money market deposits with maturities (and
similar instruments) of 12 months or less from the date of acquisition issued by
a bank or trust company which is organized under, or authorized to operate as a
bank or trust company under, the laws of the United States; provided that such
bank or trust company has capital, surplus and undivided profits aggregating in
excess of $250,000,000 and whose long-term debt is rated “A-1” or higher by
Moody’s or A+ or higher by S&P or the equivalent rating category of another
internationally recognized rating agency;

 

(c)           commercial paper having one of the two highest ratings obtainable
from Moody’s or S&P and, in each case, maturing within one year after the date
of acquisition;

 

(d)           marketable short-term money market and similar funds (including
such funds investing a portion of their assets in municipal securities) having a
rating of at least P-1 or A-1 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Lead Borrower);

 

(e)           repurchase obligations with a term of not more than 30 days for
underlying Investments of the types described in clauses ‎(a) and ‎(b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

 

(f)            Investments, classified in accordance with GAAP as Current Assets
of the Lead Borrower or any of its Restricted Subsidiaries, in money market
investment programs, which are administered by financial institutions having
capital of at least $250,000,000, and the portfolios of which are limited such
that at least 95% of such investments are of the character, quality and maturity
described in clauses (a), through (e) of this definition;

 

(g)           investment funds investing at least 95% of their assets in
securities of the types (including as to credit quality and maturity) described
in clauses (a) through (f) above; and

 



11

 

 

(h)           (x) such local currencies in those countries in which the Lead
Borrower or any of its Restricted Subsidiaries transacts business from time to
time in the ordinary course of business and (y) investments of comparable tenor
and credit quality to those described in the foregoing clauses (a) through (g)
customarily utilized in countries in which Lead Borrower or any of its
Restricted Subsidiaries transacts business from time to time in the ordinary
course of business.

 

“Cash Interest Charges” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, Consolidated Interest Charges that have been paid or are
payable in cash during such period net of cash interest income.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements permitted under
Article VII that is entered into by and between the Lead Borrower or any of its
Restricted Subsidiaries and any Cash Management Bank; provided that the
aggregate amount of Cash Management Agreements entered into by Restricted
Subsidiaries that are not Loan Parties shall not exceed $35,000,000 at any time
outstanding.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is an Agent, an Arranger, a Lender or an Affiliate of
an Agent, an Arranger, a Lender or a L/C Issuer or (b) is, as of the Restatement
Effective Date, an Agent, an Arranger, a Lender or a L/C Issuer or an Affiliate
of an Agent, an Arranger, a Lender or a L/C Issuer and a party to a Cash
Management Agreement as of the Restatement Effective Date, in each case, in its
capacity as a party to such Cash Management Agreement. For the avoidance of
doubt, such Person shall continue to be a Cash Management Bank with respect to
the applicable Cash Management Agreement even if it ceases to be an Agent, an
Arranger, a Lender or a L/C Issuer or an Affiliate of an Agent, an Arranger, a
Lender or a L/C Issuer after the date on which it entered into such Cash
Management Agreement.

 

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon).

 

“CFC Holdco” means (a) a Subsidiary that (i) has no material assets other than
the equity of one or more Foreign Subsidiaries or (ii) is treated as a
disregarded entity for U.S. federal income tax purposes that holds equity of one
or more Foreign Subsidiaries or (b) GYP IV.

 

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any Law, rule,
regulation or treaty, (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline, standard or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, standards or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines, standards or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

 



12

 

 

“Change of Control” means the occurrence of any of the following:

 

(a)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Holdings and its Subsidiaries taken as a whole or the Lead Borrower and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended)) other than one or more Permitted Holders; or

 

(b)           the adoption of a plan relating to the liquidation or dissolution
of Holdings or the Lead Borrower; or

 

(c)           the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” as defined in clause (a) above) other than one or more
Permitted Holders becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the issued and outstanding Voting Stock of Holdings or the Lead
Borrower measured by voting power rather than number of shares; or

 

(d)           the first day on which a majority of the members of the Board of
Directors of Holdings or the Lead Borrower are not Continuing Directors; or

 

(e)           Holdings ceases to own, directly or indirectly, 100% of the Equity
Interests of the Lead Borrower; or

 

(f)            a “Change of Control” (as defined in the First Lien Credit
Agreement or Second Lien Credit Agreement) shall occur.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended (unless
otherwise provided herein).

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties; provided, that
“Collateral” shall not include any real property owned in fee by any Loan Party.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral and (b) any landlord of real property leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located in or on such real
property, (iii) provides the Collateral Agent with access to the Collateral held
by such bailee or other Person or located in or on such real property, (iv) as
to any landlord, provides the Collateral Agent with a reasonable time to sell
and dispose of the Collateral from such real property and (v) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.

 



13

 

 

“Collateral Agent” means Wells Fargo, in its capacity as collateral agent under
the Loan Documents, and any successor collateral agent.

 

“Collateral Documents” means, collectively, the Security Agreement, the ABL/Term
Intercreditor Agreement, the Intellectual Property Security Agreement,
collateral assignments, Security Agreement Supplements, Intellectual Property
Security Agreement Supplements, Blocked Account Agreements or other control
agreements, Collateral Access Agreements, Credit Card Notifications, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent, the Collateral Agent and the Lenders pursuant to Section
6.12 or 6.14, and each of the other agreements, instruments or documents entered
into by a Loan Party that creates or purports to create a Lien over all or any
part of its assets in respect of the ABL Obligations in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commitment Fee Percentage” means 0.25% per annum.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A-1. A Committed Loan Notice shall also include any
request for a borrowing delivered via the Administrative Agent’s electronic
platform or portal, to the extent delivered or made in accordance with the
Administrative Agent’s procedures relating to such platform or portal.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Plan” means a Plan other than a Multiemployer Plan.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning specified in Section 6.18(c).

 

“Connection Income Taxes” means (a) Taxes that are imposed on or measured by net
income (however denominated) or (b) that are franchise Taxes, in each case that
are imposed as a result of a present or former connection between any Agent,
Lender, L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower or any other Loan Party hereunder and
the jurisdiction imposing such Tax (other than connections arising solely from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 



14

 

 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Lead Borrower and its Restricted Subsidiaries
on a consolidated basis, the aggregate of all income, franchise and similar
taxes, as determined in accordance with GAAP, to the extent the same are payable
in cash with respect to such period.

 

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for (other than clause (xix)), without duplication,

 

(i)total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income, (a)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances, (c)
non-cash interest payments, (d) the interest component of Capitalized Leases,
(e) net payments, if any, made (less net payments, if any, received) pursuant to
interest rate Swap Contracts with respect to Indebtedness, (f) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
and (g) any expensing of bridge, commitment and other financing fees) and, to
the extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate or currency risk, net of interest income and gains on such
hedging obligations (collectively, “Consolidated Interest Charges”),

 

(ii)provision for taxes based on income, profits or capital of the Lead Borrower
and its Restricted Subsidiaries, including, without limitation, Federal, state,
franchise and similar taxes and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes or arising
from any tax examinations,

 

(iii)depreciation and amortization expense (including amortization of intangible
assets),

 

(iv)non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs to
employees of Holdings, the Lead Borrower or any Restricted Subsidiary pursuant
to a written plan or agreement or the treatment of such options under variable
plan accounting,

 



15

 

 

(v)any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
Holdings or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests),

 

(vi)all extraordinary, non-recurring or unusual losses and charges,

 

(vii)costs and expenses in connection with branch startups, provided that the
aggregate amount of add backs made pursuant to this clause (vii), when added to
the aggregate amount of add backs pursuant to clauses (ix) and (xix) below,
shall not exceed an amount equal to 20% of Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended prior to the determination
date (without giving effect to any adjustments pursuant to this clause (vii) or
clauses (ix) or (xix) below),

 

(viii)[reserved],

 

(ix)cash restructuring charges or reserves and business optimization expense,
including any restructuring costs and integration costs incurred in connection
with Permitted Acquisitions after the Original Closing Date, project start-up
costs, costs related to the closure and/or consolidation of facilities,
retention charges, contract termination costs, recruiting, retention,
relocation, severance and signing bonuses and expenses, systems establishment
costs, conversion costs and excess pension charges, consulting fees and any
one-time expense relating to enhanced accounting function, or costs associated
with becoming a public company or any other costs (including legal services
costs) incurred in connection with any of the foregoing; provided that the
aggregate amount of add backs made pursuant to this clause (ix), when added to
the aggregate amount of add backs pursuant to clause (vii) above and
clause (xix) below, shall not exceed an amount equal to 20% of Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
prior to the determination date (without giving effect to any adjustments
pursuant to this clause (ix), clause (vii) above or clause (xix) below),

 

(x)transaction fees and expenses (including those in connection with, to the
extent permitted hereunder, any Investment, any Debt Issuance, any Equity
Issuance, any Disposition, or any Casualty Event and any amendments or waivers
of the Loan Documents, the First Lien Loan Documents or the Second Lien Loan
Documents, in each case, whether or not consummated),

 

(xi)any losses (or minus any gains) realized upon the disposition of property
outside of the ordinary course of business,

 



16

 

 

(xii)any (x) expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any permitted Investment,
Permitted Acquisitions or any permitted sale, conveyance, transfer or other
disposition of assets or (y) expenses, charges or losses with respect to
liability or casualty events or business interruption covered by insurance, in
each case to the extent actually reimbursed, or, so long as the Lead Borrower
has made a determination that reasonable evidence exists that such
indemnification or reimbursement will be made, and only to the extent that such
amount is (A) not denied by the applicable indemnifying party, obligor or
insurer in writing and (B) in fact indemnified or reimbursed within 365 days
after such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365 day period),

 

(xiii)management fees (or special dividends in lieu thereof) permitted under
Section 7.08(d),

 

(xiv)any non-cash purchase accounting adjustment and any step-ups with respect
to re-valuing assets and liabilities in connection with any Investment permitted
under Section 7.02,

 

(xv)non-cash losses from Joint Ventures and non-cash minority interest
reductions,

 

(xvi)fees and expenses in connection with debt exchanges or refinancings
permitted under Section 7.14,

 

(xvii)other expenses of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income which do not represent a cash item in such period or any
future period,

 

(xviii)losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items, and

 



17

 

 

(xix)the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Lead Borrower
in good faith to be realized during such period (calculated on a Pro Forma Basis
as though such items had been realized on the first day of such period) as a
result of actions taken or to be taken in connection with any acquisition or
disposition by the Lead Borrower or any Restricted Subsidiary, any operational
changes (including, without limitation, operational changes arising out of the
modification of contractual arrangements (including, without limitation,
renegotiation of lease agreements, utilities and logistics contracts and
insurance policies, as well as purchases of leased real properties)) or
headcount reductions, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions, provided that (A) a duly completed certificate signed by a
Responsible Officer of the Lead Borrower or of GMS shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.02, certifying that (x) such cost savings,
operating expense reductions and synergies are reasonably expected and factually
supportable as determined in good faith by the Lead Borrower, and (y) such
actions are to be taken and the results with respect thereto are to be achieved
within 18 months after the consummation of the acquisition or disposition or any
operational change, which is expected to result in such cost savings, expense
reductions or synergies, (B) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (xix) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period, (C) [reserved],
(D) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (xix) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies and (E) the aggregate amount of add backs made pursuant to this
clause (xix), when added to the aggregate amount of add backs pursuant to
clauses (vii) and (ix) above, shall not exceed an amount equal to 20% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to clauses (vii) and (ix) above or this clause (xix)),
minus

 

(c)           an amount which, in the determination of Consolidated Net Income,
has been included for:

 

(i)Federal, state, local and foreign income tax credits and refunds (to the
extent not netted from tax expense),

 

(ii)non-recurring income or gains from discontinued operations

 

(iii)all extraordinary, non-recurring or unusual gains and non-cash income
during such period,

 

(iv)any gains realized upon the disposition of property outside of the ordinary
course of business, and

 

(v)the amount of Restricted Payments permitted under Sections 7.06(e)(i),
7.06(e)(ii), 7.06(e)(iii), 7.06(e)(viii) and 7.06(i) (except to the extent that
(x) the amount paid with such Restricted Payments would not, if the respective
expense or other item had been incurred directly by the Lead Borrower, have
reduced Consolidated EBITDA determined in accordance with this definition or (y)
such Restricted Payment is paid by the Lead Borrower in respect of an expense or
other item that has resulted in, or will result in, a reduction of Consolidated
EBITDA, as calculated pursuant to this definition), plus or minus

 



18

 

 

(d)          unrealized losses/gains in respect of Swap Contracts, all as
determined in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means all Indebtedness of a Person and its
Restricted Subsidiaries on a consolidated basis, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition and (y) any Indebtedness that is issued at a
discount to its initial principal amount shall be calculated based on the entire
principal amount thereof), excluding (i) net obligations under any Swap
Contract, (ii) any earn-out obligation until such obligation becomes a liability
on the balance sheet of the applicable Person, (iii) any deferred compensation
arrangements, (iv) any non-compete or consulting obligations incurred in
connection with Permitted Acquisitions, or (v) obligations in respect of letters
of credit (including Letters of Credit), bankers’ acceptances, bank Guarantees,
surety bonds, performance bonds, advance payment guarantees or bonds,
warranties, bid guarantees or bonds and similar instruments except to the extent
of unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Funded
Indebtedness until one Business Day after such amount is drawn. The amount of
Consolidated Funded Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or, if less, the fair market value of such
identified asset.

 

“Consolidated Interest Charges” has the meaning specified in clause (b)(i) of
the definition of “Consolidated EBITDA.”

 

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication, (i)
extraordinary items, (ii) any amounts attributable to Investments in any
Unrestricted Subsidiary or Joint Venture to the extent that either (x) such
amounts have not been distributed in cash to such Person and its Restricted
Subsidiaries during the applicable period, (y) such amounts were not earned by
such Unrestricted Subsidiary or Joint Venture during the applicable period or
(z) there exists in respect of any future period any encumbrance or restriction
on the ability of such Unrestricted Subsidiary or Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such
Unrestricted Subsidiary or Joint Venture held by such Person and its Restricted
Subsidiaries, (iii) the cumulative effect of foreign currency translations
during such period to the extent included in Consolidated Net Income, (iv) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Lead Borrower or is merged into or consolidated with the Lead
Borrower or any of its Restricted Subsidiaries (except to the extent required
for any calculation of Consolidated EBITDA on a Pro Forma Basis), (v) net income
of any Restricted Subsidiary (other than a Loan Party) for any period to the
extent that, during such period there exists any encumbrance or restriction on
the ability of such Restricted Subsidiary to pay dividends or make any other
distributions in cash on the Equity Interests of such Restricted Subsidiary held
by such Person and its Restricted Subsidiaries, except to the extent such
encumbrance or restriction is contained in the Canadian ABL Facility or to the
extent that such net income is distributed in cash during such period to such
Person or to a Restricted Subsidiary of such Person that is not itself subject
to any such encumbrance or restriction, (vi) cancellation of Indebtedness income
arising out of prepayments made in accordance with Section 2.03(a)(iii) of the
First Lien Credit Agreement or the Second Lien Credit Agreement, and (vii) any
income (loss) for such period attributable to the early extinguishment of (a)
Indebtedness, (b) obligations under any Swap Contracts or (c) other derivative
instruments), as determined in accordance with GAAP.

 



19

 

 

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal during such period on Consolidated Funded Indebtedness
that constitutes Funded Debt (including the implied principal component of
payments due on Capitalized Leases during such period), less the reduction in
such scheduled payments resulting from voluntary prepayments or mandatory
prepayments of such Funded Debt (including as required pursuant to Section 2.05)
as determined in accordance with GAAP.

 

“Consolidated Total Assets” means, as of any date, the total assets of the Lead
Borrower and its consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Lead Borrower as of such
date.

 

“Continuing Directors” means the directors of each of Holdings and the Lead
Borrower on the Restatement Effective Date, and each other director, if, in each
case, such other director’s nomination for election to the Board of Directors of
Holdings or the Lead Borrower is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Sponsor in
his or her election by the stockholders of Holdings or of the Lead Borrower.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Restatement Effective Date as such calculated
cost is determined from invoices received by the Borrowers or Guarantors, the
Borrowers’ or Guarantors’ purchase journals or the Borrowers’ or Guarantors’
stock ledger. “Cost” does not include Inventory capitalization costs or other
non-purchase price charges used in the Lead Borrower’s calculation of cost of
goods sold; provided, however, that any freight charges may be included in
“Cost.”

 

“Covenant Recovery Event” means Availability is at least the greater of
(a) $20,000,000 and (b) 10% of the Line Cap for 30 consecutive days and no Event
of Default is outstanding during such 30 day period.

 



20

 

 

“Covenant Trigger Event” means (a) the occurrence and continuance of any Event
of Default or (b) the failure of the Borrowers to maintain Availability of at
least the greater of (i) $20,000,000 and (ii) 10% of the Line Cap.

 

“Covenant Trigger Period” means the period commencing with a Covenant Trigger
Event and ending with a Covenant Recovery Event.

 

“Credit Card Notification” means notifications, substantially in the form
attached hereto as Exhibit O, executed on behalf of a Loan Party and delivered
to such Loan Party’s credit card clearinghouses and processors.

 

“Credit Card Receivables” means each Account, together with all income, payments
and proceeds thereof, owed by any Acceptable Credit Card Processor to any
Borrower resulting from charges by a customer of such Borrower on credit or
debit cards issued by such Acceptable Credit Card Processor in connection with
the sale of goods by such Borrower, or services performed by such Borrower, in
each case in the ordinary course of its business.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Suisse” means Credit Suisse AG, acting through such of its affiliates or
branches as it deems appropriate, and its successors.

 

“Cure Amount” has the meaning specified in Section 8.03.

 

“Cure Right” has the meaning specified in Section 8.03.

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of outstanding merchandise credits of any Borrower.

 

“DDA” means each checking, savings or other demand deposit account or securities
account (other than any Excluded DDA) maintained by any of the Loan Parties. All
funds in each DDA shall be conclusively presumed to be Collateral and proceeds
of Collateral and the Administrative Agent, the Collateral Agent, the Lenders
and the L/C Issuers shall have no duty to inquire as to the source of the
amounts on deposit in any DDA.

 

“Debt Issuance” means the issuance by any Person and its Restricted Subsidiaries
of any Indebtedness for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 



21

 

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the Eurodollar Rate plus the Applicable Rate
applicable to such Eurodollar Rate Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Lead Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Lead Borrower, the Administrative Agent, the Swing Line Lender or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after written request by the Administrative Agent,
the Lead Borrower or an L/C Issuer, to confirm in writing to the Administrative
Agent, the Lead Borrower or such L/C Issuer that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent, the Lead Borrower or such L/C
Issuer), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender; provided, further, that the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Lender of a Lender’s direct or indirect parent company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not result in a Lender being deemed a Defaulting
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Lead Borrower, the Swing Line Lender, each L/C
Issuer and each Lender.

 



22

 

 

“Designated Account” means the Deposit Account of the Lead Borrower identified
on Schedule III to this Agreement (or such other Deposit Account of Lead
Borrower located at Designated Account Bank that has been designated as such, in
writing, by Borrowers to Administrative Agent).

 

“Designated Account Bank” has the meaning specified therefor in Schedule III to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Administrative Agent).

 

“Designated Term Representative” means “Designated Term Representative” as
defined in the ABL/Term Intercreditor Agreement.

 

“Dilution Percentage” means, as of any date of determination, with respect to a
Borrower, a percentage, based upon the experience of the immediately prior 12
months, that is the result of dividing the Dollar amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to Borrowers’ Accounts during such period, by (b) Borrowers’
billings with respect to Accounts during such period.

 

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
or other disposition of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Restricted
Subsidiary of such Person), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligations or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
ABL Obligations that are accrued and payable and the termination of the
Revolving Credit Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety one (91) days
after the Latest Maturity Date of all Revolving Credit Commitments and Loans
then in effect; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of Holdings (or any direct or indirect parent
thereof) or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Holdings, the Lead Borrower or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 



23

 

 

“Documentation Agent” means Royal Bank of Canada, as Documentation Agent under
the Loan Documents.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of Holdings (other than any CFC
Holdco) that is organized under the laws of the United States, any state thereof
or the District of Columbia.

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer-generated
communication.

 

“Early Opt-in Election” means the occurrence of:

 

(a)           (i) a determination by Administrative Agent or (ii) a notification
by the Required Lenders to Administrative Agent (with a copy to Lead Borrower)
that the Required Lenders have determined that United States dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.08 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and

 

(b)          (i) the election by Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by Administrative Agent of written notice of such
election to Lead Borrower and the Lenders or by the Required Lenders of written
notice of such election to Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



24

 

 

“Eligible Accounts” means at the time of any determination thereof, each Account
(other than any Credit Card Receivables) that satisfies the following criteria
at the time of creation and continues to meet the same at the time of such
determination: such Account (a) has been earned by performance and represents
the bona fide amounts due to any Loan Party from an Account Debtor, and in each
case originated in the ordinary course of business of any Loan Party and (b) is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (u) below. Without limiting the foregoing, to
qualify as an Eligible Account, an Account shall indicate no Person other than
any Loan Party as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance and service charges
or other allowances (including any amount that any Loan Party may be obligated
to rebate to a customer pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by any Loan Party to reduce the amount of
such Eligible Account. Except as otherwise agreed by the Administrative Agent in
its Permitted Discretion, any Account included within any of the following
categories shall not constitute an Eligible Account:

 

(a)          Accounts which either are 60 days or more past due or are unpaid
more than 120 days after the original invoice date;

 

(b)          Accounts (i) that are not subject to a perfected first priority
Lien in favor of the Secured Parties or (ii) with respect to which the Loan
Parties do not have good, valid and marketable title thereto, free and clear of
any Lien (other than Liens granted to the Collateral Agent pursuant to the
Collateral Documents and any Lien permitted under Section 7.01);

 

(c)          Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted or is known
to the Loan Parties or where the Account Debtor is a creditor of a Loan Party
(to the extent of such claim, counterclaim, offset or chargeback);

 

(d)          Accounts due from an Account Debtor which (i) is the subject of any
proceeding under any Debtor Relief Law unless (x) such Account is supported by a
letter of credit satisfactory to the Collateral Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank) or
(y) such Account Debtor has received debtor-in-possession financing sufficient
as determined by the Collateral Agent in its Permitted Discretion to finance its
ongoing business activities or (ii) the Account Debtor obligated under such
Account, makes a general assignment for the benefit of any Loan Party or issues
to any Loan Party notes receivables with respect to amounts owed under any
Account of such Account Debtor;

 

(e)          Accounts which are not a valid, legally enforceable obligation of
the applicable Account Debtor with respect thereto;

 

(f)           Accounts which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents with
respect thereto;

 



25

 

 

(g)          Accounts owed by an Account Debtor where 50% or more of the total
amount of all Accounts owed by that Account Debtor are deemed ineligible under
clause (a) of this definition;

 

(h)          Accounts with respect to which an Account Debtor is an Affiliate,
employee, officer, director or agent of any Borrower (other than another
portfolio company of the Sponsor that constitutes an Affiliate of a Borrower
solely by virtue of being such a portfolio company);

 

(i)           Accounts that are not payable in Dollars;

 

(j)           Accounts with respect to which an Account Debtor maintains its
chief executive office or is organized under the laws of a foreign jurisdiction
other than Canada or any province thereof, unless (i) the Account is supported
by an irrevocable letter of credit satisfactory to the Collateral Agent, in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank) or (ii) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to the Collateral Agent, in its
Permitted Discretion;

 

(k)          Accounts with respect to which an Account Debtor is the Federal
government of the United States or any department, agency or instrumentality of
the United States having an aggregate value at any time in excess of the lesser
of (i) $5,000,000 and (ii) 5% of Eligible Accounts (exclusive, however, of
Accounts with respect to which any Borrower has complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31
USC § 3727);

 

(l)           Accounts with respect to which an Account Debtor is the Federal
government of Canada or any department, agency or instrumentality of Canada or
the provincial government or any department, agency, or instrumentality thereof,
in each case, which restricts the assignment of Crown debts, unless the
applicable Loan Party has obtained the consent of the requisite Governmental
Authority to the assignment of the Account to the Collateral Agent and otherwise
complied to the reasonable satisfaction of the Collateral Agent with the
applicable Canadian provincial and territorial law relating to financial
administration and assignment of Crown obligations;

 

(m)         Accounts with respect to an Account Debtor and its Affiliates (other
than any Investment Grade Account Debtor) whose total obligations owing to any
Borrower or any Subsidiary of the Lead Borrower exceed 15% of all Accounts owed
to all Loan Parties, to the extent of the obligations owing by such Account
Debtor and its Affiliates in excess of such percentage;

 

(n)          Accounts with respect to which any return, rejection or
repossession of any of the merchandise giving rise to such Account has occurred,
but only to the extent of the value of the goods returned, rejected or
repossessed;

 

(o)          Accounts that are evidenced by an Instrument or a Chattel Paper;

 



26

 

 

(p)          Accounts that have not been invoiced and representing goods that
have not been shipped and billed and have not been recognized as received by the
applicable Account Debtor;

 

(q)          (i) Accounts with respect to which the Account Debtor’s obligations
to make a payment under, is not absolute or (ii) Account representing a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to any Loan Party’s completion of a further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

 

(r)           Accounts that arise with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

 

(s)          Accounts in respect of which there has been, or should have been,
established by any Borrower a contra account, whether in respect of contractual
allowances with respect to such Account, audit adjustment, anticipated discounts
or otherwise (to the extent of such contra account);

 

(t)           Accounts the collection of which the Administrative Agent
determines in its Permitted Discretion to be doubtful by reason of the Account
Debtor’s financial condition; or

 

(u)          Accounts acquired in Permitted Acquisitions having an aggregate
face amount in excess of $20,000,000 with respect to which a field exam from a
field examiner satisfactory to the Administrative Agent was not previously
received, unless and until the Administrative Agent has completed or received
(A) a field exam of such Accounts from a field examiner satisfactory to the
Administrative Agent and establishes Reserves (if applicable) therefor, and
otherwise agrees that such Accounts shall be deemed Eligible Accounts, and (B)
such other due diligence as the Administrative Agent may require, all of the
results of the foregoing to be reasonably satisfactory to the Administrative
Agent.

 

Notwithstanding the foregoing: (i) the Administrative Agent may not change any
eligibility criteria or establish any Reserve for Eligible Account unless the
Borrowers are given at least five Business Days prior written notice of the
implementation of such change or the establishment of such Reserve and, upon
delivery of such notice, the Administrative Agent shall be available to discuss
the proposed change or Reserve with the Borrowers to afford the Borrowers an
opportunity to take such action (in a manner and to the extent reasonably
satisfactory to the Administrative Agent in its Permitted Discretion) as may be
required so that the event, condition or circumstance that is the basis for such
change or Reserve no longer exists; provided that such notice requirement is
subject to the exceptions set forth in the first proviso of Section 2.01(b); and
(ii) no fact or circumstance known to the Administrative Agent to exist on the
Restatement Effective Date may give rise to any change in any eligibility
criteria or the establishment of any Reserve for Eligible Accounts.

 



27

 

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v).

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (a) has been earned by performance
and represents the bona fide amounts due to any Loan Party from an Acceptable
Credit Card Processor, and in each case originated in the ordinary course of
business of any Loan Party, and (b) is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through (h)
below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, an Account shall indicate no Person other than any Loan Party as
payee or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that any Loan Party may be obligated to rebate to a customer, a credit card
payment processor, or Acceptable Credit Card Processor pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Account but not yet applied by any Loan
Party to reduce the amount of such Credit Card Receivable. Except as otherwise
agreed by the Administrative Agent in its Permitted Discretion, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:

 

(a)           Credit Card Receivables which do not constitute an Account;

 

(b)          Credit Card Receivables that have been outstanding for more than
five Business Days from the date of sale;

 

(c)          Credit Card Receivables (i) that are not subject to a perfected
first priority Lien in favor of the Secured Parties, or (ii) with respect to
which the Loan Parties do not have good, valid and marketable title thereto,
free and clear of any Lien (other than Liens granted to the Collateral Agent
pursuant to the Collateral Documents and any Lien permitted under Section 7.01);

 

(d)          Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(e)          Credit Card Receivables with respect to which the Acceptable Credit
Card Processor has recourse to the Borrowers or the Guarantors in the event of
non-payment by the holder of the applicable credit card;

 

(f)           Credit Card Receivables due from an issuer or payment processor of
the applicable Credit Card which is the subject of any proceeding under any
Debtor Relief Law;

 

(g)          Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto; or

 



28

 

 

(h)          Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables.

 

Notwithstanding the foregoing: (i) the Administrative Agent may not change any
eligibility criteria or establish any Reserve for Eligible Credit Card
Receivables unless the Borrowers are given at least five Business Days prior
written notice of the implementation of such change or the establishment of such
Reserve and, upon delivery of such notice, the Administrative Agent shall be
available to discuss the proposed change or Reserve with the Borrowers to afford
the Borrowers an opportunity to take such action (in a manner and to the extent
reasonably satisfactory to the Administrative Agent in its Permitted Discretion)
as may be required so that the event, condition or circumstance that is the
basis for such change or Reserve no longer exists; provided that such notice
requirement is subject to the exceptions set forth in the first proviso of
Section 2.01(b); and (ii) no fact or circumstance known to the Administrative
Agent to exist on or prior to the Restatement Effective Date may give rise to
any change in any eligibility criteria or the establishment of any Reserve for
Eligible Credit Card Receivables.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of any Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course of
business, in each case that, (A) comply in all material respects with each of
the representations and warranties respecting Inventory made by the Borrowers in
the Loan Documents, and (B) are not excluded as ineligible by virtue of one or
more of the criteria set forth below. In determining the amount to be so
included, Inventory shall be reduced by, without duplication, the amount of all
accrued and actual vendor rebates and discounts. The following items of
Inventory shall not be included in Eligible Inventory:

 

(a)           Inventory that is not solely owned by any Loan Party or with
respect to which any Loan Party does not have good, marketable and valid title
thereto;

 

(b)           Inventory that is leased by or is on consignment to any Loan Party
or which is consigned by any Loan Party to a Person which is not a Loan Party;

 

(c)           Inventory that is in-transit, except for Inventory which has been
shipped inside the United States and, unless such Inventory is shipped by one
Loan Party to another Loan Party, for which documents satisfactory to the
Administrative Agent evidencing title of the Loan Parties in such Inventory have
been received by the Administrative Agent, either (i) between the locations
owned or leased by the Loan Parties or (ii) from a domestic location owned or
leased by a Loan Party for receipt by any third party within the United States
or from a domestic location of a third party for receipt by a Loan Party at a
location that is owned or leased by a Loan Party, in each case of the foregoing
clause (ii), which has not been in-transit for more than 15 days following the
date of shipment, which Inventory described in the foregoing clause (ii) is
fully insured (as required by this Agreement) for the Cost of such Inventory and
with respect to which the title either remains in the name of a Loan Party or
has passed to a Loan Party, as applicable;

 



29

 

 

(d)          Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute, spare parts, promotional, marketing,
packaging and shipping materials or supplies used or consumed in any Loan
Party’s business, (iv) are seasonal in nature and which have been packed away
for sale in the subsequent season, (v) not in compliance with all standards
imposed by any Governmental Authority having regulatory authority over such
Inventory, its use or sale, or (vi) are bill and hold goods;

 

(e)          Inventory that is not subject to a perfected first priority Lien in
favor of the Secured Parties;

 

(f)           Inventory that consists of samples, labels, bags, and other
similar non-merchandise categories;

 

(g)          Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;

 

(h)          Inventory that has been sold but not yet delivered;

 

(i)           Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party which would
require the payment of fees or royalties to, or the consent of, the licensor
under such agreement for any sale or other disposition of such Inventory by the
Administrative Agent, and the Administrative Agent shall have determined in its
Permitted Discretion that it cannot sell or otherwise dispose of such Inventory
in accordance with Article 9 of the Uniform Commercial Code without violating
any such licensing, patent, royalty, trademark, trade name or copyright
agreement;

 

(j)           Inventory acquired in Permitted Acquisitions (x) having an
aggregate value exceeding the lesser of (1) $15,000,000 or (2) 10% of the gross
value of Eligible Inventory, as reported on the most recent Borrowing Base
Certificate delivered to the Administrative Agent, in accordance with Section
6.02, prior to such date of determination or (y) which is not of the type
usually sold in the ordinary course of any Loan Party’s business, in each case,
unless and until the Administrative Agent has completed or received (A) an
appraisal of such Inventory from an independent appraiser satisfactory to the
Administrative Agent and establishes Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Administrative Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent;

 

(k)          Inventory that is not located in the United States or Canada;

 

(l)           Inventory located in any location leased by a Borrower or that is
in the possession of any bailee, warehouseman or similar party unless (i) the
applicable lessor or party shall have executed and delivered to the
Administrative Agent a Collateral Access Agreement or (ii) the Administrative
Agent has established a Availability Reserve; or

 



30

 

 

 

(m)             Inventory which the Administrative Agent determines in its
Permitted Discretion does not meet such other reasonable eligibility criteria
for Inventory as the Administrative Agent may determine.

 

Notwithstanding the foregoing: (i) the Administrative Agent may not change any
eligibility criteria or establish any Reserve for Eligible Inventory unless the
Borrowers are given at least five Business Days prior written notice of the
implementation of such change or the establishment of such Reserve and, upon
delivery of such notice, the Administrative Agent shall be available to discuss
the proposed change or Reserve with the Borrowers to afford the Borrowers an
opportunity to take such action (in a manner and to the extent reasonably
satisfactory to the Administrative Agent in its Permitted Discretion) as may be
required so that the event, condition or circumstance that is the basis for such
change or Reserve no longer exists; provided that such notice requirement is
subject to the exceptions set forth in the first proviso of Section 2.01(b); and
(ii) no fact or circumstance known to the Administrative Agent to exist on or
prior to the Restatement Effective Date may give rise to any change in any
eligibility criteria or the establishment of any Reserve for Eligible Inventory.

 

“Eligible Investment Grade Accounts” means any Eligible Account as to which the
Account Debtor is an Investment Grade Account Debtor.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees or binding judicial or administrative decisions
relating to pollution and the protection of the environment (including air,
water vapor, surface water, ground water, drinking water, drinking water supply,
surface or subsurface land, plant and animal life or any other natural
resource), and public and worker health and safety as it relates to Hazardous
Materials, including those related to the generation, use, handling, storage,
transportation, treatment, recycling, labeling or Environmental Release of, or
exposure to, any Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damages, costs of
environmental remediation, investigation or monitoring, consulting costs and
attorney fees, and fines or penalties) resulting from or based upon (a) any
Environmental Law, including any noncompliance therewith, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) an Environmental Release
or threatened Environmental Release of any Hazardous Materials or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Environmental Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, migrating, leaching, dispersal,
dumping or disposing into or through the indoor or outdoor environment.

 



31

 

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated),
that together with any Loan Party, is treated as a single employer within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 302 of ERISA or Section 412
of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the withdrawal of any of the Loan Parties or any
of their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by any of the Loan
Parties or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is insolvent pursuant to Section 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (d) the filing of a notice of intent to terminate or the treatment of a
Pension Plan amendment as a termination under Section 4041 of ERISA, (e) the
institution by the PBGC of proceedings to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is in at-risk status, as defined in Section 430 of the Code or
Section 303 of ERISA, or the determination that any Multiemployer Plan is in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; (i) the imposition of a lien
under Section 430(k) of the Code or Section 303(k) of ERISA with respect to any
Pension Plan; or (j) the failure to meet the minimum funding standard of Section
412 or 430 of the Code or Section 302 or 303 of ERISA with respect to any
Pension Plan (whether or not waived) or the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan.

 

32

 



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan the rate per annum as published by ICE Benchmark Administration
Limited (or any successor page or other commercially available source as the
Administrative Agent may designate from time to time) as of 11:00 a.m., London
Time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the Eurodollar Rate Loan requested (whether as an initial Eurodollar
Rate Loan or as a continuation of a Eurodollar Rate Loan or as a conversion of a
Base Rate Loan to a Eurodollar Rate Loan) by the Borrowers in accordance with
this Agreement (and, if any such published rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero). Each
determination of the Eurodollar Rate shall be made by the Administrative Agent
and shall be conclusive in the absence of manifest error.

 

“Eurodollar Rate Loan” means a Loan that bears interest at the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded DDA” means (a) zero balance disbursement accounts, (b) to the extent
used exclusively to hold funds in trust for the benefit of third parties, (i)
payroll, healthcare and other employee wage and benefit accounts, (ii) tax
accounts, including, without limitation, sales tax accounts, (iii) escrow,
defeasance and redemption accounts and (iv) fiduciary or trust accounts, (c)
local cash accounts which are not a part of the cash management system described
in Section 6.18 and which, in the case of this clause (c), do not any time
contain funds in excess of $500,000 individually or $4,000,000 in the aggregate
together with all other such local cash accounts, and (d) the Term Priority
Collateral Accounts.

 

“Excluded Subsidiary” means any Subsidiary of the Lead Borrower that is (i) a
Foreign Subsidiary or a Foreign Subsidiary of a Domestic Subsidiary or a CFC
Holdco, (ii) an Immaterial Subsidiary, (iii) prohibited by applicable law,
regulation or by any Contractual Obligation existing on the Restatement
Effective Date or on the date such Person becomes a Subsidiary (as long as such
Contractual Obligation was not entered into in contemplation of such Person
becoming a Subsidiary) from providing a Subsidiary Guaranty or that would
require a governmental (including regulatory) or third party consent, approval,
license or authorization in order to grant such Subsidiary Guaranty (to the
extent that the Lead Borrower has used commercially reasonable efforts (not
involving spending money in excess of de minimis amounts) to obtain such
consent, approval, license or authorization), (iv) any Domestic Subsidiary that
is a direct or indirect Subsidiary of a Foreign Subsidiary, (v) captive
insurance companies, (vi) a not-for-profit Subsidiary, (vii) a Subsidiary not
wholly-owned (other than any such Subsidiary described in the parenthetical in
clause (ii) of the definition of Guarantor) by the Lead Borrower and/or one or
more of its wholly owned Restricted Subsidiaries, (viii) any Unrestricted
Subsidiary, (ix) a Subsidiary to the extent that the burden or cost of obtaining
a Subsidiary Guaranty therefrom is excessive in relation to the benefit afforded
thereby (as reasonably determined by the Administrative Agent and the Lead
Borrower) and (x) GYP V.

 



33

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 14 of the
Subsidiary Guaranty and any other “keepwell, support or other agreement” for the
benefit of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Loan Party,
or a grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means, with respect to any Agent, Lender or any other recipient
of any payment to be made by or on account of any obligation of the Lead
Borrower or any other Loan Party hereunder, (a) Taxes (i) imposed on (or
measured by) its overall net income or overall gross income (however
denominated) by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender (excluding any L/C Issuer), in which its applicable Lending Office is
located, or (ii) that are imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Lead Borrower under Section
3.07), any United States federal withholding Tax that is imposed on amounts
payable to such Foreign Lender pursuant to a law in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new Lending
Office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts with respect to such withholding Tax
pursuant to Section 3.01(a), (d) Taxes attributable to such recipient’s failure
to comply with Section 3.01(g) or Section 3.01(h) and (e) any withholding Taxes
imposed under FATCA.

 

“Existing Credit Agreement” has the meaning specified in the “Preliminary
Statements.”

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 



34

 

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means the Fee Letter, dated as of August 30, 2019, among the Lead
Borrower, Holdings, and the Administrative Agent.

 

“First Lien Administrative Agent” means the “Administrative Agent” as defined in
the First Lien Credit Agreement.

 

“First Lien Cap” means the sum of (i) $996,839,654.38 plus (ii) the aggregate
principal amount of Incremental First Lien Term Facilities available to be
incurred under the First Lien Credit Agreement as in effect on June 1, 2018.

 

“First Lien Collateral Agent” means the “Collateral Agent” as defined in the
First Lien Credit Agreement.

 

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the Original Closing Date (as amended, supplemented or otherwise modified from
time to time in accordance with its terms and with the ABL/Term Intercreditor
Agreement), among Holdings, the Lead Borrower, the First Lien Lenders, the First
Lien Administrative Agent and the First Lien Collateral Agent, including any
replacement thereof entered into in connection with one or more refinancings
thereof permitted hereunder (so long as the documents governing such replacement
constitute “Term Debt Documents” for purposes of the ABL/Term Intercreditor
Agreement).

 

“First Lien Lender” means any “Lender” as defined in the First Lien Credit
Agreement.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
“Loan Documents” as defined in the First Lien Credit Agreement.

 



35

 

  

“First Lien Loans” means the “Loans” as defined in the First Lien Credit
Agreement and shall, for the avoidance of doubt, include Incremental First Lien
Term Loans (as defined in the First Lien Credit Agreement).

 

“Fixed Charge Coverage Ratio” means, with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis as of any date, the ratio of (a)
(i) Consolidated EBITDA for such period, minus (ii) Unfinanced Capital
Expenditures (excluding any Capital Expenditures made with all or any portion of
the proceeds, applied within 12 months after the receipt thereof, from (x) any
Casualty Event or (y) any Disposition (in the case of each of (x) and (y)),
other than Inventory and Accounts) made during such period to (b) the sum of (i)
all Consolidated Scheduled Funded Debt Payments plus (ii) all Cash Interest
Charges plus (iii) all Consolidated Cash Taxes, in each case for the most
recently ended four consecutive fiscal quarter period ending on or prior to such
date for which financial statements have been delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b), as applicable, all as
determined on a consolidated basis in accordance with GAAP.

 

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

 

“Foreign Lender” means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary of the Lead Borrower which is not a
Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” of any Person means Indebtedness of such Person that by its terms
matures more than one year after the date of its creation or matures within one
year from any date of determination but is renewable or extendible, at the
option of such Person, to a date more than one year after such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year after such date.

 



36

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“GMS” means Gypsum Management and Supply, Inc., a Georgia corporation.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, without duplication, any (a) obligation,
contingent or otherwise, of such Person Guaranteeing or having the economic
effect of Guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Restatement
Effective Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the Guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, (i) Holdings, (ii) each wholly-owned Domestic
Subsidiary (which term, for purposes of this definition, shall include
non-wholly-owned domestic Restricted Subsidiaries in which (x) the minority
interests are held solely by management and employees of such Restricted
Subsidiary and (y) the Lead Borrower directly or indirectly owns at least 80% of
the Equity Interests of such Restricted Subsidiary) of the Lead Borrower that is
a Restricted Subsidiary and is listed on Schedule I, and (iii) each other
wholly-owned Domestic Subsidiary of the Lead Borrower that is a Restricted
Subsidiary that shall be required to execute and deliver a Guaranty or Guaranty
supplement pursuant to Section 6.12.

 



37

 

 

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

 

“GYP IV” means GYP Holdings IV Corp., a Delaware corporation.

 

“GYP V” means GYP Holdings V Corp., a Delaware corporation.

 

“Hazardous Materials” means all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, flammable, explosive
or radioactive substances, and all other substances or wastes of any nature
regulated as “hazardous” or “toxic,” or as a “pollutant” or a “contaminant,”
pursuant to any Environmental Law.

 

“Hedge Bank” means (a) any Person that at the time it enters into a Secured
Hedge Agreement, is an Agent, an Arranger, a Lender, a L/C Issuer or an
Affiliate of an Agent, an Arranger, a Lender or a L/C Issuer or (b) any Person
that is, as of the Restatement Effective Date, an Agent, an Arranger, a Lender,
a L/C Issuer or an Affiliate of an Agent, an Arranger, a Lender or a L/C Issuer
and a party to a Secured Hedge Agreement as of the Restatement Effective Date,
in each case, in its capacity as a party to such Secured Hedge Agreement. For
the avoidance of doubt, such Person shall continue to be a Hedge Bank with
respect to the applicable Secured Hedge Agreement even if it ceases to be an
Agent, an Arranger, a Lender, a L/C Issuer or an Affiliate of an Agent, an
Arranger, a Lender or a L/C Issuer after the date on which it entered into such
Secured Hedge Agreement.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Holdings Guaranty” means the Amended and Restated Holdings Guaranty dated as of
the Restatement Effective Date made by Holdings in favor of the Collateral Agent
on behalf of the Secured Parties.

 



38

 

 

“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Lead Borrower to the Administrative Agent and the Collateral Agent in
writing that meets all of the following criteria calculated on the Pro Forma
Basis by reference to the most recently delivered set of the financial
statements delivered pursuant to Section 6.01(a): (a) the aggregate gross assets
(excluding goodwill) of any Restricted Subsidiary designated as an Immaterial
Subsidiary and its Restricted Subsidiaries (on a consolidated basis) as of the
date of such statements do not exceed an amount equal to 5% of the Consolidated
Total Assets of the Restricted Group as of such date; (b) the aggregate of the
earnings before interest, tax, depreciation and amortization (calculated on the
same basis as Consolidated EBITDA) of any Restricted Subsidiary designated as an
Immaterial Subsidiary and its Restricted Subsidiaries (on a consolidated basis)
for the four fiscal quarter period ending on such date do not exceed an amount
equal to 5% of the Consolidated EBITDA of the Restricted Group for such period;
(c) the aggregate gross assets (excluding goodwill) of all Restricted
Subsidiaries designated as Immaterial Subsidiaries and their respective
Restricted Subsidiaries (on a consolidated basis) as of the date of such
statements do not exceed an amount equal to 10% of the Consolidated Total Assets
of the Restricted Group as of such date; and (d) the aggregate of the earnings
before interest, tax, depreciation and amortization (calculated on the same
basis as Consolidated EBITDA) of all Restricted Subsidiaries designated as
Immaterial Subsidiaries and their respective Restricted Subsidiaries (on a
consolidated basis) for the four fiscal quarter period ending on such date do
not exceed an amount equal to 10% of the Consolidated EBITDA of the Restricted
Group for such period; provided that if, at any time after the delivery of such
financial statements, (i) with respect to any Restricted Subsidiary designated
as an Immaterial Subsidiary at such time, the aggregate gross assets (excluding
goodwill) of such Restricted Subsidiary and its Restricted Subsidiaries (on a
consolidated basis) shall exceed the threshold set forth in clause (a) or the
aggregate of the earnings before interest, tax, depreciation and amortization of
such Restricted Subsidiary and its Restricted Subsidiaries (on a consolidated
basis) exceed the threshold set forth in clause (b) or (ii) with respect to all
Restricted Subsidiaries designated as Immaterial Subsidiaries at such time, the
aggregate gross assets (excluding goodwill) of such Restricted Subsidiaries and
their respective Restricted Subsidiaries (on a consolidated basis) shall exceed
the threshold set forth in clause (c) or the aggregate of the earnings before
interest, tax, depreciation and amortization of such Subsidiaries and their
respective Restricted Subsidiaries (on a consolidated basis) exceed the
threshold set forth in clause (d), then the Lead Borrower shall, not later than
30 days after the date by which financial statements for the fiscal quarter or
the fiscal year, as applicable, in which such excess occurs must be delivered
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), (A) notify the Administrative Agent and the Collateral Agent in
writing that one or more of such Restricted Subsidiaries no longer constitutes
an Immaterial Subsidiary and (B) comply with the provisions of Section 6.12
applicable to such Subsidiary. All Immaterial Subsidiaries as of the Restatement
Effective Date are set forth on Schedule II.

 

“Increased Inspection Trigger Event” has the meaning given such term in Section
6.10(b).

 

“Incremental Amendment” has the meaning specified in Section 2.14(c).

 

“Incremental Effective Date” has the meaning specified in Section ‎2.14(d).

 

“Incremental Revolving Credit Lender” has the meaning specified in
Section ‎2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 



39

 

 

(a)               all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)               the maximum amount of all Letters of Credit and other letters
of credit (including standby and commercial), bankers’ acceptances, bank
Guarantees, surety bonds, performance bonds, advance payment guarantees or
bonds, warranties, bid guarantees or bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)               net obligations of such Person under any Swap Contract;

 

(d)               all obligations of such Person to pay the deferred purchase
price of property or services (other than (x) trade accounts payable in the
ordinary course of business, (y) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and (z) expenses accrued in the ordinary course of business);

 

(e)               indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                all Attributable Indebtedness;

 

(g)               all obligations of such Person in respect of Disqualified
Equity Interests; and

 

(h)               all Guarantees of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For purposes of clause (e), the amount of Indebtedness
of any Person that is non-recourse to such Person shall be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the property encumbered thereby as determined by such
Person in good faith.

 





“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Ineligible Assignee” has the meaning specified in Section 10.07(b).

 

“Ineligible Cash” means, when referring to cash or Cash Equivalents of the Lead
Borrower or any other Loan Party, that such cash or Cash Equivalents (a) appear
(or would be required to appear) as “restricted” on a consolidated balance sheet
of the Lead Borrower or such other Loan Party (unless such appearance is related
to the Collateral Documents (or the Liens created thereunder)) or (b) are
subject to any Lien (other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(w) (but only to the extent the ABL
Obligations are secured on a first priority basis by such cash and Cash
Equivalents) and 7.01(ee) (but only to the extent the ABL Obligations are
secured on a first priority basis by such cash and Cash Equivalents) and in
favor of any Person other than the Collateral Agent or any Lender).

 



40

 

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

 

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit M evidencing Indebtedness owed among the Loan Parties and their
respective Subsidiaries.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
applicable Loans under the Revolving Credit Facility; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including any Swing Line Loan), the first calendar day immediately
following the last calendar day of each January, April, July and October and the
Maturity Date of the applicable Loans under the Revolving Credit Facility.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Revolving Credit Lenders, 12
months thereafter, as selected by any Borrower in its Committed Loan Notice;
provided that:

 

(a)               any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

(b)               any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)               no Interest Period shall extend beyond the Maturity Date of
the applicable Loans under the Revolving Credit Facility.

 

“Inventory” has the meaning given that term in the Uniform Commercial Code, and
shall also include, without limitation, all: (a) goods which (i) are leased by a
Person as lessor, (ii) are held by a Person for sale or lease or to be furnished
under a contract of service, (iii) are furnished by a Person under a contract of
service or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 



41

 

 

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria or in the
determination of Appraised Value, such Reserves as may be established from time
to time by the Administrative Agent in its Permitted Discretion with respect to
the determination of the saleability, at retail, of the Eligible Inventory, or
which reflect such other factors as affect the market value of the Eligible
Inventory or which reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
may, in the Administrative Agent’s Permitted Discretion, include (but are not
limited to) Reserves based on:

 

(a)               obsolescence;

 

(b)               seasonality;

 

(c)               shrink;

 

(d)               imbalance;

 

(e)               change in Inventory character;

 

(f)                change in Inventory composition;

 

(g)               change in Inventory mix;

 

(h)               mark-downs (both permanent and point of sale);

 

(i)                 retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and

 

(j)                out-of-date and/or expired Inventory; and

 

(k)               seller’s reclamation or repossession rights under any Debtor
Relief Laws.

 

The amount of any Inventory Reserve established by the Administrative Agent
hereunder shall have a reasonable relationship to the event, condition or other
matter which is the basis for such Inventory Reserve. Furthermore the
establishment of any Inventory Reserve hereunder shall be subject to the last
sentence of the definition of “Eligible Inventory.”

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person, or (d) the Disposition of any property for less than the fair
market value thereof (other than Dispositions under Sections 7.05(e), (i) and
(k)). For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns representing a
return of capital with respect to such Investment received by the Lead Borrower
or a Restricted Subsidiary.

 



42

 

 

“Investment Grade Account Debtor” means any Account Debtor with a corporate
credit rating of BBB- or greater from S&P and a corporate family rating of Baa3
or greater from Moody’s.

 

“IP Rights” has the meaning set forth in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be acceptable to the
applicable L/C Issuer and in effect at the time of issuance of such Letter of
Credit).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the applicable Borrower (or any applicable
Restricted Subsidiary) or in favor of such L/C Issuer and relating to such
Letter of Credit.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Lead Borrower or any of its Subsidiaries, and (b) any Person in
whom the Lead Borrower or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

 

“Junior Financing” has the meaning specified in Section 7.14.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, an amendment or other modification thereto or extension of the expiry
date thereof, or the increase of the amount thereof.

 

“L/C Fee” has the meaning specified therefor in Section 2.09(c) of this
Agreement.

 

“L/C Issuer” means the Administrative Agent, SunTrust and each other Lender
designated in accordance with Section 2.03(t). Each L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 



43

 

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of outstanding reimbursement obligations with respect to Letters of
Credit which remain unreimbursed or which have not been paid through a Revolving
Credit Loan. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but (a) any amount may still be
drawn thereunder by reason of the operation of Rule 3.13 or Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn, or (b) any drawing was made thereunder on or
before the last day permitted thereunder and such drawing has not been honored
or refused by the applicable L/C Issuer, such Letter of Credit shall be deemed
“outstanding” in the amount of such drawing.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loans or Revolving Credit Commitments at such time, in
each case as extended from time to time in accordance with this Agreement
(including pursuant to any Permitted Amendment in accordance with Section
10.01).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the Swing Line Lender and each
L/C Issuer.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means any standby, commercial or documentary letter of credit
issued hereunder, in form and substance satisfactory to the Administrative Agent
and the applicable L/C Issuer.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 



44

 

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent
(including that Administrative Agent has a first priority perfected Lien in such
cash collateral) and the applicable L/C Issuer, including provisions that
specify that the L/C Fees and all commissions, fees, charges and expenses
provided for in Section 2.03(k) of this Agreement (including any fronting fees)
will continue to accrue while the Letters of Credit are outstanding) to be held
by Administrative Agent for the benefit of the Revolving Credit Lenders in an
amount equal to 103% of the then existing L/C Obligations, (b) delivering to
Administrative Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to
Administrative Agent and the applicable L/C Issuer, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
acceptable to Administrative Agent and the L/C Issuer (in their sole discretion)
in an amount equal to 103% of the then existing L/C Obligations (it being
understood that the L/C Fee and all fronting fees set forth in this Agreement
will continue to accrue while the Letters of Credit are outstanding and that any
such fees that accrue must be an amount that can be drawn under any such standby
letter of credit).

 

“Letter of Credit Disbursement” means a payment made by an L/C Issuer pursuant
to a Letter of Credit.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Latest Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.03(f) of this Agreement.

 

“Letter of Credit Individual Sublimit” means, with respect to (a) the
Administrative Agent, $25,000,000, (b) SunTrust, $25,000,000, and (c) with
respect to any additional L/C Issuer that becomes a party hereto after the
Restatement Effective Date, such amount as agreed between the Lead Borrower and
such L/C Issuer and notified to the Administrative Agent in writing (or as any
of the foregoing amounts may be modified by written agreement of the Lead
Borrower and the applicable L/C Issuer and notified to the Administrative Agent
in writing).

 

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.03(f) of this Agreement.

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, lease, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Line Cap” means, at any time, the lesser of (a) the Aggregate Commitments and
(b) the Borrowing Base at such time.

 



45

 

 

“Liquidation” means the exercise by the Administrative Agent or the
Administrative Agent of those rights and remedies accorded to the Administrative
Agent under the Loan Documents and applicable Laws as a creditor of the Loan
Parties with respect to the realization on the Collateral, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
the Loan Parties acting with the consent of the Administrative Agent, of any
public, private or “going out of business,” “store closing” or other similar
sale or any other disposition of the Collateral for the purpose of liquidating
the Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Credit Loan or Swing Line Loan.

 

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Letter of Credit
Application, (vii) any Incremental Amendment, (viii) any Loan Modification
Agreement, (ix) the Borrowing Base Certificates and (x) any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement and (b) for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Letter of Credit
Application, (vii) any Incremental Amendment, (viii) any Loan Modification
Agreement, (ix) each Secured Cash Management Agreement, (x) each Secured Hedge
Agreement and (x) the Borrowing Base Certificates.

 

“Loan Modification Accepting Lender” has the meaning specified in
Section 10.01‎.

 

“Loan Modification Agreement” has the meaning specified in Section 10.01‎.

 

“Loan Modification Offer” has the meaning specified in Section 10.01‎.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“London Time” means Greenwich Mean Time or British Summer Time, as applicable.

 

“Margin Stock” as defined in Regulation U of the FRB as in effect from time to
time.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 



46

 

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which the Lead
Borrower or any of the Loan Parties is a party or (c) a material adverse effect
on the rights and remedies of the Agents or the Lenders under any Loan Document.

 

“Maturity Date” means the earlier of (a) September 30, 2024, and (b) the date of
termination in whole of the Revolving Credit Commitments, the Swing Line
Commitments and the obligations to issue, amend or extend Letters of Credit
pursuant to Sections 2.06(a) or 8.02.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any Plan of the type described in Section 4001(a)(3)
of ERISA, to which any Loan Party or any ERISA Affiliate makes or is obligated
to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Lead Borrower and its Subsidiaries in the form prepared for presentation
to senior management of the Lead Borrower for the fiscal quarter or fiscal year
and for the period from the beginning of the then current fiscal year to the end
of such period to which such financial statements relate.

 

“Net Cash Proceeds” means, (a) with respect to the issuance of any Equity
Interest by the Lead Borrower or any Restricted Subsidiary, the excess of (i)
the sum of the cash and Cash Equivalents received in connection with such
issuance over (ii) the investment banking fees, underwriting discounts and
commissions, and other out-of-pocket expenses, incurred by the Lead Borrower or
such Restricted Subsidiary in connection with such issuance; and (b) with
respect to the incurrence or issuance of any Indebtedness by the Lead Borrower
or any Restricted Subsidiary, the excess, if any, of (i) the sum of the cash
received in connection with such incurrence or issuance over (ii) the investment
banking fees, underwriting discounts and commissions, taxes reasonably estimated
to be actually payable and other out-of-pocket expenses, incurred by the Lead
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance.

 

“New York Time” means Eastern Standard Time or Eastern Daylight Time, as
applicable.

 

“Non-Consenting Lender” has the meaning specified in Section ‎3.07(d).

 

“Note” means a Revolving Credit Note or a Swing Line Note, as the context may
require.

 



47

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Closing Date” means April 1, 2014.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording or filing Taxes or any other similar Taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Overadvance Loan” means a Revolving Credit Loan made when an Overadvance exists
or the funding of which results in Overadvance.

 

“Parent” means GMS Inc., a Delaware corporation and the indirect parent company
of the Lead Borrower.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning set forth in Section 10.07(i).

 

“PATRIOT Act” has the meaning specified in Section 10.21.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 



48

 

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 or 430 of
the Code or Section 302 or 303 of ERISA.

 

“Permits” has the meaning specified in Section 5.01.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Amendments” has the meaning specified in Section 10.01.

 

“Permitted Discretion” means the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions. In
exercising such judgment, the Administrative Agent may consider any factors
which it reasonably determines: (a) with respect to any Collateral issues, will
or reasonably could be expected to adversely affect in any material respect the
value of the Collateral, the enforceability or priority of the Administrative
Agent’s Liens thereon or the amount which the Administrative Agent, the Lenders
or any L/C Issuer would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral, or (b) is evidence that any collateral report or financial
information delivered to the Administrative Agent by any Person on behalf of the
applicable Borrower is incomplete, inaccurate or misleading in any material
respect, or (c) creates or reasonably could be expected to create a Default or
Event of Default. In exercising such judgment, the Administrative Agent may also
consider, without duplication, such factors already included in or tested by the
definition of Eligible Inventory or Eligible Accounts, as well as any of the
following: (i) changes after the Restatement Effective Date in any material
respect in demand for, pricing of, or product mix of Inventory; (ii) changes
after the Restatement Effective Date in any material respect in any
concentration of risk with respect to Accounts; (iii) any other factors or
circumstances that will or would reasonably be expected to have a Material
Adverse Effect and (iv) any other factors arising after the Restatement
Effective Date that change in any material respect the credit risk of lending to
the Borrowers on the security of the Collateral.

 

“Permitted Encumbrances” means any Liens or other encumbrances on any real
property permitted under the applicable mortgage policy delivered by the Lead
Borrower in connection with, and pursuant to, the First Lien Credit Agreement.

 

“Permitted Equity Issuance” means (a) any sale or issuance of any Equity
Interests (excluding Disqualified Equity Interests) of Holdings the proceeds of
which are contributed to the common equity of the Lead Borrower, (b) any sale or
issuance of any Equity Interests (excluding Disqualified Equity Interests) of
the Lead Borrower to Holdings or (c) any capital contribution to the Lead
Borrower.

 



49

 

 

“Permitted Holders” means the Sponsor and the members of the management of
Holdings and its Subsidiaries (the “Management Shareholders”); provided that in
no event shall the Management Shareholders be treated as Permitted Holders with
respect to more than 10% of the Voting Stock of Holdings.

 

“Permitted Other First Lien Indebtedness” means any “Permitted Other First Lien
Indebtedness” (as defined in the First Lien Credit Agreement, as in effect on
the Restatement Effective Date and as otherwise modified in a manner not adverse
to the Lenders).

 

“Permitted Other Second Lien Indebtedness” means any Permitted Other Second Lien
Indebtedness (as defined in the First Lien Credit Agreement, as in effect on the
Restatement Effective Date and as otherwise modified in a manner not adverse to
the Lenders).

 

“Permitted Other Term Indebtedness” means Permitted Other First Lien
Indebtedness and Permitted Other Second Lien Indebtedness.

 

“Permitted Refinancing” means with respect to any Indebtedness, any
modification, refinancing, refunding, renewal, replacement or extension of such
Indebtedness; provided that: (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to accrued and unpaid interest,
unpaid reasonable premium thereon and reasonable fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension and by an amount equal to any existing commitments unutilized
thereunder; (ii) such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended; (iii) if the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated in right of payment to the ABL Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the ABL Obligations on terms as favorable in all material respects to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended; (iv) the terms
and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness are,
(A) either (x) customary for similar debt in light of then-prevailing market
conditions (it being understood that such Indebtedness shall not include any
financial maintenance covenants and that any negative covenants shall be
incurrence-based) or (y) not materially less favorable to the Loan Parties or
the Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, and (B) when taken as a
whole (other than interest rate and redemption premiums), are not more
restrictive to the Lead Borrower and the Restricted Subsidiaries than those set
forth in the First Lien Credit Agreement (provided that a certificate of the
Chief Financial Officer of the Lead Borrower delivered to the Administrative
Agent in good faith at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the requirement set forth in the
foregoing clause (iv), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of its objection during such five Business Day
period); (v) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended; and (vi) at the time
thereof, no Default or Event of Default shall have occurred and be continuing.

 



50

 

 

“Permitted Term Indebtedness” means the First Liens Loans, the Second Lien
Loans, any Permitted Term Refinancing Debt and any Permitted Other Term
Indebtedness; provided that: (a) immediately before and immediately after giving
effect to the incurrence of such Indebtedness, no Default or Event of Default
shall have occurred and be continuing and (b) the agent, trustee or other
representative of the holders of such Indebtedness, acting on behalf of such
holders, shall be party to the ABL/Term Intercreditor Agreement or another
customary intercreditor agreement that is reasonably satisfactory to the
Administrative Agent.

 

“Permitted Term Indebtedness Cap” means an amount equal to the sum of (a) the
First Lien Cap plus (b) the Second Lien Cap (as defined in the First Lien Credit
Agreement as in effect on the Restatement Effective Date and as otherwise
modified in a manner not adverse to the Lenders).

 

“Permitted Term Indebtedness Liens” means Liens on the Collateral securing
Permitted Term Indebtedness; provided that such Liens are (a) junior to the Lien
on the ABL Priority Collateral securing ABL Obligations and (b) granted under
Collateral Documents to a collateral agent for the benefit of the holders of the
Permitted Term Indebtedness and subject to the ABL/Term Intercreditor Agreement
or other customary intercreditor agreement that is reasonably satisfactory to
the Administrative Agent, the First Lien Administrative Agent, the Second Lien
Administrative Agent, the Collateral Agent, the First Lien Collateral Agent and
the Second Lien Collateral Agent, and that is entered into among the Collateral
Agent, the First Lien Collateral Agent, the Second Lien Collateral Agent (or
representatives of the applicable secured parties), such other collateral agent
and the Loan Parties and which provides for lien sharing and for the junior,
senior or pari passu (subject to the foregoing clause (a)) treatment of such
Liens with the Liens securing the ABL Obligations.

 

“Permitted Term Refinancing Debt” means any Specified Refinancing Debt (as
defined in the First Lien Credit Agreement as in effect on the Restatement
Effective Date and as otherwise modified in a manner not adverse to the Lenders)
and any Specified Refinancing Debt (as defined in the Second Lien Credit
Agreement as in effect on the Restatement Effective Date and as otherwise
modified in a manner not adverse to the Lenders).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Lead Borrower
or any ERISA Affiliate or any such Plan to which the Lead Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 



51

 

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Interests” has the meaning specified in the Security Agreement.

 

“Prime Rate” means the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate,” with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this definition shall
be deemed to be zero).

 

“Private Lenders” has the meaning specified in Section 6.02.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person, if any, subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Restricted Subsidiary of the Lead Borrower or any
division, product line, or facility used for operations of the Lead Borrower or
any of its Restricted Subsidiaries, shall be excluded, and (ii) in the case of a
purchase or other acquisition of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or substantially all of
the Equity Interests in a Person, shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by the Lead Borrower
or any of its Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

“Pro Forma Excess Availability” means, at any time, after giving Pro Forma
Effect to the transaction then to be consummated or payment to be made,
Availability (a) as of the date of such transaction or payment and (b) projected
as of each of the following consecutive 60 days.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 2.16), the numerator of which is the amount
of the Revolving Credit Commitments of such Lender under the Revolving Credit
Facility at such time and the denominator of which is the amount of the
Aggregate Commitments under the Revolving Credit Facility at such time;
provided, that if the commitment of each Lender to make Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions have been terminated pursuant
to Section 8.02, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 



52

 

 

“Protective Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)               is made to maintain, protect or preserve the Collateral and/or
the Secured Parties’ rights under the Loan Documents or which is otherwise for
the benefit of the Secured Parties;

 

(b)               is made to enhance the likelihood of, or to maximize the
amount of, repayment of any ABL Obligation; or

 

(c)               is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)              together with all other Overadvance Loans and Protective
Overadvances then outstanding, shall not (i) exceed 10% of the Borrowing Base at
any time or (ii) unless a Liquidation is occurring, remain outstanding for more
than 45 consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;

 

provided that, the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances, and such Unintentional Overadvances shall not reduce
the amount of Protective Overadvances allowed hereunder, and further provided
that in no event shall the Administrative Agent make an Overadvance, if after
giving effect thereto, the principal amount of the Total Outstandings would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Aggregate Commitments pursuant to Section 2.06 hereof).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Borrower” means, in respect of any Swap Obligations, each
Borrower that has total assets exceeding $10,000,000 at the time the grant of
the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying IPO” means the issuance by Holdings, or any direct or indirect
parent thereof, of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

 

“Register” has the meaning set forth in Section 10.07(c).

 



53

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Report” has the meaning set forth in Section 9.17.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Revolving Credit
Lenders holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans, as applicable, being
deemed “held” by such Revolving Credit Lender for purposes of this definition)
and (b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Supermajority Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 66⅔% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans,
as applicable, being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Supermajority
Lenders.

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party (including,
with respect to the Administrative Agent’s electronic platform or portal, any
person authorized and authenticated through the electronic platform or portal in
accordance with the Administrative Agent’s procedures for such authentication)
and, as to any document delivered on the Restatement Effective Date, any vice
president, secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 



54

 

 

“Restatement Effective Date” means September 30, 2019.

 

“Restatement Effective Date Term Loan Payment” means a prepayment of the First
Lien Loans made by the Lead Borrower to the First Lien Administrative Agent for
the benefit of the First Lien Lenders in the amount of up to $50,000,000 on the
Restatement Effective Date.

 

“Restricted Group” means the Lead Borrower and its Restricted Subsidiaries.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

 

“Restricted Payment Conditions” means, at the time of determination with respect
to any specified Restricted Payment, that (a) no Default or Event of Default
then exists or would arise as a result of the making of such Restricted Payment,
and (b) either (i) (A) the Lead Borrower shall be in compliance with the
financial covenant set forth in Section 7.11 after giving effect to such
transaction or payment on a Pro Forma Basis (regardless of whether such covenant
is otherwise required to be tested pursuant to Section 7.11) and (B) after
giving effect to such transaction or payment, Pro Forma Excess Availability
shall be at least the greater of (x) 15% of the Line Cap and (y) $25,000,000 or
(ii) after giving effect to such transaction or payment, Pro Forma Excess
Availability shall be at least the greater of (x) 20% of the Line Cap and
(y) $40,000,000. Prior to undertaking any payment which is subject to the
Restricted Payment Conditions, the Loan Parties shall deliver to the Agent a
certificate from the Chief Financial Officer of the Lead Borrower certifying
satisfaction of the conditions contained in clause (a) above and providing
calculations evidencing satisfaction of the conditions contained in clause (b)
above, on a basis (including, without limitation, giving due consideration to
results for prior periods) reasonably satisfactory to the Administrative Agent
in good faith (which approval shall not be unreasonably withheld or delayed).

 

“Restricted Subsidiary” means each Borrower and any Subsidiary of the Lead
Borrower that is not an Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to any Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $445,000,000 on the Restatement Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

 



55

 

 

“Revolving Credit Commitment Increase” has the meaning specified in
Section ‎2.14(a).

 

“Revolving Credit Commitment Increase Lender” has the meaning specified in
Section ‎2.14(g).

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 



56

 

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Administrative Agent” means the “Administrative Agent” as defined
in the Second Lien Credit Agreement.

 

“Second Lien Collateral Agent” means the “Collateral Agent” as defined in the
Second Lien Credit Agreement.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the Original Closing Date (as amended, supplemented or otherwise modified
from time to time in accordance with its terms and with the ABL/Term
Intercreditor Agreement), among Holdings, the Lead Borrower, the Second Lien
Lenders, the Second Lien Administrative Agent and the Second Lien Collateral
Agent, including any replacement thereof entered into in connection with one or
more refinancings thereof permitted hereunder (whether or not such refinancing
has previously been consummated) (so long as the documents governing such
replacement constitute “Term Debt Documents” for purposes of the ABL/Term
Intercreditor Agreement).

 

“Second Lien Lender” means any “Lender” as defined in the Second Lien Credit
Agreement.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other “Loan Documents” as defined in the Second Lien Credit Agreement.

 

“Second Lien Loans” means the “Loans” as defined in the Second Lien Credit
Agreement and shall, for the avoidance of doubt, include Incremental Second Lien
Loans.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and for
which (a) written notice substantially in the form of Exhibit L has been
delivered by such Loan Party or such Cash Management Bank to the Administrative
Agent, which (i) specifies that such agreement is a Secured Cash Management
Agreement and (ii) acknowledges and accepts the Cash Management Bank’s
appointment of the Administrative Agent and the Collateral Agent pursuant to the
terms of Article IX for itself and its Affiliates as if a “Lender” party hereto
and (b) such Loan Party and/or such Cash Management Bank provides to the
Administrative Agent such supporting documentation as the Administrative Agent
may reasonably request.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank and for
which (a) written notice substantially in the form of Exhibit L has been
delivered by the Loan Party or the Hedge Bank to the Administrative Agent and
the Collateral Agent, which (i) specifies that such Swap Contract is intended to
be secured on a pari passu basis with the other ABL Obligations and is a Secured
Hedge Agreement, and (ii) acknowledges and accepts Hedge Bank’s appointment of
the Administrative Agent and the Collateral Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto, and (b)
the Loan Party and/or Hedge Bank provides to the Administrative Agent and the
Collateral Agent such supporting documentation as the Administrative Agent or
the Collateral Agent may reasonably request.

 



57

 

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Swing Line Lender, the Hedge Banks, the
Cash Management Banks, any Supplemental Administrative Agent and each co-agent
or sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 9.01(c).

 

“Security Agreement” means, collectively, the Amended and Restated ABL Security
Agreement dated as of the Restatement Effective Date executed by the Loan
Parties, together with each other security agreement supplement executed and
delivered pursuant to Section 6.12.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, including,
without limitation, contingent liabilities, subordinated or otherwise, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the liability of such Person
on its debts as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Affiliate Indebtedness” has the meaning specified in Section 7.03(r).

 

“Specified Event of Default” means any Event of Default pursuant to
Section 8.01(a), 8.01(b)(i) (solely related to the financial covenant in Section
7.11), 8.01(b)(ii) (solely related to Section 6.02(b) and Section 6.18),
8.01(b)(iv) (solely related to Section 6.01(c)), 8.01(f), 8.01(g), or 8.01(l).

 

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment that results in a Person
becoming a Restricted Subsidiary, any Permitted Acquisition or any Disposition
that results in a Restricted Subsidiary ceasing to be a Subsidiary of the Lead
Borrower, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of another Person or any Disposition
of a business unit, line of business or division of the Lead Borrower or a
Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise or any material restructuring of the Lead Borrower or
implementation of initiative not in the ordinary course of business and
described in reasonable detail in the officer’s certificate of the Lead
Borrower.

 



58

 

 

“Specified Transaction Conditions” means, at the time of determination with
respect to any specified transaction or payment, that (a) no Default or Event of
Default then exists or would arise as a result of entering into such transaction
or the making of such payment and (b) either (i) (A) the Lead Borrower shall be
in compliance with the financial covenant set forth in Section 7.11 after giving
effect to such transaction or payment on a Pro Forma Basis (regardless of
whether such covenant is otherwise required to be tested pursuant to Section
7.11) and (B) after giving effect to such transaction or payment, Pro Forma
Excess Availability shall be at least the greater of (x) 12.5% of the Line Cap
and (y) $20,000,000 or (ii) after giving effect to such transaction or payment,
Pro Forma Excess Availability shall be at least the greater of (x) 17.5% of the
Line Cap and (y) $28,000,000. Prior to undertaking any transaction or payment
which is subject to the Specified Transaction Conditions, the Loan Parties shall
deliver to the Agent a certificate from the Chief Financial Officer of the Lead
Borrower certifying satisfaction of the conditions contained in clause (a) above
and providing calculation evidencing satisfaction of the conditions contained in
clause (b) above, on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Administrative Agent in good faith (which approval shall not be unreasonably
withheld or delayed).

 

“Sponsor” means AEA.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Lead Borrower.

 

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Lead Borrower that are Guarantors.

 

“Subsidiary Guaranty” means, collectively, the Amended and Restated ABL
Subsidiary Guaranty dated as of the Restatement Effective Date made by the
Subsidiary Guarantors in favor of the Collateral Agent on behalf of the Secured
Parties, together with each other Guaranty and Guaranty supplement delivered
pursuant to Section 6.12.

 

“SunTrust” means SunTrust Bank acting through such of its affiliates or branches
as it deems appropriate, and its successors.

 



59

 

 

“Supplemental Administrative Agent” has the meaning specified in Section 9.14(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include an Agent, an Arranger or a
Lender or any Affiliate of an Agent, an Arranger or a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor provider of Swing Line Loans hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b).

 

“Swing Line Note” means a promissory note of the Borrowers payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate indebtedness of the Borrowers to the Swing Line
Lender resulting from the Swing Line Loans made by the Swing Line Lender.

  

60

 



 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $44,500,000 and
(b) the Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

 

“Syndication Agent” means SunTrust, as Syndication Agent under the Loan
Documents.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Intercreditor Agreement” means the First Lien/Second Lien Intercreditor
Agreement, dated as of the Original Closing Date (as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof),
among the Loan Parties, the First Lien Collateral Agent and the Second Lien
Collateral Agent.

 

“Term Loan Documents” means, collectively, the First Lien Loan Documents, the
Second Lien Loan Documents and the documents governing any Permitted Other Term
Indebtedness.

 

“Term Priority Collateral” has the meaning specified in the ABL/Term
Intercreditor.

 

“Term Priority Collateral Account” means any deposit account or securities
account that is intended to solely contain identifiable proceeds of the Term
Priority Collateral (it being understood that any property in such account which
does not constitute identifiable proceeds of the Term Priority Collateral shall
not constitute Term Priority Collateral solely by virtue of being on deposit in
any such account).

 

“Term Secured Parties” means “Term Secured Parties” as defined in the ABL/Term
Intercreditor Agreement.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Threshold Amount” means $20,000,000.

 

“Total Outstandings” means the sum of the aggregate Outstanding Amount of all
Revolving Credit Loans and the aggregate Outstanding Amount of all Swing Line
Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UBS” means UBS AG, Stamford Branch acting through such of its affiliates or
branches as it deems appropriate, and its successors.

 



61

 

 

“UCP” means, with respect to any Letter of Credit, the ‘Uniform Customs and
Practice for Documentary Credits’, as most recently published by the
International Chamber of Commerce in its Publication No. 600 (or such later
version thereof as may be acceptable to the applicable L/C Issuer and in effect
at the time of issuance of such Letter of Credit).

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unfinanced Capital Expenditures” means Capital Expenditures other than those
made through purchase money financing (other than from Credit Extensions
hereunder) or capital lease transactions, or equity contributions permitted
hereunder.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s actual knowledge, did not constitute an Overadvance when made but which
has become an Overadvance resulting from changed circumstances beyond the
control of the Administrative Agent, including, without limitation, a reduction
in the Appraised Value of property or assets included in the Borrowing Base or
misrepresentation by the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (1) any Subsidiary of the Lead Borrower
designated by the Lead Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent and the Collateral Agent; provided
that the Lead Borrower shall only be permitted to so designate a Subsidiary as
an Unrestricted Subsidiary after the Restatement Effective Date and so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Lead Borrower or any of its Restricted Subsidiaries)
through Investments as permitted by, and in compliance with, Section 7.02 and
the designation of such Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Lead Borrower therein at the date of designation
in an amount equal to the fair market value as determined by the Lead Borrower
in good faith of the Lead Borrower’s (as applicable) Investment therein, (c)
without duplication of clause (b), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 7.02, (d) such Subsidiary shall have been or
will promptly be designated an “unrestricted subsidiary” (or otherwise not be
subject to the covenants) under any then outstanding any Permitted Term
Indebtedness, (e) no Subsidiary may be designated as an Unrestricted Subsidiary
if such Subsidiary or any of its Subsidiaries owns any Equity Interests of, or
owns or holds any Lien on any property of, the Lead Borrower or any other
Restricted Subsidiary that is not a Subsidiary of the Subsidiary to be so
designated and (f) the Lead Borrower shall have delivered to the Administrative
Agent and the Collateral Agent an officer’s certificate executed by a
Responsible Officer of the Lead Borrower or of GMS, certifying compliance with
the requirements of preceding clauses (a) through (e), and (2) any subsidiary of
an Unrestricted Subsidiary. The Lead Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) any Indebtedness
owed by such Unrestricted Subsidiary shall be permitted to be incurred under
Section 7.03 on the date of such Subsidiary Redesignation, (iii) any Liens on
the property or assets of such Unrestricted Subsidiary shall be permitted to be
incurred under Section 7.01 on the date of such Subsidiary Redesignation and
(iv) the Lead Borrower shall have delivered to the Administrative Agent and the
Collateral Agent an officer’s certificate executed by a Responsible Officer of
the Lead Borrower or of GMS, certifying compliance with the requirements of
preceding clauses (i) through (iii). Notwithstanding the foregoing, any
Unrestricted Subsidiary that has been re-designated a Restricted Subsidiary may
not be subsequently re-designated as an Unrestricted Subsidiary. As of the
Restatement Effective Date, all Subsidiaries of the Lead Borrower are Restricted
Subsidiaries.

 



62

 

 

“Voting Stock” of any specified Person as of any date means the Equity Interests
of such Person that is at the time entitled to vote in the election of the Board
of Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, N.A. acting through such of its affiliates
or branches as it deems appropriate, and its successors.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withholding Agent” means the Lead Borrower, any Loan Party, or the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02             Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)                The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 



63

 

 

(b)              (i)           The words “herein,” “hereto,” “hereof,” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)         The term “including” is by way of example and not limitation.

 

(iv)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including.”

 

(d)               Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03             Accounting Terms.

 

(a)               All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise specifically prescribed herein.

 

(b)               If at any time any change in GAAP or the application thereof
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Administrative Agent and the Lead Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP or the application thereof (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP or
the application thereof prior to such change therein and (ii) the Lead Borrower
shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP or the application
thereof.

 

(c)               Notwithstanding anything to the contrary in this Agreement,
any obligation of a Person under a lease that is not (or would not be) required
to be classified and accounted for as a Capitalized Lease or Attributable
Indebtedness on a balance sheet of such Person under GAAP as in effect on the
Original Closing Date shall not be treated as a Capitalized Lease or
Attributable Indebtedness as a result of the adoption of changes in GAAP or
changes in the application of GAAP.

 



64

 

 

1.04             Rounding. Any financial ratios required to be maintained by the
Lead Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05             References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by this Agreement and the ABL/Term Intercreditor Agreement; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06             Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York Time.

 

1.07            Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.

 

1.08             Currency Equivalents Generally. Any amount specified in this
Agreement or any of the other Loan Documents to be in Dollars shall also include
the equivalent of such amount in any currency other than Dollars, such
equivalent amount to be determined at the rate of exchange quoted by Wells Fargo
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in Dollars with
such other currency.

 

1.09            Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Fixed Charge Coverage Ratio (and each component thereto) shall be
calculated (including, but not limited to, for purposes of Section 2.14) on a
Pro Forma Basis with respect to each Specified Transaction occurring during the
applicable four quarter period to which such calculation relates, or subsequent
to the end of such four-quarter period but not later than the date of such
calculation; provided that notwithstanding the foregoing, when calculating the
Fixed Charge Coverage Ratio for purposes of determining compliance with the
minimum Fixed Charge Coverage Ratio pursuant to Section 7.11 during the Covenant
Trigger Period, the events described in the definition of Pro Forma Basis (and
corresponding provisions of the definition of Consolidated EBITDA) that occurred
subsequent to the end of the applicable four quarter period shall not be given
Pro Forma Effect.

 



65

 

 

1.10             Basket Calculations. If any of the baskets set forth in Article
VII of this Agreement are exceeded solely as a result of either (x) fluctuations
to Consolidated Total Assets for the most recently completed fiscal quarter
after the last time such baskets were calculated for any purpose under Article
VII or (y) fluctuations in applicable currency exchange rates after the last
time such baskets were calculated for any purpose under Article VII, such
baskets will not be deemed to have been exceeded solely as a result of such
fluctuations; provided that, for the avoidance of doubt, the provisions of
Section 1.09 shall otherwise apply to such baskets, including with respect to
determining whether any Lien, Investment, Indebtedness, Disposition, Restricted
Payment or prepayment, redemption, purchase, defeasance or other satisfaction
pursuant to Section 7.14 may be incurred or made at any time under Article VII;
provided, further, that, once incurred or made, the amount of such Lien,
Investment, Indebtedness, Disposition, Restricted Payment or prepayment,
redemption, purchase, defeasance or other satisfaction pursuant to Section 7.14
shall be always deemed to be at the Dollar amount on such date, regardless of
later changes in currency exchange rates.

 

1.11             Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Application related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time (as such amount may be reduced by (a) any permanent
reduction of the maximum stated amount of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

 

Article II
the COMMITMENTS and Credit Extensions

 

2.01             The Revolving Credit Loans.

 

(a)                Subject to the terms and conditions set forth herein, each
Revolving Credit Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrowers, on a joint and several basis,
denominated in Dollars from time to time on or following the Restatement
Effective Date, on any Business Day until the Maturity Date of, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (a) the Total Outstandings shall not exceed the
lesser of (x) the Aggregate Commitments and (y) subject to Section 2.02(h) and
(i), the Borrowing Base at such time and (b) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a).

 

(b)               The Administrative Agent shall have the right, at any time and
from time to time after the Restatement Effective Date, in its Permitted
Discretion to establish, modify or eliminate Reserves upon five Business Days
prior notice to the Lead Borrower (during which period the Administrative Agent
shall be available to discuss any such proposed Reserve with the Borrowers to
afford the Borrowers an opportunity to take such action as may be required so
that the event, condition or circumstance that is the basis for such Reserve no
longer exists in the manner and to the extent reasonably satisfactory to the
Administrative Agent in its Permitted Discretion); provided that no such prior
notice shall be required for changes to any Reserves (1) resulting solely by
virtue of mathematical calculations of the amount of the Reserve in accordance
with the methodology of calculation previously utilized (such as, but not
limited to, rent and Customer Credit Liabilities), (2) if it would be reasonably
likely that a Material Adverse Effect to the Lenders would occur were such
Reserve not changed prior to the expiration of such notice period or (3) during
the continuance of any Event of Default; and provided, further, that the
Administrative Agent may not implement Reserves with respect to matters which
are already specifically reflected as ineligible Accounts, ineligible Credit
Card Receivables or ineligible Inventory or criteria deducted in computing the
Appraised Value of Eligible Inventory.

 



66

 

 

2.02             Borrowings, Conversions and Continuations of Loans.

 

(a)               Each Borrowing of Revolving Credit Loans, each conversion of
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Lead Borrower’s irrevocable written
notice to the Administrative Agent (which may be delivered through the
Administrative Agent’s electronic platform or portal), in each case prior to the
applicable time specified in the immediately succeeding sentence. Each such
notice must be received by the Administrative Agent not later than (A) with
respect to Borrowings of Eurodollar Rate Loans, conversions of Eurodollar Rate
Loans of any Type into a Eurodollar Rate Loan of another Type and each
continuation of Eurodollar Rate Loans, 2:00 p.m. (New York Time) three Business
Days prior to the requested date of such Borrowing, conversion or continuation,
(B) with respect to Borrowings of Base Rate Loans, 12:00 noon (New York Time) on
the date of the proposed Borrowing, or (C) with respect to conversions of
Eurodollar Rate Loans to Base Rate Loans, 2:00 p.m. (New York Time) one Business
Day prior to the requested date of such conversion; provided, however, that if
the Lead Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 12:00 noon (New York Time) four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Revolving
Credit Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 12:00 noon (New York Time)
three Business Days prior to the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Lead Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Revolving Credit Lenders. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Borrowing of, or conversion to, Base Rate Loans shall be in a principal amount
of $500,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice shall specify (I) the applicable Borrower, (II) whether it is
requesting a Borrowing of Revolving Credit Loans, a conversion of Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (III) the requested date of such Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (IV) the principal amount of
Revolving Credit Loans to be borrowed, converted or continued, (V) the Type of
Revolving Credit Loans to be borrowed or to which existing Revolving Credit
Loans are to be converted, and (VI) if applicable, the duration of the Interest
Period with respect thereto. If the Lead Borrower fails to specify the Type of
Revolving Credit Loan in a Committed Loan Notice or if the Lead Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Lead Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. For the avoidance of doubt, this
Section 2.02(a) applies to Revolving Credit Loans other than Swing Line Loans,
with respect to which Section 2.04 applies. All Borrowing requests which are not
made on-line via Administrative Agent’s electronic platform or portal shall be
subject to (and unless the Administrative Agent elects otherwise in the exercise
of its sole discretion, such Borrowings shall not be made until the completion
of) Administrative Agent’s authentication process (with results satisfactory to
Administrative Agent) prior to the funding of any such requested Revolving
Credit Loan.

 



67

 

 

(b)               Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Lead Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a). Each Lender shall make the amount
of its Revolving Credit Loan available to the Administrative Agent in
immediately available funds to Administrative Agent’s Account not later than the
earlier of (A) 2:00 p.m. (New York Time) and (B) the time specified by the
Administrative Agent (and, in the case of this clause (B), no later than 9:00
a.m. (New York Time)) in the case of any Eurodollar Rate Revolving Credit Loan,
in each case on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01‎), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent by
wire transfer of such funds to the Designated Account; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Lead Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowing, second, to the payment in full of any
such Swing Line Loans, and third, to the applicable Borrower as provided above.

 

(c)               Except as otherwise provided herein, a Eurodollar Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Loan unless the Borrowers pay the amount due under
Section ‎3.05 in connection therewith. During the existence of an Event of
Default, no Loans may be converted to or continued as Eurodollar Rate Loans and
the Required Lenders or the Administrative Agent acting with the consent of the
Required Lenders may demand that any or all of the then outstanding Loans be
prepaid and/or any or all of the then outstanding Eurodollar Rate Loans be
converted into Base Rate Loans, in each case on the last day of the then current
Interest Period with respect thereto or on such other day as the Required
Lenders may demand.

 



68

 

 

(d)               The Administrative Agent shall promptly notify the Lead
Borrower and the applicable Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. The determination of the Eurodollar-Rate by the Administrative Agent shall
be conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the announcement of such change.

 

(e)               After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations Revolving Credit Loans as the same Type, there shall not be more
than ten Interest Periods in effect.

 

(f)                The failure of any Lender to make the Loan to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

(g)               The Administrative Agent, without the request of the
Borrowers, may advance any interest, fee, service charge, expenses, or other
payment to which any Secured Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account,
notwithstanding that an Overadvance may result thereby. The Administrative Agent
shall advise the Lead Borrower of any such advance or charge promptly after the
making thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under Section 2.05(b)(ii). Any amount which is added to the
principal balance of the account of the Borrowers as provided in this Section
2.02(g) shall bear interest at the interest rate then and thereafter applicable
to Base Rate Loans.

 

(h)               If an Overadvance exists at any time, the amount of such
Overadvance in excess of the Borrowing Base shall be payable by the Borrowers as
provided in Section 2.05(b)(ii), but all such excess Revolving Credit Loans
shall nevertheless constitute ABL Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required Lenders, the Administrative Agent may require
Lenders to honor (pro rata in accordance with their Pro Rata Shares) requests
for Overadvance Loans and forbear from requiring the Borrowers to cure an
Overadvance, when no other Event of Default is known to the Administrative
Agent, as long as (i) the Overadvance does not continue for more than 45
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance is not known by the Administrative Agent to exceed, when taken
together with all Protective Overadvances, 10% of the Borrowing Base. In no
event shall Overadvance Loans be required that would cause the (A) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
to exceed such Lender’s Revolving Credit Commitment or (B) the Total
Outstandings to exceed the Aggregate Commitments at such time. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by the Administrative Agent or the Revolving Credit Lenders of the Event of
Default caused thereby. In no event shall any Borrower or other Loan Party be
deemed a beneficiary of this Section 2.02(h) or authorized to enforce any of its
terms. At the Administrative Agent’s discretion, Overadvance Loans made under
this Section 2.02(h) may be made in the form of Swing Line Loans in accordance
with Section 2.04.

 



69

 

 

(i)                The Administrative Agent may, in its discretion, make
Protective Overadvances without the consent of the Borrowers, the Lenders, the
Swing Line Lender and the L/C Issuer and the Borrowers and each Lender shall be
bound thereby. Any Protective Overadvance may constitute a Swing Line Loan. A
Protective Overadvance is for the account of the Borrowers and shall constitute
a Base Rate Loan and an ABL Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(b)(ii). The making of any such
Protective Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Protective Overadvance on any other
occasion or to permit such Protective Overadvances to remain outstanding. The
making by the Administrative Agent of a Protective Overadvance shall not modify
or abrogate any of the provisions of Section 2.03 regarding the Lenders’
obligations to purchase participations with respect to Letter of Credits or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swing Line Loans. The Administrative Agent shall have no liability
for, and no Loan Party or Secured Party shall have the right to, or shall, bring
any claim of any kind whatsoever against the Administrative Agent with respect
to Unintentional Overadvances regardless of the amount of any such
Overadvance(s).

 

2.03             Letters of Credit.

 

(a)               Subject to the terms and conditions of this Agreement, upon
the request of the Lead Borrower made in accordance herewith, and prior to the
Latest Maturity Date, each L/C Issuer agrees to issue a requested standby Letter
of Credit or a sight commercial Letter of Credit for the account of the
Borrowers or as otherwise provided in Section 2.03(h); provided, however, that
no L/C Issuer shall be required to issue any commercial Letter of Credit. By
submitting a request to an L/C Issuer for the issuance of a Letter of Credit,
the Lead Borrower shall be deemed to have requested that such L/C Issuer issue
the requested Letter of Credit. Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be (i) irrevocable and made in writing by a Responsible Officer,
(ii) delivered to the Administrative Agent and such L/C Issuer via telefacsimile
or other electronic method of transmission reasonably acceptable to the
Administrative Agent and such L/C Issuer and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to such L/C Issuer’s authentication procedures with results satisfactory to such
L/C Issuer. Each such request shall be in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer and (i)
shall specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as the
Administrative Agent or such L/C Issuer may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
such L/C Issuer generally requests for Letters of Credit in similar
circumstances. The applicable L/C Issuer’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, an L/C Issuer may, but shall not be obligated to, issue a
Letter of Credit that supports the obligations of a Loan Party or one of its
Restricted Subsidiaries in respect of (x) a lease of real property, or (y) an
employment contract.

 



70

 

 

(b)              No L/C Issuer shall have any obligation to issue a Letter of
Credit if any of the following would result after giving effect to the requested
issuance:

 

(i)               the L/C Obligations would exceed the Letter of Credit
Sublimit, or

 

(ii)             the L/C Obligations would exceed the Aggregate Commitments less
the outstanding amount of Revolving Credit Loans (including Swing Line Loans),

 

(iii)             the L/C Obligations would exceed the Borrowing Base at such
time less the outstanding principal balance of the Revolving Credit Loans
(inclusive of Swing Line Loans) at such time, or

 

(iv)             unless waived by the applicable L/C Issuer in its sole
discretion, the L/C Obligations of any L/C Issuer would exceed its Letter of
Credit Individual Sublimit.

 

(c)              In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, no L/C Issuer shall be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Fronting Exposure with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.16(a)(iv), or (ii) L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate L/C Issuer’s risk with respect to the participation in such Letter
of Credit of the Defaulting Lender, which arrangements may include Borrowers
cash collateralizing such Defaulting Lender’s Fronting Exposure in accordance
with Section 2.15(a). Additionally, no L/C Issuer shall have any obligation to
issue or extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit or request that such L/C Issuer refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will not or may not be in United
States Dollars.

 



71

 

 

(d)               Any L/C Issuer (other than Wells Fargo or any of its
Affiliates) shall notify the Administrative Agent in writing no later than the
Business Day prior to the Business Day on which such L/C Issuer issues any
Letter of Credit. In addition, each L/C Issuer (other than Wells Fargo or any of
its Affiliates) shall, on the first Business Day of each week, submit to the
Administrative Agent a report detailing the daily undrawn amount of each Letter
of Credit issued by such L/C Issuer during the prior calendar week. Each Letter
of Credit shall be in form and substance reasonably acceptable to such L/C
Issuer, including the requirement that the amounts payable thereunder must be
payable in Dollars. If any L/C Issuer makes a payment under a Letter of Credit,
Borrowers shall pay to the Administrative Agent an amount equal to the
applicable Letter of Credit Disbursement on the Business Day such Letter of
Credit Disbursement is made; provided, that if the Lead Borrower is not notified
of such payment by such L/C Issuer prior to 11:00 a.m. (New York Time) on such
payment date, then the Borrowers shall pay such amounts on the next succeeding
Business Day and such extension of time shall be reflected in computing fees and
interest (including interest accruing from and after the date of drawing to but
excluding the date of reimbursement (if not reimbursed on the date of drawing)).
In the absence of such payment in accordance with the foregoing sentence, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be a Revolving Credit Loan hereunder (notwithstanding any failure
to satisfy any condition precedent set forth in Section 4) and, initially, shall
bear interest at the rate then applicable to Revolving Credit Loans that are
Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a Revolving
Credit Loan hereunder, Borrowers’ obligation to pay the amount of such Letter of
Credit Disbursement to L/C Issuer shall be automatically converted into an
obligation to pay the resulting Revolving Credit Loan. Promptly following
receipt by the Administrative Agent of any payment from Borrowers pursuant to
this paragraph, the Administrative Agent shall distribute such payment to L/C
Issuer or, to the extent that Revolving Credit Lenders have made payments
pursuant to Section 2.03(e) to reimburse L/C Issuer, then to such Revolving
Credit Lenders and L/C Issuer as their interests may appear.

 

(e)                Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.03(d), each Revolving Credit Lender agrees to
fund its Pro Rata Share of any Revolving Credit Loan deemed made pursuant to
Section 2.03(d) on the same terms and conditions as if Borrowers had requested
the amount thereof as a Revolving Credit Loan and the Administrative Agent shall
promptly pay to L/C Issuer the amounts so received by it from the Revolving
Credit Lenders. By the issuance of a Letter of Credit (or an amendment, renewal,
or extension of a Letter of Credit) and without any further action on the part
of L/C Issuer or the Revolving Credit Lenders, L/C Issuer shall be deemed to
have granted to each Revolving Credit Lender, and each Revolving Credit Lender
shall be deemed to have purchased, a participation in each Letter of Credit
issued by L/C Issuer, in an amount equal to its Pro Rata Share of such Letter of
Credit, and each such Revolving Credit Lender agrees to pay to the
Administrative Agent, for the account of L/C Issuer, such Revolving Credit
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by L/C Issuer
under the applicable Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
L/C Issuer, such Revolving Credit Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by L/C Issuer and not reimbursed by Borrowers on the
date due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Administrative Agent or L/C Issuer elects,
based upon the advice of counsel, to refund) to Borrowers for any reason. Each
Revolving Credit Lender acknowledges and agrees that its obligation to deliver
to the Administrative Agent, for the account of L/C Issuer, an amount equal to
its respective Pro Rata Share of each Letter of Credit Disbursement pursuant to
this Section 2.03(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Article
IV. If any such Revolving Credit Lender fails to make available to the
Administrative Agent the amount of such Revolving Credit Lender’s Pro Rata Share
of a Letter of Credit Disbursement as provided in this Section, such Revolving
Credit Lender shall be deemed to be a Defaulting Lender and the Administrative
Agent (for the account of L/C Issuer) shall be entitled to recover such amount
on demand from such Revolving Credit Lender together with interest thereon at
the rate then applicable to Base Rate Loans hereunder until paid in full.

 



72

 

 

(f)                Each Borrower agrees to indemnify, defend and hold harmless
each member of the Lender Group (including L/C Issuer and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and the Administrative Agent s (each, including
L/C Issuer, a “Letter of Credit Related Person”) (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Article III) (the “Letter of Credit Indemnified Costs”),
and which arise out of or in connection with, or as a result of this Agreement,
any Letter of Credit, any Issuer Document, or any Drawing Document referred to
in or related to any Letter of Credit, or any action or proceeding arising out
of any of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Letter
of Credit Related Person claiming indemnity. This indemnification provision
shall survive termination of this Agreement and all Letters of Credit.

 

(g)               The liability of L/C Issuer (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by L/C Issuer’s gross negligence or willful misconduct (as
finally determined in a final, non-appealable order of a court of competent
jurisdiction) in (i) honoring a presentation under a Letter of Credit that on
its face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit, or (iii) retaining Drawing Documents presented under a Letter of Credit.
Borrowers’ aggregate remedies against L/C Issuer and any Letter of Credit
Related Person for wrongfully honoring a presentation under any Letter of Credit
or wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Borrowers to L/C Issuer in respect of the honored
presentation in connection with such Letter of Credit under Section 2.03(d),
plus interest at the rate then applicable to Base Rate Loans hereunder.
Borrowers shall take commercially reasonable action to avoid and mitigate the
amount of any damages claimed against L/C Issuer or any other Letter of Credit
Related Person, including by enforcing its rights against the beneficiaries of
the Letters of Credit. Any claim by Borrowers under or in connection with any
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by Borrowers as a result of the breach or alleged wrongful
conduct complained of, and (y) the amount (if any) of the loss that would have
been avoided had Borrowers taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
L/C Issuer to effect a cure.

 



73

 



 

(h)               Borrowers are responsible for the final text of the Letter of
Credit as issued by L/C Issuer, irrespective of any assistance L/C Issuer may
provide such as drafting or recommending text or by L/C Issuer’s use or refusal
to use text submitted by Borrowers. Borrowers understand that the final form of
any Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by L/C Issuer, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request L/C Issuer to
issue a Letter of Credit for a Restricted Subsidiary which is not a Borrower (an
“Account Party”), (i) such Account Party shall have no rights against L/C
Issuer; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among L/C Issuer and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by L/C Issuer in connection therewith and shall promptly notify L/C Issuer
(not later than three Business Days following Borrowers’ receipt of documents
from L/C Issuer) of any non-compliance with Borrowers’ instructions and of any
discrepancy in any document under any presentment or other irregularity.
Borrowers understand and agree that L/C Issuer is not required to extend the
expiration date of any Letter of Credit for any reason. With respect to any
Letter of Credit containing an “automatic amendment” to extend the expiration
date of such Letter of Credit, L/C Issuer, in its sole and absolute discretion,
may give notice of non-extension of such Letter of Credit and, if Borrowers do
not at any time want the then current expiration date of such Letter of Credit
to be extended, Borrowers will so notify the Administrative Agent and L/C Issuer
at least 30 calendar days before L/C Issuer is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

 



74

 

 

(i)                 Borrowers’ reimbursement and payment obligations under this
Section 2.03 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever; provided, that subject to Section 2.03(g) above, the
foregoing shall not release L/C Issuer from such liability to Borrowers as may
be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction against L/C Issuer following reimbursement or payment of
the obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to L/C Issuer arising under, or in connection with,
this Section 2.03 or any Letter of Credit.

 

(j)                 Without limiting any other provision of this Agreement, L/C
Issuer and each other Letter of Credit Related Person (if applicable) shall not
be responsible to Borrowers for, and L/C Issuer’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse L/C Issuer for each
drawing under each Letter of Credit shall not be impaired by:

 

(i)               honor of a presentation under any Letter of Credit that on its
face substantially complies with the terms and conditions of such Letter of
Credit, even if the Letter of Credit requires strict compliance by the
beneficiary;

 

(ii)              honor of a presentation of any Drawing Document that appears
on its face to have been signed, presented or issued (A) by any purported
successor or transferee of any beneficiary or other Person required to sign,
present or issue such Drawing Document or (B) under a new name of the
beneficiary;

 

(iii)            acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

 

(iv)             the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than L/C Issuer’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);

 

(v)              acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that L/C Issuer in good faith believes to
have been given by a Person authorized to give such instruction or request;

 

(vi)             any errors, omissions, interruptions or delays in transmission
or delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

 



75

 

 

(vii)           any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)          assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

 

(ix)             payment to any presenting bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

 

(x)              acting or failing to act as required or permitted under
Standard Letter of Credit Practice applicable to where L/C Issuer has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

 

(xi)             honor of a presentation after the expiration date of any Letter
of Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by L/C Issuer if subsequently L/C Issuer or any court or
other finder of fact determines such presentation should have been honored;

 

(xii)           dishonor of any presentation that does not strictly comply or
that is fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)          honor of a presentation that is subsequently determined by L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

 

(k)               Borrowers shall pay promptly upon demand to the Administrative
Agent for the account of L/C Issuer as non-refundable fees, commissions, and
charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the Loan Account pursuant to the provisions of
Section 2.09 shall be deemed to constitute a demand for payment thereof for the
purposes of this Section 2.03(k)): (i) a fronting fee which shall be imposed by
L/C Issuer equal to 0.125% per annum times the average amount of the L/C
Obligations during the immediately preceding quarter (or if an Event of Default
has occurred, month) (or portion thereof), plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, L/C Issuer, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals, extensions, or cancellations);
provided that, for the avoidance of doubt, the fronting fee shall be due and
payable in full regardless of whether all or a portion of such Letter of Credit
outstanding has been Cash Collateralized. Such fronting fee shall be due and
payable on each calendar day immediately following the last calendar day of each
January, April, July and October in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrowers shall pay directly to the applicable L/C Issuer for its own account
and to each of its correspondents in relation to any Letter of Credit or any
drawing thereunder the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer or
such correspondent relating to Letters of Credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
five Business Days of demand and are nonrefundable.

 



76

 

 

(l)                If by reason of (x) any Change in Law, or (y) compliance by
L/C Issuer or any other member of the Lender Group with any direction, request,
or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the FRB
as from time to time in effect (and any successor thereto):

 

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or any Loans or obligations to make Loans hereunder
or hereby, or

 

(ii)           there shall be imposed on L/C Issuer or any other member of the
Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to L/C Issuer or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, the Administrative
Agent may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrowers, and Borrowers
shall pay within 30 days after demand therefor, such amounts as the
Administrative Agent may specify to be necessary to compensate L/C Issuer or any
other member of the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, that (A) Borrowers shall not be required to provide any compensation
pursuant to this Section 2.03(l) for any such amounts incurred more than 180
days prior to the date on which the demand for payment of such amounts is first
made to Borrowers, and (B) if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by the Administrative Agent of any amount due pursuant to this Section 2.03(l),
as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

(m)             Each standby Letter of Credit shall expire not later than the
date that is 12 months after the date of the issuance of such Letter of Credit;
provided, that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any Letter of Credit which
extends beyond the Latest Maturity Date, Letter of Credit Collateralization
shall be provided therefor on or before the date that is five Business Days
prior to the Maturity Date. Each commercial Letter of Credit shall expire on the
earlier of (i) 120 days after the date of the issuance of such commercial Letter
of Credit and (ii) five Business Days prior to the Latest Maturity Date.

 



77

 

 

(n)               If (i) any Event of Default shall occur and be continuing, or
(ii) Availability shall at any time be less than zero, then on the Business Day
following the date when the Lead Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the ABL
Obligations has been accelerated, Revolving Credit Lenders with Fronting
Exposure representing greater than 50% of the total L/C Obligations) demanding
Letter of Credit Collateralization pursuant to this Section 2.03(n) upon such
demand, Borrowers shall provide Letter of Credit Collateralization with respect
to the then existing L/C Obligations. If Borrowers fail to provide Letter of
Credit Collateralization as required by this Section 2.03(n), the Revolving
Credit Lenders may (and, upon direction of the Administrative Agent, shall)
advance, as Revolving Credit Loans the amount of the cash collateral required
pursuant to the Letter of Credit Collateralization provision so that the then
existing L/C Obligations are cash collateralized in accordance with the Letter
of Credit Collateralization provision (whether or not the Revolving Credit
Commitments have terminated, an Overadvance exists or the conditions in Article
4 are satisfied).

 

(o)               Unless otherwise expressly agreed by L/C Issuer and Borrowers
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

 

(p)               L/C Issuer shall be deemed to have acted with due diligence
and reasonable care if L/C Issuer’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.

 

(q)               In the event of a direct conflict between the provisions of
this Section 2.03 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.03 shall control and
govern.

 

(r)                The provisions of this Section 2.03 shall survive the
termination of this Agreement and the repayment in full of the Obligations with
respect to any Letters of Credit that remain outstanding.

 

(s)               At Borrowers’ costs and expense, Borrowers shall execute and
deliver to L/C Issuer such additional certificates, instruments and/or documents
and take such additional action as may be reasonably requested by L/C Issuer to
enable L/C Issuer to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce L/C Issuer’s rights
and interests under this Agreement or to give effect to the terms and provisions
of this Agreement or any Issuer Document. Each Borrower irrevocably appoints L/C
Issuer as its attorney-in-fact and authorizes L/C Issuer, without notice to
Borrowers, to execute and deliver ancillary documents and letters customary in
the letter of credit business that may include but are not limited to
advisements, indemnities, checks, bills of exchange and issuance documents. The
power of attorney granted by the Borrowers is limited solely to such actions
related to the issuance, confirmation or amendment of any Letter of Credit and
to ancillary documents or letters customary in the letter of credit business.
This appointment is coupled with an interest.

 



78

 

 

(t)                 The Borrowers may, at any time and from time to time,
designate as additional L/C Issuers one or more Revolving Credit Lenders that
agree to serve in such capacity as provided below. The acceptance by a Revolving
Credit Lender of an appointment as an L/C Issuer hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Lead Borrower, executed by the Borrowers, the
Administrative Agent, and such designated Revolving Credit Lender and, from and
after the effective date of such agreement, (i) such Revolving Credit Lender
shall have all the rights and obligations of an L/C Issuer under this Agreement
and (ii) references herein to the term “L/C Issuers” shall be deemed to include
such Revolving Credit Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

(u)               The Borrowers may terminate the appointment of any L/C Issuer
as an “L/C Issuer” hereunder by providing a written notice thereof to such L/C
Issuer, with a copy to the Administrative Agent. Any such termination shall
become effective upon the earlier of (i) such L/C Issuer’s acknowledging receipt
of such notice and (ii) the fifth Business Day following the date of the
delivery thereof; provided that no such termination shall become effective with
respect to any Letter of Credit issued by such L/C Issuer (or its Affiliates)
until and unless the L/C Obligations attributable to such Letter of Credit shall
have been reduced to zero or Cash Collateralized in an amount equal to the 103%
of the aggregate L/C Obligations in respect thereof. At the time any such
termination shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the terminated L/C Issuer in accordance with the
terms of this Agreement with respect to any Letters of Credit to the extent the
L/C Obligations attributable thereto have been reduced to zero or Cash
Collateralized as described above. Notwithstanding the effectiveness of any such
termination, the terminated L/C Issuer shall remain a party hereto and shall
continue to have all the rights, obligations and duties of an L/C Issuer under
this Agreement and the other Loan Documents with respect to Letters of Credit
issued by it (or its Affiliates) prior to and outstanding as of the
effectiveness of such termination, but shall not issue any additional Letters of
Credit.

 

(v)               Any L/C Issuer may resign as an L/C Issuer at any time upon 30
days’ prior written notice to the Administrative Agent, the Lead Borrower and
the Revolving Credit Lenders; provided that (i) it shall have assigned all of
its Revolving Credit Commitment and Revolving Credit Loans hereunder pursuant to
Section 10.07 at or before the time of such resignation or (ii) another
Revolving Credit Lender acceptable to the Lead Borrower shall have assumed the
commitments of such resigning L/C Issuer to issue Letters of Credit (and, to the
extent such assuming Lender was not an L/C Issuer hereunder, such assuming
Lender shall have become an L/C Issuer hereunder). Notwithstanding the
effectiveness of any such resignation, any resigning L/C Issuer shall remain a
party hereto and shall continue to have all the rights, obligations and duties
of an L/C Issuer under this Agreement and the other Loan Documents with respect
to Letters of Credit issued by it before and outstanding as of the effectiveness
of such resignation, but shall not issue any additional Letters of Credit. Upon
the appointment of a successor L/C Issuer, (A) such successor shall succeed to
and become vested with all of the rights, powers, privileges, and duties of the
resigning L/C Issuer other than in respect of Letters of Credit issued by such
resigning L/C Issuer before its resignation as set forth above, as the case may
be, and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding on behalf such
resigning L/C Issuer at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of such L/C Issuer with respect to such Letters of Credit.

 



79

 

 

2.04             Swing Line Loans.

 

(a)               The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) in Dollars to the Borrowers from time to time on any Business
Day on or after the Restatement Effective Date until the Maturity Date of the
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit by transferring immediately
available funds in the amount of such Borrowing to the Designated Account,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Loans and L/C Obligations of the
Revolving Credit Lender acting as the Swing Line Lender, may exceed the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the lesser of the Aggregate Commitments and, subject to Section 2.02(h)
and (i), the Borrowing Base at such time and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment; provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05 and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest at a rate based on the
Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)               Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the Lead Borrower’s irrevocable written notice to the Swing Line Lender and
the Administrative Agent (which may be delivered through Agent’s electronic
platform or portal) prior to the time specified in the immediately succeeding
sentence. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. (New York Time) on the requested
borrowing date, and shall specify (A) the amount to be borrowed, which shall be
a minimum of $100,000 and (B) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent of the
contents thereof. Unless the Swing Line Lender has received notice from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. (New York Time) on the date of the proposed Swing Line
Borrowing (1) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (2) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
1:00 p.m. (New York Time) on the borrowing date specified in such Swing Line
Loan Notice, make the amount of its Swing Line Loan available to the applicable
Borrower. All Borrowing requests which are not made on-line via the
Administrative Agent’s electronic platform or portal shall be subject to (and
unless the Administrative Agent elects otherwise in the exercise of its sole
discretion, such Borrowings shall not be made until the completion of) the
Administrative Agent’s authentication process (with results satisfactory to the
Administrative Agent) prior to the funding of any such requested Revolving
Credit Loan.

 



80

 

 

(c)               Refinancing of Swing Line Loans.

 

(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Lead Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the Swing Line Loan) for the account of the Swing Line Lender to the
Administrative Agent’s Account not later than 1:00 p.m. (New York Time) on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 



81

 

 

(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate from time to time in effect and a rate
reasonably determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default or an Event of Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

 



82

 

 

(d)             Repayment of Participations.

 

(i)           At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate or a rate reasonably determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the ABL Obligations and the termination of this
Agreement.

 

(e)             Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)              Payments Directly to Swing Line Lender. The Borrowers shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05           Prepayments.

 

(a)             Optional.

 

(i)           The Borrowers may, upon notice by the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Loans in whole or in part without premium or penalty; provided that (A) (x) with
respect to any prepayment of Eurodollar Rate Loans, a notice of such prepayment
of Eurodollar Rate Loans must be received by the Administrative Agent not later
than 2:00 p.m. (New York Time) three Business Days prior to the date of such
prepayment of Eurodollar Rate Loans and (y) with respect to any prepayment of
Base Rate Loans, a notice of such prepayment of Base Rate Loans must be received
by the Administrative Agent not later than 12:00 p.m. (New York Time) on the
date of such prepayment of Base Rate Loans; provided that, in each case, if the
proceeds of such prepayment of any Loans are not received by the Administrative
Agent prior to 3:00 p.m. (New York Time), such prepayment of Loans shall be
deemed to have occurred on the immediately succeeding Business Day; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Pro Rata Share of the Revolving
Credit Facility). If such notice is given by the Lead Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05.

 



83

 

 

(ii)          The Borrowers may, upon notice by the Lead Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. (New York Time) on
the date of the prepayment and (B) any such prepayment shall be in a minimum
principal amount of $25,000 or, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any accrued and unpaid interest
on prepaid Swing Line Loans shall be paid on the next succeeding Interest
Payment Date in accordance with Section 2.08(c).

 

(iii)         Notwithstanding anything to the contrary contained in this
Agreement, the Lead Borrower may rescind any notice of prepayment under Section
2.05(a)(i) if such prepayment would have resulted from a refinancing of all of
the Revolving Credit Facility, which refinancing shall not be consummated or
shall otherwise be delayed.

 

(iv)         In connection with any voluntary prepayment of any Loans pursuant
to this Section 2.05(a), such voluntary prepayment shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner that minimizes the amount of any payments
required to be made by the Borrowers pursuant to Section 3.05.

 



84

 

 

(b)              Mandatory.

 

(i)           Upon the incurrence or issuance by the Lead Borrower or any of its
Restricted Subsidiaries of any Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, the Borrowers shall prepay an
aggregate principal amount of Loans in an amount equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Lead
Borrower or such Restricted Subsidiary.

 

(ii)          If for any reason the Total Outstandings at any time exceed the
lesser of (x) the Aggregate Commitments at such time and (y) subject to Section
2.02(h) and (i), the Borrowing Base at such time, the Lead Borrower shall
immediately prepay Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(ii) unless, after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans, the Total Outstandings exceed the
lesser of (x) the Aggregate Commitments at such time and (y) subject to Section
2.02(h) and (i), the Borrowing Base at such time.

 

(iii)         During a Cash Dominion Trigger Period, the Borrowers shall prepay
the Loans and Cash Collateralize the L/C Obligations in accordance with the
provisions of Section 6.18.

 

(iv)         Funding Losses, Etc. All prepayments under this Section 2.05 shall
be made together with, in the case of any such prepayment of a Eurodollar Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, the Borrowers may, in
their sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral Account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrowers or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrowers or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

 

2.06            Termination or Reduction of Revolving Credit Commitments.

 

(a)              Optional. The Borrowers may, upon written notice to the
Administrative Agent, terminate the unused portions of the Letter of Credit
Sublimit, the Swing Line Sublimit or the Revolving Credit Commitments, or from
time to time permanently reduce the unused portions of the Letter of Credit
Sublimit, the Swing Line Sublimit or the Revolving Credit Commitments; provided
that (i) any such notice shall be received by the Administrative Agent five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrowers shall not
terminate or reduce (A) the Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C)
the Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit. Each reduction in the Revolving Credit Commitments
hereunder shall be made ratably among the Lenders in accordance with their Pro
Rata Shares. The Borrowers shall pay to the Administrative Agent, in each case,
for the account of the applicable Lenders, on the date of each termination or
reduction, any fees on the amount of the Revolving Credit Commitments so
terminated or reduced accrued to but excluding the date of such termination or
reduction.

 



85

 

 

(b)              Mandatory.

 

(i)           The Letter of Credit Sublimit and the Swing Line Sublimit shall
automatically be reduced proportionately to any reduction or termination of
unused Revolving Credit Commitments under this Section 2.06, unless otherwise
requested by the Borrowers and consented to by (A) in the case of the Letter of
Credit Sublimit, the Administrative Agent and each L/C Issuer or (B) in the case
of the Swing Line Sublimit, the Administrative Agent and the Swing Line Lender.

 

(ii)          The Aggregate Commitments shall be automatically and permanently
reduced to zero on the Maturity Date.

 

(c)              Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Revolving Credit Commitments under this Section 2.06.
Upon any reduction of unused Revolving Credit Commitments, the Revolving Credit
Commitment of each Lender shall be reduced by such Lender’s Pro Rata Share of
the amount by which the Revolving Credit Facility is reduced (other than the
termination of the Revolving Credit Commitment of any Lender as provided in
Section ‎3.07). All unused line fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

(d)              In connection with any reduction in the Revolving Credit
Commitments prior to the Latest Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to the
Administrative Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by the Borrowers, together
with such other documentation as Agent shall reasonably request, in order to
enable the Administrative Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the FRB.

 



86

 

 

2.07             Repayment of Loans. The Borrowers shall repay (a) to the
Revolving Credit Lenders on the Maturity Date the aggregate principal amount of
all Revolving Credit Loans outstanding on such date and (b) each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Swing Line
Loan is made and (ii) the Maturity Date for the Revolving Credit Facility.

 

2.08             Interest.

 

(a)               Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period, plus (B) the Applicable Rate for
Eurodollar Rate Loans and (ii) each Base Rate Loan (including each Swing Line
Loan) shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of (A) the Base
Rate, plus (B) the Applicable Rate for Base Rate Loans.

 

(b)              The Borrowers shall pay interest on the principal amount of all
overdue ABL Obligations hereunder (including, for the avoidance of doubt,
following the occurrence of an Event of Default pursuant to Section 8.01(f)) at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)               Interest on each Loan shall be due and payable in arrears on
each calendar day immediately following the last calendar day of each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 



2.09             Fees. In addition to certain fees with respect to Letters of
Credit described in Section 2.03(k):

  

(a)               Commitment Fee. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share, a commitment fee (the “Commitment Fee”) in Dollars in an amount
equal to the Commitment Fee Percentage times the actual daily amount by which
the Aggregate Commitments exceed the average Total Outstandings (excluding the
Outstanding Amount of Swing Line Loans) for the immediately preceding quarter,
subject to adjustment as provided in Section 2.16. The Commitment Fee shall
accrue at all times from the Restatement Effective Date until the Latest
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
each calendar day immediately following the last calendar day of each January,
April, July, and October, commencing with the first such date to occur after the
Restatement Effective Date, and on the Maturity Date. The Commitment Fee shall
be calculated quarterly in arrears.

 



87

 

 

(b)              Other Fees.

 

(i)                 The Borrowers shall pay to the Arrangers, the Administrative
Agent and the Collateral Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)              The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(c)               Letter of Credit Fee. Borrowers shall pay Administrative Agent
(for the ratable benefit of the Revolving Credit Lenders), a Letter of Credit
fee (the “L/C Fee”) (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.03(k)) that
shall accrue at a per annum rate equal to the Applicable Rate then in effect for
Eurodollar Rate Loans with respect to the Revolving Credit Facility times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided, however, that (i) any L/C Fee otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable L/C Issuer pursuant to this Section 2.03 and as
to which the Fronting Exposure of such Defaulting Lender has been reallocated to
the other Lenders in accordance with the upward adjustments in their respective
Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv) shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Letter of Credit pursuant
to Section 2.16(a)(iv), with the balance of such L/C Fee, if any, payable to the
applicable L/C Issuer for its own account and (ii) for the avoidance of doubt,
the L/C Fee shall be due and payable in full regardless of whether all or a
portion of the Letters of Credit outstanding have been Cash Collateralized. Such
L/C Fee shall be computed on a quarterly basis in arrears. Such L/C Fee shall be
due and payable in Dollars on each calendar day immediately following the last
calendar day of each January, April, July and October, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 



88

 

 

2.10             Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)               All computations of interest for Base Rate Loans shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360 day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for
one day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)               If, as a result of any restatement or other revision to any
Borrowing Base Certificate or for any other reason, the Borrowers or the Lenders
determine that (i) the Average Daily Availability as calculated by the Borrowers
as of any applicable date was inaccurate and (ii) a proper calculation of the
Average Daily Availability would have resulted in higher pricing for such
period, (A) the Borrowers shall immediately deliver to the Administrative Agent
a corrected Borrowing Base Certificate for the applicable period, (B) the
Applicable Rate shall be recalculated with the Average Daily Availability at the
corrected level and (C) the Borrowers shall immediately and retroactively pay to
the Administrative Agent for the account of the Revolving Credit Lenders, the
Swing Line Lender or the applicable L/C Issuer, as the case may be, an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Revolving Credit Lender or the applicable L/C Issuer, as the case may be,
under Section 2.03(d), ‎2.09(c) or 2.03(k), or 2.08(b) or under Article VIII.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other ABL Obligations
hereunder.

 

2.11             Evidence of Indebtedness.

 

(a)               The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender in the ordinary
course of business. The accounts or records maintained by each Lender shall be
prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit the obligation of the Borrowers hereunder to pay any amount owing with
respect to the ABL Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrowers shall execute and deliver
to such Lender (through the Administrative Agent) a Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 



89

 

 

(b)               In addition to the accounts and records referred to in Section
2.11(a), each Lender shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall control in the absence of manifest
error.

 

(c)               Entries made in good faith by each Lender in its account or
accounts pursuant to Section 2.11(a) and ‎(b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to such Lender under this Agreement and the other
Loan Documents, absent manifest error; provided, that the failure of such Lender
to make an entry, or any finding that an entry is incorrect, in such account or
accounts shall not limit the obligations of the Borrowers under this Agreement
and the other Loan Documents.

 

2.12             Payments Generally; Administrative Agent’s Clawback.

 

(a)               General. Subject to Section 3.01, all payments to be made by
the Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, in each case, for the account of the respective Lenders to which such
payment is owed to the Administrative Agent’s Account in immediately available
funds not later than 2:00 p.m. (New York Time) on the date specified herein. The
receipt of any payment item by the Administrative Agent shall not be required to
be considered a payment on account unless such payment item is a wire transfer
of immediately available funds made to the Administrative Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share in respect of the Revolving Credit
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received after 2:00 p.m. (New York Time) shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(b)               (i)           Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of such Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon to the Administrative Agent’s Account, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (x) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (y) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 



90

 

 

(ii)          Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or L/C Issuer, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the applicable Lenders or L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon to the Administrative Agent’s
Account, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section ‎2.12(b) shall be conclusive, absent
manifest error.

 

(c)              Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender on demand, without interest.

 



91

 

 

 

(d)                 Obligations of the Lenders Several. The obligations of the
Lenders hereunder to make Revolving Credit Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 9.07 are several and not joint. The failure of any Lender to make any
Loan or to fund any such participation or to make any payment under Section 9.07
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or, to
purchase its participation or to make its payment under Section 9.07.

 

(e)                 Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)                 Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

(g)                Unallocated Funds. If the Administrative Agent receives funds
for application to the ABL Obligations of the Loan Parties under or in respect
of the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of the sum of (a)
the Outstanding Amount of all Loans (including Swing Line Loans) outstanding at
such time and (b) the Outstanding Amount of all L/C Obligations outstanding at
such time, in repayment or prepayment of such of the outstanding Loans or other
ABL Obligations then owing to such Lender.

 

2.13              Sharing of Payments. If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrowers agree that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the ABL
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the ABL Obligations purchased. For the avoidance of doubt,
the provisions of this Section shall not be construed to apply to the
implementation of the Incremental Amendment, the application of Cash Collateral
provided for in Section 2.15 or to the assignments and participations described
in Section 10.07.

 



92

 

 

2.14               Revolving Credit Commitment Increases.

 

(a)                Upon written notice to the Administrative Agent (which shall
promptly notify the Lenders), at any time after the Restatement Effective Date,
the Borrowers may request increases in the aggregate amount of the Revolving
Credit Commitments, the Swing Line Sublimit and the Letter of Credit Sublimit
(each such increase, a “Revolving Credit Commitment Increase” and all of them,
collectively, the “Revolving Credit Commitment Increases”); provided that no
Lender or L/C Issuer shall be required to participate in any such increase; and
provided, further, that (x) the aggregate amount of all such increases in the
Revolving Credit Commitments effected on or after the Restatement Effective Date
shall not exceed $100,000,000 and (y) any such increase in the Revolving Credit
Commitments shall be in an aggregate amount of not less than $20,000,000 or any
whole multiple of $1,000,000 in excess thereof. Any loans made in respect of any
Revolving Credit Commitment Increase shall be made by increasing the aggregate
Revolving Credit Commitments with the same terms (including pricing) as the
existing Revolving Credit Loans. The proceeds of any Revolving Credit Commitment
Increase shall be used (i) to finance the working capital and capital
expenditures needs of the Lead Borrower and its Restricted Subsidiaries and (ii)
for general corporate purposes (including any actions permitted by Article VII)
of the Borrowers and their Restricted Subsidiaries.

 

(b)                Each notice from the Borrowers pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the Revolving Credit
Commitment Increase. At the time of the sending of such notice, the Borrowers
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders). Revolving Commitment Increases may be provided by any existing Lender
or by any other bank or investing entity (but in no case (i) by any Loan Party
or any Affiliate of any Loan Party, (ii) by any Defaulting Lender or any of its
Subsidiaries, (iii) by any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in clauses (i) and (ii), or
(iv) by any natural person) (each, except to the extent excluded pursuant to the
foregoing parenthetical, an “Incremental Revolving Credit Lender”), in each case
on terms permitted in this Section and otherwise on terms reasonably acceptable
to the Administrative Agent, provided that the Administrative Agent, the Swing
Line Lender and L/C Issuer, as applicable, shall have consented (not to be
unreasonably withheld) to such Lender’s or Incremental Revolving Credit
Lender’s, as the case may be, providing such Revolving Credit Commitment
Increase if such consent would be required under Section 10.07 for an assignment
of Loans or Revolving Credit Commitments, as applicable, to such Lender or
Incremental Revolving Credit Lender, as the case may be. No Lender shall be
obligated to provide any Revolving Credit Commitment Increases unless it so
agrees. Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase (which shall be calculated on the basis of the
amount of the funded and unfunded exposure under the Revolving Credit Facility
held by each Lender). Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Credit Commitment. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made hereunder.

 



93

 

 

(c)                 Revolving Credit Commitments in respect of any Revolving
Credit Commitment Increase shall become Revolving Credit Commitments (or in the
case of any Revolving Credit Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Revolving Credit Lender’s Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrowers, each Lender, as the case may be
agreeing to provide such Revolving Credit Commitment, if any, each Incremental
Revolving Credit Lender, if any, and the Administrative Agent. An Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section.

 

(d)                If any Revolving Credit Commitment Increase occurs in
accordance with this Section 2.14, the Administrative Agent and the Borrowers
shall determine the effective date (the “Incremental Effective Date”) and the
final allocation of such addition. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such addition
and the Incremental Effective Date.

 

(e)                 The effectiveness of any Incremental Amendment shall be
subject to the satisfaction on the date thereof of each of the following
conditions:

 

(i)                 the Administrative Agent shall have received on or prior to
the Incremental Effective Date each of the following, each dated the applicable
Incremental Effective Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent: (A) the applicable Incremental Amendment; (B)
certified copies of resolutions of each Loan Party approving the execution,
delivery and performance of the Incremental Amendment and either certified
copies of the Organization Documents of each Loan Party or a certification by a
Responsible Officer of each Loan Party that there have been no changes to the
Organization Documents of such Loan Party since the Restatement Effective Date;
(C) [reserved]; and (D) a favorable opinion of counsel for the Loan Parties
dated the Incremental Effective Date, to the extent requested by the
Administrative Agent, addressed to the Administrative Agent, the Collateral
Agent and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent;

 



94

 

 

(ii)                (A) the conditions precedent set forth in Section 4.02 shall
have been satisfied both before and after giving effect to such Incremental
Amendment and the additional credit extensions provided thereby, (B) such
increase shall be made on the terms and conditions provided for above, and (C)
both at the time of any request for any Revolving Credit Commitment Increase and
upon the effectiveness of any Incremental Amendment, no Default or Event of
Default shall exist;

 

(iii)               after giving effect on a Pro Forma Basis to any Revolving
Credit Commitment Increase (assuming for such purposes that the entire amount of
such Revolving Credit Commitment Increase is fully funded and the Lead Borrower
shall be in compliance with the financial covenant set forth in Section 7.11
(regardless of whether such covenant is otherwise required to be tested pursuant
to Section 7.11));

 

(iv)               there shall have been paid to the Administrative Agent, for
the account of the Administrative Agent and the Lenders (including any Person
becoming a Lender as part of such Incremental Amendment on the related
Incremental Effective Date), as applicable, all fees and, to the extent required
by Section 10.04, expenses (including reasonable out-of-pocket fees, charges and
disbursements of counsel) that are due and payable on or before the Incremental
Effective Date;

 

(v)                [reserved]; and

 

(vi)               in connection with any Revolving Credit Commitment Increase,
if any Loan Party or any of its Subsidiaries owns or will acquire any Margin
Stock, Borrowers shall deliver to the Administrative Agent an updated Form U-1
(with sufficient additional originals thereof for each Lender), duly executed
and delivered by the Borrowers, together with such other documentation as the
Administrative Agent shall reasonably request, in order to enable Agent and the
Lenders to comply with any of the requirements under Regulations T, U or X of
the FRB.

 

(f)                 On each Incremental Effective Date, each Lender or Eligible
Assignee which is providing an Incremental First Lien Commitment (i) shall
become a “Lender” for all purposes of this Agreement and the other Loan
Documents and (ii) shall have a “Revolving Credit Commitment” hereunder.

 



95

 

 

(g)                 Upon each Revolving Credit Commitment Increase pursuant to
this Section, (i) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each existing Lender, if any, and each Incremental Revolving Credit Lender,
if any, in each case providing a portion of such Revolving Credit Commitment
Increase (each a “Revolving Credit Commitment Increase Lender”), and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participation interests hereunder in outstanding Letters of Credit and Swing
Line Loans such that, after giving effect to such Revolving Commitment Increase
and each such deemed assignment and assumption of participation interests, the
percentage of the aggregate outstanding (A) participation interests hereunder in
Letters of Credit and (B) participation interests hereunder in Swing Line Loans,
in each case, held by each Revolving Credit Lender (including each such
Revolving Credit Commitment Increase Lender) will equal such Revolving Credit
Lender’s Pro Rata Share and (ii) if, on the date of such Revolving Credit
Commitment Increase, there are any Revolving Credit Loans outstanding, the
Administrative Agent shall take those steps which it deems, in its sole
discretion and in consultation with the Borrowers, necessary and appropriate to
result in each Revolving Credit Lender (including each Revolving Credit
Commitment Increase Lender) having a pro-rata share of the outstanding Revolving
Credit Loans based on each such Revolving Credit Lender’s Revolving Commitment
Percentage immediately after giving effect to such Revolving Credit Commitment
Increase, provided that any prepayment made in connection with the taking of any
such steps shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro-rata borrowing and pro-rata payment requirements
contained elsewhere in this Agreement shall not apply to any transaction that
may be effected pursuant to the immediately preceding sentence.

 

(h)                 This Section 2.14 shall supersede any provision of Section
2.13 or Section 10.01 to the contrary.

 

2.15               Cash Collateral.

 

(a)                 Upon the request of the Administrative Agent or the
applicable L/C Issuer (i) if the applicable L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the applicable L/C Issuer or the
Swing Line Lender, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 



96

 

 

(b)               All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent or a financial
institution selected by the Administrative Agent. The Borrowers, and to the
extent provided by any Lender, such Lender, hereby grant to (and subject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, each applicable L/C Issuer and the Lenders (including the Swing Line
Lender), and agree to maintain, a first priority Lien in all such Cash
Collateral (including cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing) as security for the obligations to which such Cash Collateral may
be applied pursuant to Section ‎2.15(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)               Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section ‎2.15 or
Sections ‎2.05, ‎2.06, ‎2.16 or ‎8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)               Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section ‎10.07(b)(viii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that (x) Cash Collateral furnished by or on behalf of the
Borrowers shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.04), and (y) subject to Section
2.16, the Person providing Cash Collateral and the applicable L/C Issuer or the
Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.16          Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)                that Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definitions of “Required Lenders” and “Required
Supermajority Lenders” in Section 1.01 and in Section 10.01;

 



97

 

 

(ii)                any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.09 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Swing Line Lender or any L/C Issuer hereunder; third,
to Cash Collateralize the Swing Line Lender’s and the L/C Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Swing Line Lender’s and L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swing Line Loans issued under this Agreement, in accordance with
Section 2.15; sixth, to the payment of any amounts owing to the Lenders, the
Swing Line Lender or the L/C Issuers as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Swing Line Lender or any L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans or L/C Borrowings were made or
issued at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Borrowings and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Credit Commitments under the Revolving
Credit Facility without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;

 



98

 

 

(iii)                that Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive L/C Fees as
provided in Section 2.09(c); and

 

(iv)               during any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the Loans of
that Lender.

 

(b)                 If the Borrowers, the Administrative Agent, the Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may reasonably determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                 So long as any Lender is a Defaulting Lender, (i) the Swing
Line Lender shall not be required to fund any Swing Line Loans unless it is
satisfied that the participations therein will be fully allocated among
Non-Defaulting Lenders in a manner consistent with clause (a)(iv) above and the
Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in accordance with Section 2.15 and (ii) no L/C Issuer shall be required to
issue, extend or increase any Letter of Credit unless it is satisfied that the
participations in the L/C Borrowings related to any existing Letters of Credit
as well as the new, extended or increased Letter of Credit has been or will be
fully allocated among the Non-Defaulting Lenders in a manner consistent with
clause (a)(iv) above and such Defaulting Lender shall not participate therein
except to the extent such Defaulting Lender’s participation has been or will be
fully Cash Collateralized in accordance with Section 2.15.

 



99

 

 

2.17               Designation of Lead Borrower as Agent.

 

(a)                Each Borrower hereby irrevocably designates and appoints the
Lead Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds
of which shall be available to each Borrower for such uses as are permitted
under this Agreement. As the disclosed principal for its agent, each Borrower
shall be obligated to each Secured Party on account of Credit Extensions so made
as if made directly by the applicable Secured Party to such Borrower,
notwithstanding the manner by which such Credit Extensions are recorded on the
books and records of the Borrower. In addition, each Loan Party other than the
Borrowers hereby irrevocably designates and appoints the Lead Borrower as such
Loan Party’s agent to represent such Loan Party in all respects under this
Agreement and the other Loan Documents.

 

(b)                 Each Borrower recognizes that credit available to it
hereunder is in excess of and on better terms than it otherwise could obtain on
and for its own account and that one of the reasons therefor is its joining in
the credit facility contemplated herein with all other Borrowers. Consequently,
each Borrower hereby assumes and agrees to discharge all ABL Obligations of each
of the other Borrowers.

 

(c)                 The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension. Neither the Agent nor any other Secured Party
shall have any obligation to see to the application of such proceeds therefrom.

 

(d)                Any and all notices, requests, consents or other
communications given to the Borrower (or, as applicable, from the Borrower)
pursuant to this Agreement and the other Loan Documents shall be effective if
given to (or, as applicable, from) the Lead Borrower for itself and on behalf of
each other Borrower.

 

2.18               Designated Account. The Administrative Agent is authorized to
make the Revolving Credit Loans, and L/C Issuer is authorized to issue the
Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Responsible Officer or,
without instructions, if pursuant to Sections 2.07 and 2.08. The Borrowers agree
to establish and maintain the Designated Account with the Designated Account
Bank for the purpose of receiving the proceeds of the Revolving Credit Loans
requested by the Borrowers and made by the Administrative Agent or the Lenders
hereunder. Unless otherwise agreed by the Administrative Agent and the
Borrowers, any Revolving Credit Loan or Swing Line Loan requested by the
Borrowers and made by the Administrative Agent or the Lenders hereunder shall be
made to the Designated Account.

 

2.19               Maintenance of Loan Account; Statement of Obligations. The
Administrative Agent shall maintain an account on its books in the name of the
Borrowers (the “Loan Account”) on which the Borrowers will be charged with all
Revolving Credit Loans (including Overadvances, Protective Overadvances, and
Swing Line Loans) made by the Administrative Agent, Swing Line Lender, or the
Lenders to the Borrowers or for the Borrowers’ account, the Letters of Credit
issued or arranged by L/C Issuer for the Borrowers’ account, and with all other
ABL Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, amounts due under Section 10.04 and 10.05 hereof,
and other amounts due hereunder. In accordance with Section 2.12(a), the Loan
Account will be credited with all payments received by the Administrative Agent
from the Borrowers or for the Borrowers’ account. The Administrative Agent shall
make available to the Borrowers monthly statements regarding the Loan Account,
including the principal amount of the Revolving Credit Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses accrued hereunder or under
the other Loan Documents, and each such statement, absent manifest error, shall
be conclusively presumed to be correct and accurate and constitute an account
stated between the Borrowers and the Lender Group unless, within 30 days after
the Administrative Agent first makes such a statement available to the
Borrowers, the Borrowers shall deliver to the Administrative Agent written
objection thereto describing the error or errors contained in such statement.

 



100

 

 

Article III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

3.01               Taxes.

 

(a)                 Any and all payments by or on account of any obligation of
the Borrowers or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes; provided
that, if any Indemnified Taxes or Other Taxes are required by applicable law (as
determined in the good faith discretion of an applicable Withholding Agent) to
be deducted from such payments, then (i) the sum payable by the Borrowers or
such Loan Party shall be increased as necessary so that after all required
deductions of Indemnified Taxes or Other Taxes (including any such deductions
applicable to additional sums payable under this Section 3.01) each Agent and
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and (iii) the applicable Withholding Agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law. For purposes of this Section 3.01, the term “Lender” shall
include the Swing Line Lender and each L/C Issuer.

 

(b)                 In addition, the Loan Parties shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, except
for Other Taxes resulting from an assignment by any Lender pursuant to Section
10.07, which assignment is not at the request of the Borrowers pursuant to
Section 3.07.

 

(c)                 The Loan Parties shall, jointly and severally, indemnify
each Agent and Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes paid or payable by such Agent or Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers or any other Loan Party hereunder or under any other
Loan Document and any Other Taxes paid or payable by such Agent or Lender
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis and the calculation of the amount
of such liability delivered to the Borrowers by a Lender or Agent, or by the
Administrative Agent on behalf of itself or a Lender or Agent, shall be
conclusive absent manifest error.

 



101

 

 

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrowers or any other Loan Party to a Governmental
Authority, the Borrowers shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)               If any Lender or Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by the Borrowers pursuant to this Section 3.01, it shall promptly remit
such refund (without interest, other than any interest paid by the relevant
taxation authority with respect to such refund) to the Borrowers (but only to
the extent of indemnity payments made or additional amounts paid under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Lender or Agent, as the
case may be; provided, however, that the Borrowers, upon the request of the
Lender or Agent, as the case may be, agree promptly to return such refund to
such party (plus any penalties, interest or other charges imposed by the
relevant taxation authority) in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at any Borrowers’ request, provide such Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided, that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Notwithstanding anything to the contrary in this Section 3.01(e),
in no event will any Lender or Agent be required to pay any amount to any
Borrower pursuant to this Section 3.01(e) the payment of which would place such
Lender or Agent in a less favorable net after-tax position than it would have
been in if the Indemnified Tax or Other Tax giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect thereto had never been paid. Nothing herein
contained shall interfere with the right of a Lender or Agent to arrange its tax
affairs in whatever manner it thinks fit or oblige any Lender or Agent to claim
any tax refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

 

(f)                Each Lender agrees that, upon the occurrence of any event
giving rise to the operation of Section 3.01(a) or (c) with respect to such
Lender it will, if requested by any Borrower, use commercially reasonable
efforts (subject to such Lender’s overall internal policies of general
application and legal and regulatory restrictions) to avoid or reduce to the
greatest extent possible any indemnification or additional amounts due under
this Section 3.01, which may include the designation of another Lending Office
for any Loan or Letter of Credit affected by such event; provided, that such
efforts are made on terms that, in the reasonable judgment of such Lender, cause
such Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided, further, that nothing in this
Section 3.01(f) shall affect or postpone any of the ABL Obligations of the
Borrowers or the rights of such Lender pursuant to Sections 3.01(a) and (c).

 



102

 

 

(g)               (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by any Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by any Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)              Each Foreign Lender shall, to the extent it is legally able to
do so, furnish to the Borrowers and the Administrative Agent, on or prior to the
date it becomes a party to this Agreement, two accurate and complete originally
executed copies of (i) IRS Form W-8BEN or W-8BEN-E (or the applicable successor
form) certifying exemption from or a reduction in the rate of United States
federal withholding tax under an applicable treaty to which the United States is
a party, (ii) IRS Form W-8ECI (or successor form) certifying that the income
receivable pursuant to the Loan Documents is effectively connected with the
conduct of a trade or business in the United States, (iii) IRS Form W-8EXP or
W-8IMY (or successor form), together with required attachments, certifying
exemption from or reduction in the rate of United States federal withholding
tax, or (iv) in the case of a Foreign Lender claiming exemption from United
States federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” IRS Form W-8BEN or W-8BEN-E (or the
applicable successor form) together with a statement substantially in the form
of Exhibit K. Each Foreign Lender shall, to the extent it is legally able to do
so, deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Foreign Lender. In addition, each Foreign Lender
shall promptly notify the Borrowers and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form (or any other form of certification adopted by the United States
taxing authorities for such purpose). Solely for purposes of this
Section ‎3.01(g), the term “Foreign Lender” shall include any Agent that is not
a “United States person” within the meaning of Section 7701(a)(30) of the Code.

 



103

 

 

(iii)            Any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of any Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(h)               Each Lender and Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall, to the extent it is
legally able to do so, furnish to the Borrowers and the Administrative Agent, on
or prior to the date it becomes a party to this Agreement, two accurate and
complete originally executed copies of IRS Form W-9 (or successor form)
establishing that such Lender or Agent is not subject to United States backup
withholding tax.

 

(i)                 If a payment made to a Lender under any Loan Document would
be subject to United States federal withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by any Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(i), “FATCA”
shall include any amendments made to FATCA after the Restatement Effective Date.

 

(j)                 Each party’s obligations under this Section 3.01 shall
survive the termination of the Aggregate Commitments, repayment of all other ABL
Obligations hereunder and the resignation of the Administrative Agent. For
purposes of this Section 3.01 and Section 9.01, the term “applicable law”
includes FATCA.

 



104

 

 

3.02          Illegality. Subject to the provisions set forth in Section 3.08
below, if any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be disadvantageous to such Lender.

 

3.03          Inability to Determine Rates. Subject to the provisions set forth
in Section 3.08 below, if the Required Lenders determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation of any of the foregoing that (a) deposits are not being offered to
banks in the European interbank market, the London interbank Eurodollar market
or other offshore interbank market for Dollars for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, in the event of a determination described in the preceding sentence
with respect to the Eurodollar Rate component of the Base Rate, the utilization
of the Eurodollar Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revoke such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 



105

 

 

3.04          Increased Cost and Reduced Return; Capital Adequacy.

 

(a)               If any Lender determines that as a result of the introduction
of or any Change in Law, in each case after the Restatement Effective Date, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining any Loan the
interest on which is determined by reference to the Eurodollar Rate (or, in the
case of any Change in Law with respect to Taxes, any Loan) or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes imposed on or with respect to any payment
made by or on account of any Loan Party under any Loan Document and Other Taxes
(as to which Section 3.01 shall govern), (ii) Excluded Taxes (other than clause
(a)(ii) of the definition of Excluded Taxes), (iii) Connection Income Taxes, and
(iv) reserve requirements reflected in the Eurodollar Rate), then from time to
time upon demand of such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

 

(b)               If any Lender or L/C Issuer determines that any Change in Law
affecting such Lender or L/C Issuer or any lending office of such Lender or such
Lender’s or L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on the
capital of, or increasing the liquidity required to be maintained by, such
Lender or L/C Issuer or any holding company of such Lender or L/C Issuer, if
any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by any
L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrowers will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction or increase suffered.

 

(c)               The Borrowers shall not be required to compensate a Lender
pursuant to Section 3.04(a) or (b) for any such increased cost or reduction
incurred more than 180 days prior to the date that such Lender demands, or
notifies the Borrowers of its intention to demand, compensation therefor;
provided, that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

3.05          Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 



106

 

 

(a)               any assignment pursuant to Section 3.07, continuation,
conversion, payment or prepayment of any Loan other than a Base Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

 

(b)               any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
any Borrower;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section ‎3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for Dollars
in a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. For the avoidance of doubt, this
Section 3.05 shall not apply to the repayment of Swing Line Loans pursuant to
clause (b) of Section 2.07.

 

3.06          Matters Applicable to All Requests for Compensation

 

(a)               A certificate of any Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(b)               With respect to any Lender’s claim for compensation under
Section 3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate
such Lender for any amount incurred more than 180 days prior to the date that
such Lender notifies the Borrowers of the event that gives rise to such claim;
provided, that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurodollar Rate Loans, or to convert Base Rate Loans into Eurodollar
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided, that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)               If the obligation of any Lender to make or continue from one
Interest Period to another any Eurodollar Rate Loan, or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b)
hereof, such Lender’s Eurodollar Rate Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion
no longer exist:

 



107

 

 

(i)               to the extent that such Lender’s Eurodollar Rate Loans have
been so converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s Eurodollar Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)              all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

(d)               If any Lender gives notice to the Borrowers (with a copy to
the Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof
that gave rise to the conversion of such Lender’s Eurodollar Rate Loans pursuant
to this Section 3.06 no longer exist (which such Lender agrees to do promptly
upon such circumstances ceasing to exist) at a time when Eurodollar Rate Loans
made by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Revolving Credit Commitments.

 

3.07           Replacement of Lenders under Certain Circumstances

 

(a)               If at any time (i) any Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Rate Loans as a result of any condition described in Section 3.02 or
3.03, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
“Non-Consenting Lender” (as defined below in this Section 3.07), then the
Borrowers may, at their sole expense and effort, on five Business Days’ prior
written notice to the Administrative Agent and such Lender (or such lesser time
as may be agreed by the Administrative Agent), replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrowers in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that (A) neither the Administrative Agent nor any
Lender shall have any obligation to the Borrowers to find a replacement Lender
or other such Person, (B) such replaced Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Sections 2.05 (if applicable) and 3.05) in accordance with the
Assignment and Assumption with respect to such assignment, (C) such assignment
does not conflict with applicable Law and (D) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.

 



108

 

 

(b)               Any Lender being replaced pursuant to Section 3.07(a) above
shall (i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Revolving Credit Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrowers or the Administrative Agent. If such replaced Lender
fails to execute and deliver such Assignment and Assumption within three
Business Days after the receipt of notice referred to in the foregoing clause
(a), the Administrative Agent is hereby authorized to execute such Assignment
and Assumption instead of such replaced Lender (and each Lender, by its becoming
a Lender hereunder is deemed to have granted to the Administrative Agent an
irrevocable proxy, which proxy shall be deemed to be coupled with interest, to
execute and deliver the Assignment and Assumption, as provided in this Section).
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Revolving Credit Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrowers owing to
the assigning Lender relating to the Loans and participations so assigned shall
be paid in full to such assigning Lender in accordance with such Assignment and
Assumption concurrently with such assignment and assumption and (C) upon such
payment and, if so requested by the assignee Lender, delivery to the assignee
Lender of the appropriate Note or Notes executed by the Borrowers, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Revolving
Credit Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

 

(c)               Notwithstanding anything to the contrary contained above,
(i) any Lender that acts as an L/C Issuer may not be replaced hereunder at any
time that it has any Letter of Credit outstanding hereunder unless arrangements
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as (or whose Affiliate acts as)
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.09.

 

(d)               In the event that (i) any Borrower has requested the Lenders
to consent to a departure or waiver of any provisions of the Loan Documents or
to agree to any amendment thereto, (ii) the consent, waiver or amendment in
question requires the agreement of all affected Lenders in accordance with the
terms of Section 10.01 or all the Lenders with respect to a certain class of the
Loans and (iii) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

 



109

 

 

3.08          Effect of Benchmark Transition Event.

 

(a)                Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement to replace
the Eurodollar Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Lead Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of the Eurodollar Rate with a Benchmark Replacement pursuant to this
Section 3.08 will occur prior to the applicable Benchmark Transition Start Date.

 

(b)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c)                Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Lead Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.08 including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.08.

 

(d)                Benchmark Unavailability Period. Upon the Lead Borrower’s
receipt of notice of the commencement of a Benchmark Unavailability Period, the
Lead Borrower may revoke any request for a Eurodollar Rate Borrowing of,
conversion to or continuation of Eurodollar Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the Lead
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon the Eurodollar Rate
will not be used in any determination of the Base Rate.

 



110

 

 

3.09          Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other ABL Obligations hereunder and resignation of the Administrative Agent.

 

Article IV
CONDITIONS PRECEDENT TO Credit Extensions

 

4.01          Conditions to Initial Credit Extension. The obligation of each
Lender and L/C Issuer to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)               The Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Restatement Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and its counsel:

 

(i)               executed counterparts of this Agreement, a Guaranty from each
Guarantor;

 

(ii)              a Note executed by the Borrowers in favor of each Lender
requesting a Note;

 

(iii)             the Security Agreement, duly executed by each Loan Party,
together with:

 

(A)             certificates (including original share certificates and/or
original certificates of title) representing the Pledged Interests referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank,

 

(B)              copies of financing statements, filed or duly prepared for
filing under, the Uniform Commercial Code in all jurisdictions necessary in
order to perfect and protect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, and

 

(C)              evidence that all other actions, recordings and filings of or
with respect to the Security Agreement that the Collateral Agent may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created thereby shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Collateral Agent (including, without
limitation, receipt of duly executed payoff letters and Uniform Commercial Code
termination statements);

 

(iv)             the Intellectual Property Security Agreement, duly executed by
each Loan Party, together with evidence that all action that the Collateral
Agent in its reasonable judgment may deem reasonably necessary or desirable in
order to perfect and protect the Liens created under the Intellectual Property
Security Agreement has been taken;

 



111

 

 

(v)               [reserved];

 

(vi)             such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent or the Collateral Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and authorizing the execution, delivery and performance of the
Loan Documents to which such Loan Party is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect;

 

(vii)            such documents and certifications (including, without
limitation, Organization Documents and good standing certificates) as the
Administrative Agent or the Collateral Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each of the Loans
Parties is validly existing, in good standing (where such concept is applicable)
and qualified to engage in business (as applicable) in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

 

(viii)          an opinion of Alston & Bird, LLP, counsel to the Loan Parties,
and Eversheds Sutherland (US) LLP, special Georgia counsel to the Loan Parties,
each addressed to each Agent, each L/C Issuer and each Lender;

 

(ix)             a customary certificate, substantially in the form of Exhibit
J, from the chief financial officer of Holdings, certifying that Holdings and
its Subsidiaries, on a consolidated basis after giving effect to the initial
extensions of credit under this Agreement and the payment of all fees and
expenses required to by paid by Borrowers on the Restatement Effective Date, are
Solvent;

 

(x)              (a) consolidated audited financial statements (consisting of
consolidated balance sheets, consolidated statements of operations, consolidated
cash flow statements and consolidated statements of stockholders’ equity) of
Holdings and its Subsidiaries as of April 30, 2019, (b) consolidated unaudited
financial statements (consisting of consolidated balance sheets, consolidated
statements of operations and consolidated statements of stockholders’ equity) of
Holdings and its Subsidiaries as of and for each fiscal quarter (and the
corresponding portion of the fiscal year and the preceding fiscal year) ending
after April 30, 2019, and at least 45 days prior to the Restatement Effective
Date, and (c) a pro forma consolidated balance sheet and related pro forma
consolidated statement of operations of Holdings and its Subsidiaries, which
shall be quarterly through the end of fiscal year 2020 and annually thereafter
through the end of fiscal year 2022, in each case of the foregoing clauses (a),
(b), and (c) prepared in accordance with GAAP;

 



112

 

 

(xi)              a Committed Loan Notice and/or Letter of Credit Application,
as applicable, relating to the initial Credit Extensions;

 

(xii)             a Borrowing Base Certificate, dated as of the Restatement
Effective Date, relating to the month ended on August 31, 2019, executed by a
Responsible Officer of the Lead Borrower or of GMS;

 

(xiii)            a certificate, dated as of the Restatement Effective Date,
duly executed by of a Responsible Officer of Holdings certifying that the
conditions precedent set forth in Section 4.01 and 4.02 have been satisfied as
of the Restatement Effective Date;

 

(b)               [Reserved].

 

(c)               [Reserved].

 

(d)               On the Restatement Effective Date, after giving effect to the
initial extensions of credit under this Agreement and the payment of the
Restatement Effective Date Term Loan Payment and all fees and expenses required
to by paid by Borrowers on the Restatement Effective Date, Availability shall
not be less than $250,000,000.

 

(e)               [Reserved].

 

(f)                Since April 30, 2019, no fact, event or circumstance shall
have occurred or arisen that, individually or in combination with any other
fact, event or circumstance, has had or could reasonably be expected to have a
Material Adverse Effect.

 

(g)               The Administrative Agent shall have received all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, as is reasonably requested in writing by the Administrative Agent
at least five Business Days prior to the Restatement Effective Date.

 

(h)               All fees and expenses required to be paid on the Restatement
Effective Date shall have been paid in full in cash (or shall be paid
contemporaneously with the initial fundings under this Agreement) including fees
pursuant to the Fee Letter, to the extent, in the case of reimbursement of
expenses, invoiced to the Borrowers at least two Business Days prior to the
Restatement Effective Date.

 

(i)               All actions necessary to establish that the Collateral Agent
will have a perfected (with the priority required by the ABL/Term Intercreditor
Agreement) security interest (subject to liens permitted by Section 7.01) in the
Collateral shall have been taken.

 



113

 

 

(i)                 [Reserved].

 

(j)                 [Reserved].

 

(k)                The Administrative Agent shall have received the results of a
recent Lien and judgment search in each relevant jurisdiction with respect to
the Loan Parties, and such search shall reveal no Liens on any of the assets of
the Loan Parties except, in the case of assets other than Pledged Interests, for
Liens permitted under Section 7.01.

 

(l)                 At least five Business Days prior to the Restatement
Effective Date, any Loan Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Loan Party, which such Beneficial Ownership
Certificate shall be complete and accurate in all respects.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

 

4.02          Conditions to All Credit Extensions. The obligation of each Lender
and L/C Issuer to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                The representations and warranties of the Lead Borrower and
each other Loan Party contained in Article V or any other Loan Document shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05(a) and Sections 5.05(b)
and (c) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                No Default or Event of Default shall exist, or would result
from, such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                The Administrative Agent and, if applicable, the applicable
L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                After giving effect to such proposed Credit Extension,
Availability shall be not less than $1.00.

 



114

 

 

(e)               The report and opinion of the independent certified public
accountants with respect to the most recently delivered set of the financial
statements delivered pursuant to Section 6.01(a) shall not contain a
qualification, exception or explanatory note of the type described in clause (B)
of Section 6.01(a).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

Article V
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Lead Borrower represents and warrants to the Agents and
the Lenders that:

 

5.01          Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification and (d) has all requisite
valid and subsisting governmental licenses, authorizations, consents and
approvals (“Permits”) to operate its business as currently conducted; except in
each case referred to in clause ‎(b)‎(i) (other than with respect to the Lead
Borrower), (c) or (d), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. There are no actions, claims or
proceedings pending or to the best of the Lead Borrower’s or any Guarantor’s
knowledge, threatened in writing that seek the revocation, cancellation,
suspension or modification of any of the Permits where any of the same could
reasonably be expected to have a Material Adverse Effect.

 

5.02          Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than any Lien to secure the Secured
Obligations pursuant to the Collateral Documents), or require any payment to be
made under (i) any Permitted Term Indebtedness, (ii) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (iii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law; except
with respect to any breach or contravention or payment referred to in
clause (b)(ii) and (b)(iii), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 



115

 

 

5.03          Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by an
Agent, an L/C issuer, any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

 

5.04          Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.

 

5.05          Financial Statements; No Material Adverse Effect.

 

(a)                The audited consolidated financial statements of Holdings as
of April 30, 2019, consisting of the consolidated balance sheets, consolidated
statements of operations, consolidated cash flow statements and consolidated
statements of stockholders’ equity, for the year then ended have been prepared
in accordance with GAAP on a consistent basis throughout the indicated period
(except as may be indicated in the footnotes thereto). The financial statements
delivered pursuant to Section 4.01(a)(x) fairly present in all material respects
the consolidated financial condition and results of operation of the Lead
Borrower and its Subsidiaries, taken as a whole, at the dates and for the
relevant periods indicated.

 

(b)                The unaudited consolidated financial statements described in
clause (b) of Section 4.01(a)(x) were prepared in accordance with GAAP on a
consistent basis throughout the indicated period, subject to normal and
recurring year-end adjustments and the absence of footnotes, and fairly present
in all material respects the consolidated financial condition and results of
operations of the Restricted Group, taken as a whole, at the dates and for the
relevant periods indicated.

 

(c)                Since April 30, 2019, there has been no change, event,
occurrence, event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

 

(d)               The forecasted financial information of the Restricted Group
delivered to the Lenders pursuant to Section 4.01 or 6.01 was prepared in good
faith using assumptions based on information sourced from the financial records
of the Restricted Group for the periods stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery and at
the time of preparation of such forecasts; it being understood that actual
results may vary from such forecasts and that such variations may be material.

 



116

 

 

5.06          Litigation. There are no actions, suits, proceedings,
investigations, claims or disputes pending or, to the knowledge of Holdings or
any of its Restricted Subsidiaries, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings or any of its Restricted Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or (b) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.07          No Default. Neither Holdings nor any Restricted Subsidiary of
Holdings is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.08          Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and indefeasible title in fee simple to
(or legal and beneficial title to, as applicable in the relevant jurisdiction),
or valid leasehold interests in, all real property (including leased real
property) necessary in the ordinary conduct of its business, free and clear of
all Liens except for defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and for Permitted Encumbrances and, in the case of leased real
property, encumbrances which encumber the fee estate and do not result from a
violation by the Loan Party or Restricted Subsidiary in question of the terms of
its lease.

 

5.09          Environmental Matters.

 

Except as disclosed in Schedule 5.09 or as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)                There are no pending or, to the knowledge of the Lead
Borrower, threatened claims against Holdings or any of its Subsidiaries alleging
either potential liability under, or responsibility for violation of, any
Environmental Law or alleging potential liability with respect to any Hazardous
Material, and to the knowledge of the Lead Borrower, (i) there are no pending
investigations by any Governmental Authority regarding any such potential claims
and (ii) no facts or circumstances exist that would likely be the basis for any
such claim.

 

(b)                (i) Neither Holdings nor any of its Subsidiaries has
generated, used, stored, treated, transported, or caused any Environmental
Release of, Hazardous Materials at or to any location and (ii) none of the real
properties currently owned, leased or operated by Holdings or any of its
Subsidiaries or, to the knowledge of the Lead Borrower, the real properties
formerly owned, leased or operated by Holdings or any of its Subsidiaries,
contain any Hazardous Materials that, in the case of either ‎(i) or ‎(ii) above,
are in amounts or concentrations or in a manner which (x) constitute a violation
by Holdings or any of its Subsidiaries of, (y) require any investigation,
remediation or response action under, or (z) are reasonably likely to give rise
to liability against Holdings or any of its Subsidiaries under, Environmental
Laws.

 



117

 

 

(c)                Neither Holdings nor any of its Subsidiaries is undertaking
or, to the knowledge of the Lead Borrower, is obliged to undertake, either
individually or together with other potentially responsible parties, any
investigation, remediation, or response action relating to any actual or
threatened Environmental Release of Hazardous Materials at any site.

 

5.10          Taxes. Holdings and its Subsidiaries have filed all Federal and
state and other tax returns and reports required to be filed, and have paid all
Federal and state and other taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
30 days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (c) with respect to which the failure to
make such filing or payment could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

5.11          ERISA Compliance.

 

(a)                Each Company Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Laws.
Each Company Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received, or is entitled to rely upon, a favorable determination
letter from the Internal Revenue Service or an opinion of counsel to the effect
that the form of such Company Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Lead Borrower and Holdings, nothing has
occurred that would prevent, or cause the loss of, such tax-qualified status.

 

(b)                There are no pending or, to the knowledge of the Lead
Borrower and Holdings, threatened claims, actions or lawsuits, or action by any
governing body or Governmental Authority, with respect to any Company Plan that
could be reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Company Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(c)                (i) No ERISA Event has occurred and neither any Loan Party
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan (other than a Multiemployer Plan), the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher; (iv) neither any Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
any Loan Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA and (vi) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate
such Pension Plan, except with respect to each of the foregoing clauses of this
Section 5.11(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 



118

 

 

(d)                Neither any Loan Party nor, to the knowledge of the Lead
Borrower, any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than on the Restatement Effective Date, those
listed on Schedule 5.11(d) hereto.

 

5.12          Subsidiaries; Equity Interests. As of the Restatement Effective
Date, each Loan Party has no Subsidiaries and is not engaged in any Joint
Venture or partnership other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any nonconsensual Lien that is permitted under Section 7.01,
any Lien permitted under Section 7.01(bb) and Permitted Term Indebtedness Liens.

 

5.13          Margin Regulations; Investment Company Act.

 

(a)                Neither any Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made by the Lender Group to the Borrowers will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.

 

(b)                None of Holdings, the Lead Borrower, any Person Controlling
Holdings, or any other Subsidiary of Holdings is or is required to be registered
as an “investment company” under the Investment Company Act of 1940. Neither the
making of any Loan, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Lead Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
SEC thereunder.

 

5.14          Disclosure. Holdings has disclosed to the Agents and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party (other than projected financial information, pro
forma financial information and information of a general economic or industry
nature) to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected and pro forma financial
information, Holdings represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of delivery
of such information to any Agent or Lender; it being understood that such
projections may vary from actual results and that such variances may be
material. The information provided in any Beneficial Ownership Certificate
delivered under this Agreement is true and correct in all material respects on
the date on which such Beneficial Ownership Certificate is delivered.

 



119

 

 

5.15          Compliance with Laws. Each Loan Party and its Subsidiaries is in
compliance in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.16          Intellectual Property. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party and each of their Subsidiaries owns, or possesses the right to use, all of
the trademarks, service marks, trade names, trade dress, domain names,
copyrights, patents, patent applications, franchises, licenses, trade secrets,
know-how and other intellectual property rights (collectively, “IP Rights”) that
are used in the operation of their respective businesses. Set forth on
Schedule 5.16 is a complete and accurate list of all registrations or
applications for registration of any IP Rights owned or exclusively licensed by
a Loan Party or any of its Subsidiaries as of the Restatement Effective Date. To
the knowledge of Holdings and the Lead Borrower, (i) the conduct of the business
of the Loan Parties and their Subsidiaries does not infringe, misappropriate,
dilute or otherwise violate any rights held by any other Person, and (ii) no
slogan or other advertising device, product, process, method, substance, part or
other material now employed or sold, or now contemplated to be employed or sold,
by any Loan Party or any Subsidiary infringes upon, misappropriates, dilutes or
otherwise violates any rights held by any other Person except in each case for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the foregoing is pending or, to the knowledge of Holdings, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. To the knowledge of Holdings, no Person is
infringing, misappropriating, diluting or otherwise violating any IP Rights that
are material to the operation of the business of the Loan Parties or any of
their Subsidiaries.

 

5.17          Solvency. Holdings and its Subsidiaries, on a consolidated basis,
are Solvent.

 

5.18          Labor Matters. Other than mandatory national, provincial or
industry-wide collective bargaining arrangements, there are no collective
bargaining agreements or Multiemployer Plans, other than those listed on
Schedule 5.18, covering the employees of Holdings or any of its Subsidiaries as
of the Restatement Effective Date and neither Holdings nor any Subsidiary has
suffered any strikes, walkouts, slowdowns, lockouts, work stoppages or other
material labor difficulty within the last five years. Except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, there is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries or, to the knowledge of Holdings and
the Lead Borrower, threatened against any of them before the National Labor
Relations Board (or any foreign equivalent thereof) and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Holdings or any of its Subsidiaries or, to
the knowledge of Holdings and the Lead Borrower, threatened against any of them
and (b) to the knowledge of Holdings and the Lead Borrower, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the knowledge of Holdings and the Lead Borrower,
no union organization activity that is taking place.

 



120

 

 

5.19          Perfection, Etc. Subject to the last paragraph of Section 4.01,
all filings and other actions necessary or desirable to create, perfect and
protect the Lien in the Collateral of the Collateral Agent, for the benefit of
the Secured Parties, securing the Secured Obligations created under the
Collateral Documents have been duly made or taken and are in full force and
effect, and the Collateral Documents create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a valid and, together with such filings
and other actions, perfected Lien in the Collateral with the priority specified
in the ABL/Term Intercreditor Agreement, securing the payment of the Secured
Obligations, subject to Liens permitted by Section 7.01. The Loan Parties are
the legal and beneficial owners of the Collateral free and clear of any Lien,
except for the Liens created or permitted under the Loan Documents.

 

5.20          OFAC and PATRIOT Act Compliance. To the extent applicable,
Holdings, each member of the Restricted Group and each Unrestricted Subsidiary
is in compliance, in all respects, with (i) the Trading with the Enemy Act, the
International Emergency Economic Powers Act, each as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.

 

5.21          Anti-Corruption Compliance. Each Loan Party is in compliance in
all material respects with all applicable anti-corruption Laws, including the
United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), and
maintains policies and procedures designed to ensure that each Loan Party will
continue to be in compliance in all material respects with all applicable
anti-corruption Laws. No part of the proceeds of the Loans or Letters of Credit
has been or will be used, directly or indirectly, by any Loan Party for any
payments to any Person, governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the FCPA or any other applicable
anti-corruption Law.

 

5.22          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities or (c) derives revenue from investments
in, or transactions with, Sanctioned Persons or Sanctioned Entities. The
proceeds of any Loan will not be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

121

 



 

5.23          Designation as Senior Debt. The ABL Obligations constitute
“Designated Senior Debt,” or any similar term under and as defined in the
agreements relating to any Indebtedness of the Lead Borrower or any Guarantor,
including any subordinated Indebtedness, which contains such designation.

 

5.24          Tax Reporting Compliance. The Borrowers do not intend to treat the
Loans and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event that any Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If any
Borrower so notifies the Administrative Agent, the Borrowers acknowledge that
one or more of the Lenders may treat its Loans and/or its interest in Swing Line
Loans and/or Letters of Credit as part of a transaction that is subject to
Treasury Regulation Section 301.6112 1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

 

Article VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other ABL Obligation hereunder (other than ABL Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements) which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), the Lead
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

 

6.01          Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender, in form and detail reasonably satisfactory
to the Administrative Agent:

 

(a)               as soon as available, but in any event within 90 days after
the end of each fiscal year of the Lead Borrower, a consolidated balance sheet
of the Lead Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Pricewaterhouse Coopers LLP or any other independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification, exception or explanatory paragraph
or any qualification, exception or explanatory paragraph as to the scope of such
audit (other than any such exception or explanatory paragraph that is expressly
solely with respect to, or expressly resulting solely from, (A) an upcoming
maturity date under the credit facilities provided for herein that is scheduled
to occur within one year from the time such opinion is delivered or (B) any
potential inability to satisfy any financial covenants set forth in any
agreement, document or instrument governing or evidencing Indebtedness on a
future date or in a future period), together with a Narrative Report with
respect thereto;

 

122

 

 

(b)               as soon as available, but in any event, within 45 days, in
each case, after the end of each of the first three fiscal quarters of each
fiscal year of the Lead Borrower, a consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of operations, stockholders’ equity and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Lead Borrower or of GMS as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries in accordance with GAAP
subject only to normal year-end audit adjustments and the absence of footnotes,
together with a Narrative Report with respect thereto;

 

(c)               (i) within one Business Day after the occurrence of the
initial Cash Dominion Trigger Event with respect to any Cash Dominion Trigger
Period, a consolidated balance sheet of the Lead Borrower and its Subsidiaries
as at the end of the most recently ended month (other than the last month in any
fiscal quarter) for which financial statements are available, but in any event
for a month ending no more than 75 days prior to the occurrence of such initial
Cash Dominion Event, together with the related consolidated statements of
operations, stockholders’ equity and cash flows for such fiscal month and for
the portion of the fiscal year then ended, and (ii) so long as a Cash Dominion
Period continues to exist, as soon as available, but in any event within 45 days
after the end of the first two fiscal months of each fiscal quarter of the Lead
Borrower thereafter, a consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such fiscal month, and the related consolidated
statements of operations, stockholders’ equity and cash flows for such fiscal
month and for the portion of the fiscal year then ended, setting forth in each
case under clauses (i) and (ii) in comparative form the figures for the
corresponding fiscal month of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries in accordance with GAAP
subject only to normal year-end audit adjustments and the absence of footnotes;
and

 

(d)               as soon as available, but in any event no later than 45 days
after the end of each fiscal year, forecasts prepared by management of the Lead
Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets, statements of operations and statements of cash
flows of the Lead Borrower and its Subsidiaries on a quarterly basis for the
fiscal year following such fiscal year then ended.

 

To the extent the Lead Borrower designates any of its Subsidiaries as an
Unrestricted Subsidiary, the financial statements referred to in this Section
6.01 shall be accompanied by reconciliation statements eliminating the financial
information pertaining to such Unrestricted Subsidiary or Unrestricted
Subsidiaries.

 



123

 

 

6.02          Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)               concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower or of GMS (which delivery
may, unless the Administrative Agent or a Lender requests executed originals, be
by electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes and which Compliance
Certificate need not include financial covenant calculations unless compliance
with the Fixed Charge Coverage Ratio is required under Section 7.11);

 

(b)               within 20 days after the end of (x) the fiscal month ending
September 30, 2019, and (y) each fiscal quarter ending thereafter (or, if such
day is not a Business Day, on the next succeeding Business Day), a Borrowing
Base Certificate showing the Borrowing Base as of the close of business as of
the last day of the immediately preceding fiscal quarter, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower or of GMS; provided, that (i) at any time that the Total
Outstandings is greater than 10% of the Line Cap, such Borrowing Base
Certificate shall be delivered within 20 days after the end of each fiscal month
(or, if such day is not a Business Day, on the next succeeding Business Day), as
of the close of business as of the last day of the immediately preceding fiscal
month and (ii) during a Cash Dominion Trigger Period, such Borrowing Base
Certificate shall be delivered on Tuesday of each week (or, if Tuesday is not a
Business Day, on the next succeeding Business Day), as of the close of business
on the immediately preceding Saturday; provided, further, that the Lead Borrower
may elect to deliver Borrowing Base Certificates on a monthly or weekly basis,
as applicable, but if (A) if such election is exercised or (B) if monthly or
weekly Borrowing Base Certificates are required pursuant to the foregoing
clauses (i) or (ii), such monthly or weekly delivery, as applicable, shall
continue until the end of the first full (1) fiscal month (in the case of weekly
Borrowing Base Certificates) or (2) fiscal quarter (in the case of monthly
Borrowing Base Certificates) following such request;

 

(c)               within one Business Day after the occurrence of a Covenant
Trigger Event, a certificate of a Financial Officer of the Lead Borrower setting
forth reasonably detailed calculations of the Fixed Charge Coverage Ratio,
calculated as set forth in Section 7.11, for the fiscal quarter for which
financial statements have been prepared or were required to have been prepared
ended immediately preceding the first date that such ratio is required to be
tested;

 

(d)               within two Business Day after a Disposition permitted pursuant
to Section 7.05(k)(D), (o) or (p) of any property, having an aggregate value in
excess of $2,500,000, included in the Borrowing Base, a Borrowing Base
Certificate showing the Borrowing Base as of the close of business as of the
date on which such Disposition was consummated, each Borrowing Base Certificate
to be certified as complete and correct by a Responsible Officer of the Lead
Borrower or of GMS;

 



124

 

 

(e)               the financial and collateral reports described on Schedule
6.02(e), at the times set forth therein;

 

(f)                promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Lead Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Lead Borrower
may file or be required to file, copies of any report, filing or communication
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(g)               promptly after the furnishing thereof, copies of any requests
or notices received by any Loan Party (other than in the ordinary course of
business), statement or report furnished to any holder of any Indebtedness of
any Loan Party or of any of its Subsidiaries in a principal amount greater than
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

 

(h)               promptly after the receipt thereof by any Loan Party or any of
its Subsidiaries, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Loan Party or any of its
Subsidiaries;

 

(i)                 reasonably promptly after the assertion or occurrence
thereof, notice of any action arising under any Environmental Law or otherwise
relating to any Hazardous Material against any Loan Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

 

(j)                 together with the delivery of each Compliance Certificate
pursuant to Section 6.02(a), (i) a report supplementing Schedule 5.16 (in
connection with the delivery of the annual financial statements only) and (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b);

 

(k)               copies of any notice of default under, and any material
amendment, supplement, waiver or other modification of, the First Lien Credit
Agreement or the Second Lien Credit Agreement;

 

(l)                 promptly upon receipt thereof, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Lead
Borrower by independent accountants in connection with the accounts or books of
the Lead Borrower or any Subsidiary, or any audit of any of them; and

 



125

 

 

(m)             promptly, such additional information regarding the business,
legal, financial or corporate affairs or operations of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, the Collateral Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on
Schedule 10.02(a); or (ii) on which such documents are posted on the Lead
Borrower’s behalf on IntraLinks/IntraAgency or another relevant Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent or such Lender and (ii) the Lead Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Lead Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Lead Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders, the L/C Issuers and the
Collateral Agent materials and/or information provided by or on behalf of the
Lead Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”; all other
Lenders, “Private Lenders”) may have personnel who do not wish to receive
material non-public information with respect to the Lead Borrower and its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Lead Borrower hereby agrees that it will identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Lead Borrower shall be deemed to have authorized the
Administrative Agent, the Collateral Agent, the Arrangers, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Lead Borrower, its Subsidiaries and their respective securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Each of Holdings and the Lead Borrower
hereby (i) acknowledges and agrees that no Borrower Material delivered pursuant
to Section 6.01(a), 6.01(b) or 6.02(a) shall contain any material non-public
information with respect to Holdings, the Lead Borrower, its Subsidiaries and
their respective securities for purposes of United States federal and state
securities laws and (ii) authorizes the Administrative Agent, the Collateral
Agent, the Arrangers, the L/C Issuers and the Lenders to treat all Borrower
Materials delivered pursuant to Section 6.01(a), 6.01(b) or 6.02(a) as not
containing any material non-public information with respect to Holdings, the
Lead Borrower, its Subsidiaries and their respective securities for purposes of
United States federal and state securities laws and as suitable for distribution
to Public Lenders.

 



126

 

 

6.03          Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)               of the occurrence of any Default or Event of Default;

 

(b)               of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including arising out of or
resulting from (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or otherwise
relating to any Hazardous Material and or in respect of IP Rights, or (iv) the
occurrence of any ERISA Event;

 

(c)               of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(d)               of the incurrence or issuance of any Indebtedness for which
the Lead Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i);

 

(e)               of any failure by any Loan Party to pay rent (other than as
explicitly permitted by the applicable lease) at (i) any of the Loan Parties’
distribution centers or warehouses; (ii) 25% or more of such Loan Party’s store
locations or (iii) any of such Loan Party’s locations if such failure continues
for more than ten days following the date on which such rent first came due and
such failure would be reasonably likely to result in a Material Adverse Effect;
and

 

(f)                of the filing of any Lien for unpaid Taxes against any Loan
Party in excess of $3,000,000.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower or of GMS setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 



127

 

 

6.04          Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Lead Borrower or
such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness except, in each case, to the extent
the failure to pay or discharge the same could not reasonably be expected to
have a Material Adverse Effect.

 

6.05          Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05,
(b) take all reasonable action to maintain all rights, privileges (including its
good standing in each jurisdiction in which such qualification is required),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (c) preserve or renew all of its
registered or issued IP Rights to the extent appropriate consistent with its
reasonable business judgment.

 

6.06          Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice.

 

6.07          Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons of established reputation engaged in the same or similar business, of
such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons of established
reputation engaged in the same or similar businesses as the Lead Borrower and
its Subsidiaries) as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ (ten days’ in the case of
cancellation for non-payment) prior written notice to the Administrative Agent
of termination, lapse or cancellation of any such insurance. Each Loan Party
shall maintain flood insurance on all real property constituting Collateral, if
any, from such providers, in amounts and on terms in accordance with the Flood
Laws or as otherwise satisfactory to all Lenders.

 

6.08          Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and Permits and duly
observe all requirements of any foreign, Federal, state or local Governmental
Authority, in each case, applicable to it or to its business or property, except
if the failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.09          Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Lead Borrower or such Restricted Subsidiary, as the
case may be.

 



128

 

 

6.10          Inspection Rights.

 

(a)               Permit representatives and independent contractors of the
Administrative Agent, the Collateral Agent and each L/C Issuer and Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Lead Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Collateral Agent on behalf of the
Administrative Agent and the Lenders may exercise rights under this Section 6.10
and, without limiting Section 6.10(b) or 6.10(c), the Collateral Agent shall not
exercise such rights more often than two times during any calendar year absent
the existence of an Event of Default and only one such time shall be at the Lead
Borrower’s expense; provided, further, that when an Event of Default exists the
Administrative Agent, the Collateral Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Lead Borrower at any time during normal business
hours and without advance notice. The Administrative Agent, the Collateral
Agent, the L/C Issuers and the Lenders shall give the Lead Borrower the
opportunity to participate in any discussions with the Lead Borrower’s
accountants.

 

(b)               Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the
Administrative Agent to conduct commercial finance examinations and other
evaluations, including, without limitation, of (i) the Lead Borrower’s practices
in the computation of the Borrowing Base (ii) the assets included in the
Borrowing Base and related financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves and (iii) the Loan
Parties’ business plan, forecasts and cash flows. Except as otherwise provided
below, all such costs, fees and expenses of such professionals shall be at the
expense of the Loan Parties. The Loan Parties acknowledge that at any time
following the Restatement Effective Date and without regard to any finance
examinations provided to the Administrative Agent prior to the Restatement
Effective Date, the Administrative Agent shall undertake one commercial finance
examination in each 12 month period at the Loan Parties’ expense; provided that
if Availability is less than 17.5% of the Line Cap at any time (the “Increased
Inspection Trigger Event”), the Administrative Agent may, in its discretion,
undertake up to two commercial finance examinations in the 12 month period after
the occurrence of any Increased Inspection Trigger Event, at the Loan Parties’
expense. Notwithstanding the foregoing, the Administrative Agent may cause
additional commercial finance examinations to be undertaken (i) as it, in its
discretion, deems necessary or appropriate, but not more than one additional
time during any 12 month period, and at its own expense, or (ii) if an Event of
Default shall have occurred and be continuing, at the expense of the Loan
Parties.

 



129

 

 

(c)               Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
appraisers) retained by the Administrative Agent to conduct appraisals of the
Collateral, including, without limitation, the assets included in the Borrowing
Base. Except as otherwise provided below, all such costs, fees and expenses of
such professionals shall be at the expense of the Loan Parties. The Loan Parties
acknowledge that the Administrative Agent shall undertake one Inventory
appraisal in each 12 month period at the Loan Parties’ expense; provided that if
an Increased Inspection Trigger Event has occurred, the Administrative Agent
may, in its discretion, undertake up to two Inventory appraisals in the 12 month
period after the occurrence of any Increased Inspection Trigger Event, at the
Loan Parties’ expense; provided, further, that after the occurrence and during
the continuance of a Default or an Event of Default, the Administrative Agent
may, in its discretion, undertake one additional Inventory appraisal, at the
Loan Parties’ expense. Notwithstanding the foregoing, the Administrative Agent
may cause additional appraisals to be undertaken as it in its discretion deems
necessary or appropriate, but not more than one additional time during any 12
month period, and at its own expense.

 

6.11          Use of Proceeds. Use the proceeds of the Revolving Credit
Borrowings (a)  for the Restatement Effective Date Term Loan Payment, (b) to
issue Letters of Credit in the ordinary course of business, (c) to pay the fees,
costs, and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, (d) to finance
or refinance the working capital and capital expenditures needs of the Lead
Borrower and its Restricted Subsidiaries and (e) for general corporate purposes
(including any actions permitted by Article VII) of the Restricted Group.

 

6.12          Covenant to Guarantee Obligations and Give Security.

 

(a)               Upon the formation or acquisition of any new direct or
indirect Restricted Subsidiary other than an Excluded Subsidiary by any Loan
Party (provided that each of (i) any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary shall be deemed to constitute the acquisition of a Restricted
Subsidiary for all purposes of this Section 6.12), or upon the acquisition of
any personal property (other than “Excluded Property,” as defined in the
Security Agreement) by any Loan Party, which personal property, in the
reasonable judgment of the Administrative Agent, is not already subject to a
perfected Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, then the Lead Borrower shall, in each case at the Lead Borrower’s
expense:

 

(i)                 in connection with the formation or acquisition of a
Restricted Subsidiary, within ten days after such formation or acquisition or
such longer period, not to exceed an additional 45 days, as the Administrative
Agent may agree in its sole discretion, (A) cause each such Restricted
Subsidiary that is not an Excluded Subsidiary, to duly execute and deliver to
the Administrative Agent and the Collateral Agent a Guaranty or Guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, Guaranteeing the other Loan Parties’ obligations
under the Loan Documents, and (B) (if not already so delivered) deliver
certificates representing the Equity Interests of such Restricted Subsidiary
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the Pledged Debt of such Subsidiary
indorsed in blank to the Collateral Agent, together with supplements to the
Security Agreement (and, if applicable, supplements to the other Collateral
Documents) with respect to the pledge of any Equity Interests or Indebtedness
and any additional assets of such Restricted Subsidiary in accordance with the
Security Agreement, Intellectual Property Security Agreement and other
Collateral Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent (consistent
with the Security Agreement, Intellectual Property Security Agreement and the
other Collateral Documents), securing payment of all the ABL Obligations of the
applicable Loan Party or such Subsidiary, as the case may be, under the Loan
Documents and constituting Liens on all such properties;

 



130

 

 

(ii)              within ten days after such formation or acquisition, or such
longer period, not to exceed an additional 45 days, as the Administrative Agent
may agree in its sole discretion, furnish to the Administrative Agent and the
Collateral Agent a description of the real and personal properties of the Loan
Parties and their respective Subsidiaries (other than Excluded Subsidiaries) in
detail reasonably satisfactory to the Administrative Agent and the Collateral
Agent;

 

(iii)            within 30 days after such formation or acquisition, or such
longer period, not to exceed an additional 60 days, as the Administrative Agent
may agree in its sole discretion, duly execute and deliver, and cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver, to
the Administrative Agent and the Collateral Agent other agreements, documents
and instruments as specified by and in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent (consistent
with the Security Agreement), securing payment of all the ABL Obligations of the
applicable Loan Party or such Subsidiary, as the case may be, under the Loan
Documents and constituting Liens on all such properties;

 

(iv)             within 30 days after such formation or acquisition, or such
longer period, not to exceed an additional 60 days, as the Administrative Agent
may agree in its sole discretion, take, and cause such Restricted Subsidiary
that is not an Excluded Subsidiary to take, whatever additional action
(including, without limitation, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents and delivery of stock and membership interest certificates) as may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and subsisting Liens (to the extent required by the
Collateral Documents) on the properties purported to be subject to the Security
Agreement Supplements, Intellectual Property Security Agreement Supplements and
other Collateral Documents delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms;

 



131

 

 

(v)               [reserved]; and

 

(vi)             at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Administrative Agent or the Collateral Agent in its or their reasonable
judgment may deem necessary or desirable in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such Guaranties, Security Agreement
Supplements, Intellectual Property Security Agreement Supplements and other
Collateral Documents.

 

(b)               Notwithstanding the foregoing, the Collateral Agent shall not
take a security interest in those assets as to which the Administrative Agent
shall determine, in its reasonable discretion, that the cost of obtaining such
Lien (including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby.

 

(c)               For the avoidance of doubt, changes in organization of a Loan
Party or any of its Restricted Subsidiaries (such as conversion of a corporation
into a limited liability company) shall not constitute a formation or
acquisition of a Restricted Subsidiary; provided that within ten days (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion) such converted entity shall deliver such instruments and documents
(including Uniform Commercial Code financing statements and affirmation of its
obligations under the Loan Documents) and take all such other action as the
Administrative Agent or the Collateral Agent may deem necessary or desirable in
preserving the continuing validity and perfection of the Collateral Agent’s Lien
on the Collateral owned by (or, in the case of Equity Interests of such Person
included in the Collateral, issued by) such Person.

 

(d)               Notwithstanding anything to the contrary contained herein
(including Section 6.14 hereof and this Section 6.12) or in any other Loan
Document, the Administrative Agent shall not accept delivery of any supplement
or joinder to any Loan Document with respect to any Subsidiary of any Loan Party
that is not a Loan Party, if such Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation unless such Subsidiary has
delivered a Beneficial Ownership Certification in relation to such Subsidiary
and the Administrative Agent has completed its Patriot Act searches, OFAC/PEP
searches and customary individual background checks for such Subsidiary, the
results of which shall be satisfactory to the Administrative Agent.

 

6.13          Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) comply, and
make all reasonable efforts to cause all lessees operating or occupying its
owned, leased or operated properties to comply, with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and owned, leased or operated
properties; and (c) conduct any investigation, remediation or other response
action necessary to address any Environmental Release of Hazardous Materials at
any of its owned, leased or operated properties, to the extent required by, and
in accordance with, applicable Environmental Laws.

 



132

 

 

6.14          Further Assurances, Post Closing Obligations.

 

(a)               Promptly upon request by the Administrative Agent, the
Collateral Agent, any L/C Issuer or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, the Collateral Agent, any L/C Issuer or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.

 

(b)               Within 45 days after the Restatement Effective Date (or such
longer period as determined by the Collateral Agent in its sole discretion),
Holdings shall deliver to the Collateral Agent insurance policy endorsements
reasonably satisfactory to the Collateral Agent, naming the Collateral Agent as
additional insured or lender loss payee, as applicable.

 

6.15          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Loan Party will, and will cause each of its Subsidiaries to comply (a) with
all applicable Sanctions and (b) in all material respects, with Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries shall implement and maintain in effect policies and procedures
designed to ensure compliance by the Loan Parties and their Subsidiaries and
their respective directors, officers, employees, agents and Affiliates with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.

 

6.16          Conference Calls. With respect to each full fiscal year for which
financial statements have been delivered pursuant to Section ‎6.01(a), not later
than 20 days after the delivery of the financial statements with respect to such
fiscal year pursuant to Section 6.01(a), hold, at the request of the
Administrative Agent (a) a telephonic conference call with all Lenders who
choose to attend such conference call, on which conference call shall be
reviewed the financial results and the financial condition of the Lead Borrower
and its Restricted Subsidiaries for, and as of the last day of, such fiscal
year, and (b) a telephonic conference call with all Private Lenders who choose
to attend such conference call, on which conference call shall be reviewed the
projections presented for the then-current fiscal year of the Lead Borrower; it
being understood that only one such call pursuant to each of clauses ‎(a) and
‎(b) shall be held per calendar year.

 

6.17          ERISA.

 

(a)               Provide to the Administrative Agent promptly following receipt
thereof, copies of any documents described in Section 101(k) or 101(l) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Loan Parties or any of their respective
ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Loan Parties and/or their
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Lead Borrower shall provide copies of
such documents and notices to the Administrative Agent promptly after receipt
thereof.

 



133

 

 

(b)               Provide to the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Loan Party or any ERISA Affiliate with the IRS with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan and (iii) such
other documents or governmental reports, filings or findings relating to any
Plan (or employee benefit plan sponsored or contributed to by any Loan Party),
as the Administrative Agent shall reasonably request.

 

6.18          Cash Management.

 

(a)               [Reserved].

 

(b)               Within 90 days after the Original Closing Date (or such longer
period as the Collateral Agent may agree in writing), enter into a Blocked
Account Agreement satisfactory in form and substance to the Collateral Agent
with each Blocked Account Bank with respect to each DDA maintained with such
Blocked Account Bank (collectively, the “Blocked Accounts”).

 

(c)               During a Cash Dominion Trigger Period, cause the ACH or wire
transfer to the concentration account maintained by the Collateral Agent at
Wells Fargo or any other bank that the Collateral Agent may reasonably agree
(the “Concentration Account”), no less frequently than daily or, in the case of
clauses (iv) and (v) below, the morning of the Business Day following the
Business Day on which the balance in any DDA referred to therein exceeds $50,000
(and whether or not there are then any outstanding ABL Obligations), all cash
receipts and collections received by each Loan Party from all sources,
including, without limitation, the following:

 

(i)                 all available cash receipts from the sale of Inventory
(including without limitation, proceeds of credit card charges) and other assets
(whether or not constituting Collateral);

 

(ii)              all proceeds of collections of Accounts;

 

(iii)            all net cash proceeds, and all other cash payments received by
a Loan Party from any Person or from any source or on account of any Disposition
or other transaction or event; and

 

(iv)             the then contents and entire ledger balance of each DDA (net of
any minimum balance, not to exceed $50,000, as the Borrower may be required to
be kept in the subject DDA by the depository institution or securities
intermediate at which such DDA is maintained).

 

(d)               The Concentration Account shall at all times during a Cash
Dominion Trigger Period be under the sole dominion and control of the Collateral
Agent. The Loan Parties hereby acknowledge and agree that (i) the Loan Parties
have no right of withdrawal from the Concentration Account, without the consent
of the Collateral Agent, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the ABL Obligations, (iii)
the funds on deposit in the Concentration Account shall be applied to the ABL
Obligations as provided in this Agreement and (iv) any funds remaining on
deposit in the Concentration Account after payment in full of the ABL
Obligations that are then due and payable shall be promptly (and in any event
not later than the next Business Day after the receipt thereof) remitted to the
Loan Parties to be used for any purpose not inconsistent with this Agreement. In
the event that, notwithstanding the provisions of this Section 6.18, any Loan
Party receives or otherwise has dominion and control of any such cash receipts
or collections, such receipts and collections shall be held in trust by such
Loan Party for the Collateral Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day following the receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.

 



134

 

 

(e)               Upon the request of the Collateral Agent, cause bank
statements and/or other reports to be delivered to the Collateral Agent not less
often than monthly, accurately setting forth all amounts deposited in each
Blocked Account to ensure the proper transfer of funds as set forth above.

 

6.19          Physical Inventories.

 

(a)               Cause not less than one physical inventory count to be
undertaken, at the expense of the Loan Parties, in each fiscal year and periodic
cycle counts, in each case consistent with past practices, conducted by such
inventory takers as are satisfactory to the Administrative Agent and following
such methodology as is consistent with the methodology used in the immediately
preceding inventory count or as otherwise may be satisfactory to the
Administrative Agent. The Administrative Agent, at the expense of the Loan
Parties, may participate in and/or observe each scheduled physical count of
Inventory which is undertaken on behalf of any Loan Party. The Lead Borrower,
within 30 days following the completion of such inventory count, shall provide
the Administrative Agent with a reconciliation of the results of such inventory
count (as well as of any other physical inventory or cycle counts undertaken by
a Loan Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

 

(b)               Permit the Administrative Agent, in its discretion, if any
Event of Default exists, to cause additional such inventory counts to be taken
as the Administrative Agent determines (each, at the expense of the Loan
Parties).

 

(c)               Cause any property that is subject to any Lien permitted under
Section 7.01(p) or (dd) to be easily identifiable and segregated from any other
property of the Loan Parties.

 



135

 

 

Article VII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other ABL Obligation hereunder (other than ABL Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements) which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), (A) (except
with respect to Section 7.15) the Lead Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly and (B) (with
respect to Section 7.15) Holdings shall not:

 

7.01          Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)               Liens pursuant to any Loan Document;

 

(b)               Liens existing on the Restatement Effective Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided, that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

 

(c)               Liens for taxes, assessments or governmental charges which are
either (x) immaterial to the Restricted Group taken as a whole or (y) not
overdue for a period of more than 30 days and which are being contested in good
faith and by appropriate proceedings diligently conducted, and adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)               statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business which secure amounts
not overdue for a period of more than 30 days and which are being contested in
good faith and by appropriate proceedings diligently conducted and adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(e)               pledges or deposits in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of bank
Guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings or any of its Restricted Subsidiaries;

 

(f)                deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

 



136

 

 

(g)               easements, rights-of-way, sewers, electric lines, telegraph
and telephone lines, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, individually and in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the applicable Person;

 

(h)               Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(i)                 Liens securing Indebtedness permitted under Section 7.03(e);
provided, that (i) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement or improvement (as applicable) of the
property subject to such Liens, (ii) such Liens do not at any time encumber any
property (except for replacements, additions and accessions to such property)
other than the property financed by such Indebtedness and the proceeds and the
products thereof and (iii) with respect to Capitalized Leases, such Liens do not
at any time extend to or cover any assets other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(j)                 Liens on cash, Cash Equivalents or other property arising in
connection with any defeasance, discharge or redemption of Indebtedness;

 

(k)               leases, licenses, subleases or sublicenses granted to others
in the ordinary course of business and not interfering in any material respect
with the business of the Lead Borrower or any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries);

 

(l)                 Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(m)             Liens (i) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection; (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business; (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; and
(iv) incurred in connection with a cash management program established in the
ordinary course of business;

 

(n)               Liens (i) on cash advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 7.02(i)
or (o) to be applied against the purchase price for such Investment, or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

137

 

 



(o)               Liens on property of any Restricted Subsidiary that is not a
Loan Party securing Indebtedness permitted under Section 7.03(f);

 

(p)               Liens existing on property at the time of its acquisition or
existing on the property of any Person that becomes a Restricted Subsidiary
(excluding Liens existing on property of any Person designated as a Restricted
Subsidiary in accordance with the second sentence of the definition of
“Unrestricted Subsidiary,” provided, however, the foregoing exclusion shall not
apply to Liens existing on property that would have otherwise been permitted by
this Section 7.01(p) had such Unrestricted Subsidiary been a Restricted
Subsidiary at the time such property was acquired by such Unrestricted
Subsidiary) after Restatement Effective Date (other than Liens on the Equity
Interests of any Person that becomes a Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(k)(B);

 

(q)               Liens arising from precautionary Uniform Commercial Code
financing statement filings regarding leases entered into by the Lead Borrower
or any of its Restricted Subsidiaries in the ordinary course of business;

 

(r)                any interest or title of a lessor, sublessor, licensee,
sublicensee, licensor or sublicensor under any lease or license agreement in the
ordinary course of business permitted by this Agreement;

 

(s)                Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the Lead
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(t)                 Liens deemed to exist in connection with Investments in
repurchase agreements under Section 7.02;

 

(u)               Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(v)               [Reserved];

 

(w)             Permitted Term Indebtedness Liens;

 

(x)               Liens that are customary contractual rights of setoff (i)
relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Lead
Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Lead Borrower or any of its Restricted Subsidiaries, or (iii) relating to
purchase orders and other agreements entered into with customers of the Lead
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 



138

 

 

(y)               (i) zoning, building, entitlement and other land use
regulations by Governmental Authorities with which the normal operation of the
business complies, and (ii) any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Lead Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries);

 

(z)               Liens solely on any cash earnest money deposits or other
similar escrow arrangements made by the Lead Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(aa)            Liens on property or assets under construction (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

 

(bb)           Liens (including put and call arrangements) on Equity Interests
or other securities of any Unrestricted Subsidiary that secure Indebtedness of
such Unrestricted Subsidiary;

 

(cc)            Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;

 

(dd)           other Liens securing Indebtedness and other obligations
outstanding in an aggregate principal amount not to exceed the greater of
$30,000,000 and 2% of Consolidated Total Assets;

 

(ee)            Liens on the Collateral securing Indebtedness permitted to be
incurred pursuant to Section 7.03(t); provided, that (A) the Specified
Transaction Conditions are satisfied and (B) such Liens are (i) junior to the
Liens on the ABL Priority Collateral securing ABL Obligations pursuant to the
ABL/Term Intercreditor Agreement or other customary intercreditor agreement that
is reasonably satisfactory to the Administrative Agent and that is entered into
among the Collateral Agent, the First Lien Collateral Agent, the Second Lien
Collateral Agent, such other collateral agent and the Loan Parties and which
provides for lien sharing and for the junior or pari passu (subject to the
foregoing clause (i)) treatment of such Liens relative to the Liens securing the
ABL Obligations and (ii) granted under collateral documents (which are
substantially similar to the Collateral Documents or otherwise reasonably
satisfactory to the Administrative Agent) to a collateral agent for the benefit
of the holders of such Indebtedness; and

 

(ff)              Liens on assets of non-Loan Parties securing obligations under
the Canadian ABL Facility.

 

7.02          Investments. Make or hold any Investments, except:

 



139

 

 

(a)               Investments held by the Lead Borrower or such Restricted
Subsidiary in the form of Cash Equivalents;

 

(b)               loans or advances to officers, directors and employees of
Holdings and its Restricted Subsidiaries (i) in an aggregate amount not to
exceed $5,000,000 at any one time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes (including payroll payments
in the ordinary course of business), and (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof in an aggregate amount not to exceed $3,000,000;

 

(c)               Investments (i) by any Loan Party in the Lead Borrower or any
Subsidiary Guarantor (including any new Restricted Subsidiary which becomes a
Subsidiary Guarantor), (ii) by any Restricted Subsidiary of the Lead Borrower
that is not a Loan Party in any Loan Party (other than Holdings) or in any other
such Restricted Subsidiary that is also not a Loan Party and (iii) by any Loan
Party in any Restricted Subsidiary of the Lead Borrower that is not a Loan
Party; provided that the aggregate amount of Investments made pursuant to this
clause (c)(iii) (other than any such Investments made for the purpose of
consummating a substantially simultaneous Permitted Acquisition by the
applicable Restricted Subsidiary pursuant to Section 7.02(i)) following the
Restatement Effective Date, together with the aggregate amount of Investments
made pursuant to Section 7.02(i)(B), shall not exceed $40,000,000 at any one
time outstanding;

 

(d)               Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business (including advances made to
distributors consistent with past practice), Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, and Investments consisting of prepayments to suppliers in the ordinary
course of business and consistent with past practice;

 

(e)               Investments arising out of transactions permitted under
Sections 7.01, 7.03 (other than Section 7.03(d)(B)(2)), 7.04 (other than
Sections 7.04(a)(ii)(B), 7.04(c)(ii) and 7.04(d)), 7.05 (other than Section
7.05(f)(C)), 7.06 (other than Section 7.06(d) with respect to Investments under
Section 7.02) and 7.14;

 

(f)                Investments existing on the Restatement Effective Date and
set forth on Schedule 7.02(f) and any modification, replacement, renewal or
extension thereof; provided, that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;

 

(g)               Investments in Swap Contracts permitted under
Section ‎7.03(g);

 

(h)               promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05 (other than Section
7.05(f));

 

(i)                 the purchase or other acquisition of all or substantially
all of the property and assets or business of, any Person or of assets
constituting a business unit, a line of business or division of such Person, or
of all of the Equity Interests in a Person (such assets or Person being referred
to herein as the “Acquired Business”) that, upon the consummation thereof, will
be a Restricted Subsidiary (including, without limitation, as a result of a
merger or consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(i) (each, a “Permitted
Acquisition”):

 



140

 

 

(A)             each applicable Loan Party and any such newly created or
acquired Restricted Subsidiary shall have complied with the requirements of
Section 6.12;

 

(B)              the total cash and noncash consideration (including, without
limitation, the fair market value of all Equity Interests issued or transferred
to the sellers thereof, earnouts and other contingent payment obligations to
such sellers and all assumptions of Indebtedness in connection therewith) paid
by or on behalf of the Lead Borrower and its Restricted Subsidiaries for any
such purchase or other acquisition of an entity that does not become a Guarantor
or of assets that do not become Collateral because such assets are owned by an
entity that is not required to become a Guarantor, when aggregated with the
total cash and noncash consideration paid by or on behalf of the Borrower and
its Restricted Subsidiaries for all other purchases and other acquisitions made
by the Borrower and its Restricted Subsidiaries of entities that do not become
Guarantors or of assets that do not become Collateral, pursuant to this
Section 7.02(i)(B), together with the aggregate amount of Investments made
pursuant to Section 7.02(c)(iii), shall not exceed $40,000,000;

 

(C)              immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing;

 

(D)             the Acquired Business shall be an operating company or division
or line of business that engages in a line of business substantially similar,
reasonably related or incidental to the business that the Lead Borrower and its
Subsidiaries are engaged in on the Restatement Effective Date;

 

(E)              in the case of the acquisition of the Equity Interests of
another Person, the Board of Directors of such other Person to be acquired shall
have duly approved such acquisition and such Person shall not have announced
that it will oppose such acquisition and shall not have commenced any action
which alleges that such acquisition will violate applicable Law; and

 

(F)              The Lead Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, at least one Business Day prior to the date on
which any such purchase or other acquisition is to be consummated, a certificate
of a Responsible Officer of the Lead Borrower or of GMS, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause ‎(i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

 



141

 

 

(j)                 Investments in Joint Ventures, such Investments not to
exceed $20,000,000 at any one time outstanding; provided that prior to making
any Investments under this Section 7.02(j), the Lead Borrower shall have
delivered a statement in reasonable detail from the Lead Borrower setting out
the business rationale for such Investment;

 

(k)               Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

 

(l)                 Investments (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business and upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(m)             the licensing, sublicensing or contribution of IP Rights
pursuant to joint research development or marketing arrangements with Persons
other than the Lead Borrower and its Restricted Subsidiaries consistent with
past practices;

 

(n)               loans and advances to Holdings in lieu of, and not in excess
of the amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings in accordance with Sections 7.06(e), 7.06(f) or 7.06(i) (so
long as such amounts are counted as Restricted Payments for purposes of such
sections);

 

(o)               so long as immediately after giving effect to any such
Investment, no Default or Event of Default has occurred and is continuing, other
Investments (including for greater certainty Investments in non-Loan Parties and
Permitted Acquisitions thereof in excess of limitations set forth in the
foregoing clauses (c)(iii) and ‎(i)(B), respectively) not exceeding the greater
of $40,000,000 and 2.5% of Consolidated Total Assets at any one time
outstanding; provided, however, that, such amount may be increased by the Net
Cash Proceeds of Permitted Equity Issuances (other than Net Cash Proceeds
constituting any Cure Amount), except to the extent such Net Cash Proceeds have
been applied to make Restricted Payments pursuant to Section 7.06(c) or
prepayments, redemptions, repurchases, defeasances or other satisfactions prior
to maturity of any Junior Financing pursuant to Section 7.14 or to make previous
Investments pursuant to this Section 7.02(o);

 

(p)               pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
made in connection with Liens permitted under Section 7.01;

 

(q)               loans or advances made to distributors in the ordinary course
of business and consistent with past practice;

 



142

 

 

(r)                Investments to the extent that payment for such Investments
is made solely by the issuance of Equity Interests (other than Disqualified
Equity Interests) of Holdings (or any direct or indirect parent of Holdings) to
the seller of such Investments;

 

(s)                Investments of a Restricted Subsidiary that is acquired after
the Restatement Effective Date or of a company merged or amalgamated or
consolidated into the Lead Borrower or merged, amalgamated or consolidated with
a Restricted Subsidiary, in each case in accordance with Section 7.04 after the
Restatement Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation, do not constitute a material portion of the aggregate assets
acquired by the Lead Borrower and its Restricted Subsidiaries in such
transaction and were in existence on the date of such acquisition, merger or
consolidation; and

 

(t)                 Investments not otherwise permitted under this Section 7.02
(including for greater certainty Investments in non-Loan Parties and Permitted
Acquisitions thereof in excess of limitations set forth in the foregoing clauses
(c)(iii) and (i)(B), respectively); provided that, the Specified Transaction
Conditions are satisfied.

 

7.03          Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)               Indebtedness of the Loan Parties in respect of the ABL
Obligations;

 

(b)               Indebtedness outstanding or committed to be incurred on the
Restatement Effective Date and listed on Schedule 7.03(b) and any Permitted
Refinancing thereof;

 

(c)               Guarantees of any Loan Party (other than Holdings) in respect
of Indebtedness of the Lead Borrower or a Restricted Subsidiary otherwise
permitted hereunder;

 

(d)               Indebtedness of (A) any Loan Party owing to any other Loan
Party, (B) any Restricted Subsidiary that is not a Loan Party owed to (1) any
other Restricted Subsidiary that is not a Loan Party or (2) any Loan Party
constituting an Investment permitted under Section 7.02(c), 7.02(i), 7.02(o) or
‎7.02(t), and (C) any Loan Party to any Restricted Subsidiary which is not a
Loan Party; provided that all such Indebtedness pursuant to this clause (d)
shall be (1) unsecured, (2) evidenced by the Intercompany Note, (3) if owed to a
Loan Party, subject to the Collateral Agent’s perfected security interest
pursuant to the Collateral Documents with the priority specified in the ABL/Term
Intercreditor Agreement and (4) if owed by a Loan Party, expressly subordinated
in right of payment to the payment in full of the ABL Obligations on terms
reasonably satisfactory to the Administrative Agent;

 

(e)               Attributable Indebtedness and purchase money obligations
(including obligations in respect of mortgage, industrial revenue bond,
industrial development bond and similar financings) to finance the purchase,
lease, repair or improvement of any assets (whether through the direct purchase
of assets or the Equity Interests of any Person owning such assets) used in the
business of the Borrowers or any Restricted Subsidiary, in each case within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all Indebtedness incurred pursuant to this Section 7.03(e) at any one
time outstanding, including all Permitted Refinancing thereof incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this Section 7.03(e), shall not exceed $275,000,000;

 



143

 

 

(f)                Indebtedness of the Restricted Subsidiaries that are not
Subsidiary Guarantors in an aggregate amount at any one time outstanding not to
exceed $15,000,000;

 

(g)               Indebtedness in respect of Swap Contracts designed to hedge
against fluctuations in interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

 

(h)               guarantees incurred by the Lead Borrower or a Restricted
Subsidiary in the ordinary course of business in respect of obligations (not for
money borrowed) of a Restricted Subsidiary to a supplier, customer, franchisee,
lessor or licensee that in each case is not an Affiliate;

 

(i)                 Indebtedness representing deferred compensation to employees
of the Lead Borrower and its Restricted Subsidiaries;

 

(j)                 Indebtedness consisting of promissory notes issued by any
Loan Party to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or its direct or indirect parent
permitted by Section 7.06;

 

(k)               (A) Indebtedness incurred by the Lead Borrower or its
Restricted Subsidiaries in a Permitted Acquisition or a Disposition permitted
under Section 7.05 under agreements providing for the adjustment of the purchase
price or similar adjustments and (B) Indebtedness of any Person acquired
pursuant to a Permitted Acquisition that is secured, if at all, only by Liens
permitted by Section 7.01(p); provided that (x) such Indebtedness was not
incurred in contemplation of such Permitted Acquisition, (y) immediately before
and immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (z) the aggregate principal amount of
all such Indebtedness shall not exceed $10,000,000;

 

(l)                 Indebtedness arising from agreements of the Lead Borrower or
a Restricted Subsidiary providing for customary indemnification, deferred
purchase price, obligations in respect of earnouts or other adjustments of
purchase price or, in each case, similar obligations, in each case, incurred or
assumed in connection with the Permitted Acquisition, or other acquisition or
Disposition of any business or assets or Person or any Equity Interests of a
Subsidiary otherwise permitted hereunder, provided that, with respect to
Dispositions, the maximum liability of the Lead Borrower and the Restricted
Subsidiaries in respect of all such Indebtedness shall at no time exceed the
gross proceeds, including the fair market value of non-cash proceeds (measured
at the time received and without giving effect to any subsequent changes in
value), actually received by the Lead Borrower and the Restricted Subsidiaries
in connection with such Disposition;

 



144

 

 

(m)             Indebtedness in respect of netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

 

(n)               Indebtedness in an aggregate principal amount not to exceed
the greater of $40,000,000 and 2.5% of Consolidated Total Assets at any time
outstanding;

 

(o)               Indebtedness in respect of (A) workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, customs, Taxes and other
similar tax guarantees, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money and (B) any customary cash
management, cash pooling or netting or setting-off arrangements incurred in the
ordinary course of business;

 

(p)               (A) Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in the
case of the foregoing clauses (a) and (b) in the ordinary course of business and
(B) Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in respect of bank Guarantees, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

 

(q)               obligations in respect of performance, bid, appeal and surety
bonds and performance and completion Guarantees and similar obligations provided
by the Lead Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

 

(r)                Indebtedness (“Specified Affiliate Indebtedness”) in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;
provided that (A) the borrower with respect to such Indebtedness shall be the
Lead Borrower; (B) the lender with respect to such Indebtedness shall be the
Sponsor or any of its Affiliates other than Holdings, the Lead Borrower and its
Restricted Subsidiaries or any other portfolio company of the Sponsor; (C) the
all-in interest rate per annum with respect to such Indebtedness shall not
exceed a market interest rate as determined by the Lead Borrower, and in any
event shall not exceed the Eurodollar Rate for Dollars for a one-month interest
period plus 4.50% per annum; (D) the fees with respect to such Indebtedness
shall not exceed the fees payable by the Lead Borrower with respect to the
Revolving Credit Facility; (E) no premiums shall be payable with respect to such
Indebtedness; (F) such Indebtedness shall be unsecured; (G) if guaranteed, such
Indebtedness shall be guaranteed by one or more of the Guarantors only and there
shall be no additional guarantors with respect to such Indebtedness other than
the Sponsor or any of its Affiliates other than Holdings, the Lead Borrower, or
its Restricted Subsidiaries or other portfolio companies of the Sponsor; (H)
such Indebtedness shall not be subject to any amortization or scheduled
prepayments of principal; (I) the covenants, events of default, Guarantees and
other terms of such Indebtedness, when taken as a whole, are not more
restrictive to Holdings, the Lead Borrower and its Restricted Subsidiaries than
those set forth in this Agreement (provided that a certificate of the Chief
Financial Officer of the Lead Borrower delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the requirement set forth in this clause
(I), shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Lead Borrower
of its objection during such five Business Day period); (J) such Indebtedness
shall not have any financial covenants; (K) the proceeds of such Indebtedness
shall be used solely to fund working capital needs of the Restricted Group; (L)
any repayment or prepayment of such Indebtedness shall be subject to (i)
Holdings, the Lead Borrower and its Restricted Subsidiaries being in compliance
with the financial covenant set forth in Section 7.11 as of the most recently
completed period of four consecutive fiscal quarters ending prior to the date of
any repayment or prepayment of such Indebtedness for which financial statements
have been delivered pursuant to Section 6.01(a) or 6.01(b) (whether or not such
covenant was in fact required to be tested at the end of such period pursuant to
Section 7.11) and (ii) the absence of a Default or Event of Default, in each
case immediately prior to and after giving effect to such repayment or
prepayment; (M) such Indebtedness shall be subordinated on terms reasonably
satisfactory to the Administrative Agent; and (N) such Indebtedness shall be
disregarded for purposes of determining the availability or amount of any
covenant baskets or carve-outs;

 



145

 

 

(s)                Indebtedness constituting Permitted Term Indebtedness in an
aggregate amount at any one time outstanding not to exceed the Permitted Term
Indebtedness Cap;

 

(t)                 Indebtedness not otherwise permitted under this Section
7.03; provided that, (i) the Specified Transaction Conditions are satisfied and
(ii) such Indebtedness shall not have a maturity date that is earlier than the
Latest Maturity Date of all Revolving Credit Loans in effect at the time of such
incurrence; and

 

(u)               Indebtedness under the Canadian ABL Facility in an aggregate
amount not to exceed $60,000,000, at any one time outstanding.

 

7.04          Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

 

(a)               any Restricted Subsidiary may merge with (i) the Lead Borrower
(including a merger, the purpose of which is to reorganize the Lead Borrower
into a new jurisdiction), provided, that the Lead Borrower shall be the
continuing or surviving Person or the surviving Person shall be a Person
organized and existing under the laws of the United States or any state thereof
and shall expressly assume the obligations of the Lead Borrower pursuant to
documents reasonably acceptable to the Administrative Agent or (ii) any one or
more other Restricted Subsidiaries, provided, that when any Guarantor is merging
with another Restricted Subsidiary, (A) the Guarantor shall be the continuing or
surviving Person or (B) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 and 7.03;

 



146

 

 

(b)               (i) any Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Subsidiary that is not a Loan
Party and (ii) any Subsidiary may liquidate or dissolve, or the Lead Borrower or
any Subsidiary may (if the perfection and priority of the Liens securing the ABL
Obligations is not adversely affected thereby) change its legal form if the Lead
Borrower determines in good faith that such action is in the best interest of
the Lead Borrower and its Subsidiaries and is not disadvantageous to the Lenders
(it being understood that in the case of any dissolution of a Subsidiary that is
a Guarantor, such Subsidiary shall at or before the time of such dissolution
transfer its assets to another Subsidiary that is a Guarantor; and in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

 

(c)               any Restricted Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Lead Borrower
or to another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must either be the Lead
Borrower or a Guarantor or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

 

(d)               any Restricted Subsidiary may merge with any other Person in
order to effect an Investment permitted pursuant to Section 7.02; provided, that
(i) the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Subsidiaries, shall have complied with the
requirements of Section 6.12 or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 7.02;
and

 

(e)               a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than Section 7.05(f)(A)).

 

7.05          Dispositions. Make any Disposition, except:

 

(a)               Dispositions of obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of tangible property no longer used or useful in the conduct of the
business of the Lead Borrower and its Restricted Subsidiaries;

 

(b)               the abandonment or other Disposition of IP Rights (including
allowing any registrations or any applications for registration of any IP Rights
to lapse or go abandoned) to the extent Lead Borrower determines in its
reasonable business judgment that (i) such IP Rights are not commercially
reasonable to maintain under the circumstances and (ii) such Disposition could
not reasonably be expected to materially and adversely affect the business of
the Lead Borrower or any of its Restricted Subsidiaries;

 



147

 

 

(c)               Dispositions of inventory and goods held for sale in the
ordinary course of business;

 

(d)               Dispositions of property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

 

(e)               any surrender or waiver of contract rights or settlement,
release, recovery on or surrender of contract, tort or other claims in the
ordinary course of business;

 

(f)                (A) Dispositions permitted by Section 7.04, (B) Liens
permitted by Section 7.01 (other than Section 7.01(n)(ii)), (C) Investments
permitted by Section 7.02 (other than Section 7.02(e) with respect to
Dispositions under this Section 7.05 and Section 7.02(h)) and (D) Restricted
Payments permitted by Section 7.06;

 

(g)               Dispositions by the Lead Borrower and its Restricted
Subsidiaries of property pursuant to sale-leaseback transactions; provided that
(i) not less than 75% of the purchase price for such property shall be in the
form of cash or Cash Equivalents (with any senior secured debt secured by such
property assumed by the purchaser of such property and any consideration
received in the form of Indebtedness that is converted into cash within 90 days
after the Disposition of such property deemed to be cash for purposes of this
provision) and (ii) any lease entered into in connection therewith shall not
contravene Section 7.03;

 

(h)               Dispositions of Cash Equivalents;

 

(i)                 Dispositions of accounts receivable in connection with the
collection or compromise thereof;

 

(j)                 licensing or sublicensing of IP Rights in the ordinary
course of business on customary terms and which does not materially interfere
with the business of the Lead Borrower and its Restricted Subsidiaries;

 

(k)               sales of property and issuances and sales of Equity Interests
(A) among or between Loan Parties (other than Holdings); provided that the sale
or issuance by the Lead Borrower of its Equity Interests to Holdings shall be
permitted, (B) among or between Restricted Subsidiaries that are not Loan
Parties, (C) by Restricted Subsidiaries that are not Loan Parties to the Loan
Parties (other than Holdings) or (D) by Loan Parties to Restricted Subsidiaries
that are not Loan Parties; provided that the fair market value of all property
so Disposed of pursuant to this sub-clause (D) following the Restatement
Effective Date shall not exceed $25,000,000 in the aggregate;

 

(l)                 leases, subleases, licenses or sublicenses of property in
the ordinary course of business and which do not materially interfere with the
business of the Lead Borrower and its Restricted Subsidiaries;

 

(m)             transfers of property subject to Casualty Events upon receipt of
the net cash proceeds of such Casualty Event;

 



148

 

 

(n)               [reserved];

 

(o)               Dispositions by the Lead Borrower and its Restricted
Subsidiaries not otherwise permitted under this Section 7.05; provided, that (i)
at the time of such Disposition (other than any such Disposition made pursuant
to a legally binding commitment entered into at a time when no Event of Default
exists), no Event of Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (o) following the Restatement Effective Date shall not exceed $25,000,000
and (iii) not less than 75% of the purchase price for asset or property sold in
such Disposition shall be in the form of cash or Cash Equivalents (with any
senior secured debt secured by such property assumed by the purchaser of such
property and any consideration received in the form of Indebtedness that is
converted into cash within 90 days after the Disposition of such property deemed
to be cash for purposes of this provision); and

 

(p)               Dispositions by the Lead Borrower and its Restricted
Subsidiaries not otherwise permitted under this Section 7.05; provided that, the
Specified Transaction Conditions are satisfied;

 

provided, however, that any Disposition of any property pursuant to this
Section 7.05 (except pursuant to Sections 7.05(e), (h) and (j)), shall be for no
less than the fair market value of such property at the time of such
Disposition. To the extent any Collateral is Disposed to any Person that is not
a Loan Party of as expressly permitted by this Section 7.05, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

 

7.06          Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

 

(a)               each Restricted Subsidiary may make Restricted Payments to the
Lead Borrower and to Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Lead Borrower and
any Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests);

 

(b)               the Lead Borrower and each Restricted Subsidiary may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests) of such Person;

 

(c)               the Lead Borrower may make Restricted Payments with the cash
proceeds contributed to its common equity from the Net Cash Proceeds of any
Permitted Equity Issuance (other than Net Cash Proceeds constituting any Cure
Amount), except to the extent such Net Cash Proceeds have been applied to make
Investments pursuant to Section 7.02(o) or prepayments, redemptions,
repurchases, defeasances or other satisfactions prior to maturity of any Junior
Financing pursuant to Section 7.14 or to make previous Restricted Payments
pursuant to this Section 7.06(c);

 



149

 

 

(d)               to the extent constituting Restricted Payments, the Lead
Borrower and its Restricted Subsidiaries may enter into transactions expressly
permitted by Section 7.02, ‎7.04, ‎7.08 or ‎7.14;

 

(e)               the Lead Borrower or any Restricted Subsidiary may make
Restricted Payments to Holdings (or, in the case of sub-clause (iv), to the
shareholders of a Restricted Subsidiary), so long as, with respect to any such
Restricted Payments made pursuant to sub-clause (iv), sub-clause (vii) or
sub-clause (viii) below, no Event of Default under Section 8.01(a), (f) or (g)
shall have occurred and be continuing or would result therefrom:

 

(i)                 so long as the Lead Borrower is a member of a consolidated,
combined or unitary group of which Holdings (or any direct or indirect parent
entity of Holdings) is the parent for foreign, Federal, state or provincial or
local income tax purposes, the proceeds of which will be used to pay the tax
liability to each foreign, Federal, state, provincial or local jurisdiction in
respect of which a consolidated, combined, unitary or affiliated return is filed
by Holdings (or any direct or indirect parent entity of Holdings) that includes
the Lead Borrower and its Subsidiaries, to the extent such tax liability does
not exceed the lesser of (x) the taxes that would have been payable by the Lead
Borrower and its Subsidiaries as a stand-alone group and (y) the actual tax
liability of Holdings’ (or any direct or indirect parent entity of Holdings’)
consolidated, combined, unitary or affiliated group, reduced by any such
payments paid or to be paid directly by the Lead Borrower or its Subsidiaries;

 

(ii)              the proceeds of which shall be used by Holdings to pay (or to
make a Restricted Payment to its direct or indirect parent to enable it to pay)
(a) its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $1,500,000 in any 12-month
period plus any reasonable and customary indemnification claims made by
directors or officers of Holdings attributable to the ownership or operations of
the Lead Borrower and its Restricted Subsidiaries or (b) the fees and other
amounts described in Section 7.08(d) to the extent that the Lead Borrower would
be then permitted under such Section 7.08(d) to pay such fees and other amounts
directly;

 

(iii)            the proceeds of which shall be used by Holdings to pay its (or
to make a Restricted Payment to its direct or indirect parent to enable it to
pay) franchise taxes and similar taxes and other expenses necessary to maintain
its corporate existence;

 

(iv)             the proceeds of which will be used to repurchase the Equity
Interests or phantom Equity Interests (including stock appreciation rights and
similar incentive or deferred compensation instruments) of Holdings or any of
its Restricted Subsidiaries (or to make a Restricted Payment to its direct or
indirect parent to enable it to repurchase its Equity Interests or phantom
Equity Interests) from directors, employees or members of management of Holdings
or any Restricted Subsidiary (or their estate, family members, spouse and/or
former spouse), in an aggregate amount not in excess of $20,000,000 in any
calendar year; provided, that the Lead Borrower may carry over and make in any
subsequent calendar year or years, in addition to the amount for such subsequent
calendar year, the amount not utilized in the prior calendar year or years up to
a maximum of $20,000,000 with respect to such subsequent calendar year;
provided, further, that the amounts set forth in this clause (e)(iv) may be
further increased by (A) the proceeds of any key-man life insurance maintained
by Holdings (or its direct or indirect parent), the Lead Borrower or a
Restricted Subsidiary, to the extent such proceeds are received by the Lead
Borrower or a Restricted Subsidiary, plus (B) to the extent contributed in cash
to the common equity of the Lead Borrower, the Net Cash Proceeds from the sale
of Equity Interests of any of the Lead Borrower’s direct or indirect parent
companies, in each case to members of management, managers, directors or
consultants of Holdings, the Lead Borrower, any of its Subsidiaries or any of
its direct or indirect parent companies that occurs after the Restatement
Effective Date;

 



150

 

 

(v)               the proceeds of which are applied to the purchase or other
acquisition by Holdings of all or substantially all of the property and assets
or business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all of the Equity Interests in a
Person that, provided that if such purchase or other acquisition had been made
by the Lead Borrower, it would have constituted a “Permitted Acquisition”
permitted to be made pursuant to Section 7.02; provided, that (A) such
Restricted Payment shall be made concurrently with the closing of such purchase
or other acquisition and (B) Holdings shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Lead Borrower or its Restricted Subsidiaries or (2) the
merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Lead Borrower or its Restricted Subsidiaries in order to
consummate such purchase or other acquisition;

 

(vi)             repurchases of Equity Interests of Holdings deemed to occur
upon the non-cash exercise of stock options and warrants;

 

(vii)          the proceeds of which shall be used by Holdings to pay, or to
make Restricted Payments to allow any direct or indirect parent thereof to pay,
management fees permitted by Section 7.08(d); and

 

(viii)        the proceeds of which shall be used by Holdings to pay, or to make
Restricted Payments to allow any direct or indirect parent thereof to pay, other
than to Affiliates of Holdings (other than Affiliates that are bona fide
investment banks), a portion of any customary fees and expenses related to any
unsuccessful equity offering by Holdings (or any direct or indirect parent
thereof), or any unsuccessful debt offering by any direct or indirect parent of
Holdings, in each case directly attributable to the operations of the Lead
Borrower and its Restricted Subsidiaries;

 



151

 

 

 

(f)                in addition to the foregoing Restricted Payments, additional
Restricted Payments following the Restatement Effective Date in an aggregate
amount not to exceed the greater of $20,000,000 and 1.5% of Consolidated Total
Assets;

 

(g)               after a Qualifying IPO, Restricted Payments of up to 6% per
annum of the Net Cash Proceeds contributed to the common equity of the Lead
Borrower from such Qualifying IPO; provided that immediately before and
immediately after giving effect to any such Restricted Payment, no Default or
Event of Default shall have occurred and be continuing;

 

(h)               [reserved];

 

(i)                 repurchases of Equity Interests of Parent, Holdings, the
Lead Borrower or any Restricted Subsidiary to fund the payment of withholding or
similar Taxes that are payable by any future, present or former employee,
director, manager or consultant (or any spouse, former spouse, successor,
executor, administrator, heir, legatee or distributee of any of the foregoing)
in connection with the exercise of stock options; and

 

(j)                 in addition to the foregoing Restricted Payments, additional
Restricted Payments, so long as, the Restricted Payment Conditions are
satisfied.

 

7.07          Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Lead Borrower and its Restricted Subsidiaries on the Restatement Effective Date
or any business reasonably related or ancillary thereto.

 

7.08          Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Lead Borrower, whether or not in the ordinary
course of business, other than (a) transactions among Loan Parties and their
Restricted Subsidiaries, (b) on fair and reasonable terms substantially as
favorable to the Lead Borrower or such Restricted Subsidiary as would be
obtainable by the Lead Borrower or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
(c) [reserved], (d) [reserved] and (ii) the payment of related indemnities and
reasonable expenses, (e) customary fees and indemnities may be paid to any
directors of Holdings (or any direct or indirect parent thereof), the Lead
Borrower and its Restricted Subsidiaries and reasonable out-of-pocket costs of
such Persons may be reimbursed, in each case, to the extent directly
attributable to the operations of the Lead Borrower and its Restricted
Subsidiaries, (f) the Lead Borrower and its Restricted Subsidiaries may enter
into employment, severance or collective bargaining arrangements or consultant
or employee benefit with officers, employees and directors in the ordinary
course of business and transactions pursuant to stock option, stock appreciation
rights, stock incentive or other equity compensation plans and employee benefit
plans and arrangements in the ordinary course of business, (g) the Lead Borrower
and its Restricted Subsidiaries may make payments pursuant to the tax sharing
agreements among the Lead Borrower and its Restricted Subsidiaries,
(h) Restricted Payments permitted under Section 7.06, (i) Investments in the
Lead Borrower’s Subsidiaries and Joint Ventures (to the extent any such
Subsidiary that is not a Restricted Subsidiary or any such Joint Venture is only
an Affiliate as a result of Investments by the Lead Borrower and its Restricted
Subsidiaries in such Subsidiary or Joint Venture) to the extent otherwise
permitted under Section 7.02, (j) [reserved], (k) transactions with customers,
clients, suppliers, or purchasers or sellers of goods or services or providers
of employees or other labor, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Lead Borrower or the Restricted Subsidiaries, in the reasonable determination of
the members of the Board of Directors of the Lead Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated Person; (l) [reserved]; (m)
pledges of Equity Interests of the Unrestricted Subsidiary to secured
Indebtedness of such Unrestricted Subsidiary; (n) the provision of cash
collateral permitted under Section 7.01 and payments and distributions of
amounts therefrom; and (o) transactions pursuant to agreements in existence on
the Restatement Effective Date and set forth on Schedule 7.08(o) or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect.

 



152

 

 

7.09          Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
any First Lien Loan Document or any Second Lien Loan Document) that limits the
ability:

 

(a)               of any Restricted Subsidiary of the Lead Borrower to make
Restricted Payments to the Lead Borrower or any Guarantor which is a Restricted
Subsidiary of the Lead Borrower or to otherwise transfer property to or invest
in the Lead Borrower or any Guarantor, except for (i) any agreement in effect on
the Restatement Effective Date and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of those
agreements; provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole (as determined by the Lead Borrower in good
faith), with respect to such restrictions than those contained in those
agreements on the Restatement Effective Date, (ii) any agreement in effect at
the time any Restricted Subsidiary becomes a Restricted Subsidiary of the Lead
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Restricted Subsidiary of the Lead Borrower, provided
that (x) any such agreement expressly permits such Restricted Payments,
transfers of property and investments to pay the ABL Obligations and (y) the
exception in this clause (ii) shall not apply to agreements that are binding on
a Person that becomes a Restricted Subsidiary pursuant to the second sentence of
the definition of “Unrestricted Subsidiary” unless any such agreement would have
otherwise been permitted under this Section 7.09(a) had such Person been a
Restricted Subsidiary at the time of entering into such agreement, (iii) any
agreement included in any agreement governing Indebtedness of a Restricted
Subsidiary of the Lead Borrower which is not a Loan Party which is permitted by
Section 7.03; (iv) (x) any agreement in connection with a Disposition permitted
by Section 7.05 and (y) customary provisions limiting the disposition or
distribution of assets or property in asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements in the ordinary
course of business (including agreements entered into in connection with any
Investment permitted under Section 7.02), which limitation is applicable only to
the assets that are the subject of such agreements, (v) customary provisions in
joint venture agreements or other similar agreements applicable to Joint
Ventures permitted under Section 7.02 and applicable solely to such Joint
Venture entered into in the ordinary course of business, (vi) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (vii) customary restrictions contained in Permitted Term
Indebtedness and Indebtedness incurred pursuant to Section 7.03(f), ‎(n) or (t)
(provided that the provisions of any such Indebtedness are not, taken as a
whole, materially more restrictive (as determined by the Lead Borrower in good
faith) than similar restrictions contained in the First Lien Credit Agreement),
(viii) applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit, (ix) restrictions contained in the Canadian
ABL Facility in effect on the Restatement Effective Date and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of such agreement; provided that the amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
are not materially more restrictive, taken as a whole (as determined by the Lead
Borrower in good faith), with respect to such restrictions than those contained
in such agreement on the Restatement Effective Date, or (x) restrictions on cash
or other deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business; or

 



153

 

 

(b)               of Holdings or any other Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person to secure the ABL
Obligations except for (i) negative pledges and restrictions on Liens in favor
of any holder of Indebtedness permitted under Section 7.03(e) or 7.03(k)(B) but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness, (ii) customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (iii) customary
restrictions contained in Permitted Term Indebtedness and Indebtedness incurred
pursuant to Section 7.03(f), (n) or (t) (provided that such restrictions do not
restrict the Liens securing the ABL Obligations or the priority thereof required
by the ABL/Term Intercreditor Agreement), (iv) restrictions arising in
connection with cash or other deposits permitted under Sections 7.01 or 7.02 and
limited to such cash or deposit, (v) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business, (vi)
restrictions arising by reason of applicable Law, rule, regulation or order or
the terms of any license, authorization, concession or permit, and (vii)
restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business.

 

7.10          Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, (a) to purchase or carry Margin Stock, (b) to extend
credit to others for the purpose of purchasing or carrying Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the FRB, (c)
other than pursuant to and in accordance with Section 6.11, (d) to make any
payments to a Sanctioned Entity or a Sanctioned Person, to fund any investments,
loans or contributions in, or otherwise make such proceeds available to, a
Sanctioned Entity or a Sanctioned Person, to fund any operations, activities or
business of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, or (e) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

 



154

 

 

7.11          Fixed Charge Coverage Ratio. During any Covenant Trigger Period,
permit the Fixed Charge Coverage Ratio as of the last day, as calculated on a
Pro Forma Basis, of the most recently completed period of four consecutive
fiscal quarters ending prior to the commencement of such Covenant Trigger Period
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b), to be less than 1.00 to 1.00.

 

7.12          Amendments of Organization Documents. Amend any of its
Organization Documents in a manner materially adverse to the Administrative
Agent, the Collateral Agent or the Lenders; it being understood and agreed that
changes in organization of the Lead Borrower or any of its Restricted
Subsidiaries (such as conversion of a corporation into a limited liability
company) shall not be deemed materially adverse to the Administrative Agent, the
Collateral Agent or the Lenders; provided that the Lead Borrower and its
Restricted Subsidiaries shall comply with the provisions of Sections 6.12 and
6.14 with respect to such changes in organization.

 

7.13          Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) in the case
of the Lead Borrower only, fiscal year.

 

7.14          Prepayments, Etc. of Indebtedness and Modifications of Certain
Debt Instruments. (a) Prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner (1) any Indebtedness
incurred pursuant to Section 7.03(t) that, in each case, is either unsecured or
subordinated in right of payment to the ABL Obligations or (2) any Specified
Affiliate Indebtedness (collectively, together with any Permitted Refinancing of
any of the foregoing, “Junior Financing”), or make any payment in violation of
any subordination terms of any Junior Financing Documentation, except: (i) any
prepayment of Junior Financing so long as, the Specified Transaction Conditions
are satisfied; (ii) (A) the repayment, prepayment or refinancing of any Junior
Financing (other than Specified Affiliate Indebtedness) with the Net Cash
Proceeds of any Permitted Equity Issuance (other than Net Cash Proceeds
constituting any Cure Amount) (except to the extent the Net Cash Proceeds of any
such Permitted Equity Issuance have been applied to make Investments pursuant to
Section 7.02(o) or Restricted Payments pursuant to Section 7.06(c) or previously
applied to make prepayments, redemptions, repurchases, defeasances or other
satisfactions prior to maturity of any Junior Financing pursuant to this
Section 7.14) and (B) the refinancing of any Indebtedness described in the
preceding clause (a)(1) with the proceeds of any Permitted Term Indebtedness
that is unsecured or subordinated in right of payment to the ABL Obligations, in
each case, to the extent not required to prepay any Revolving Credit Loans
pursuant to Section 2.05(b); (iii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests); (iv) the prepayment
of any Junior Financing or Permitted Refinancing thereof, in an aggregate amount
following the Restatement Effective Date not to exceed an amount (which shall
not be less than zero) equal to the greater of $20,000,000 and 1.5% of
Consolidated Total Assets; (v) (A) any repayment or prepayment of Specified
Affiliate Indebtedness that is permitted by clause (L) of Section 7.03(r) and
(B) the refinancing of Specified Affiliate Indebtedness with the Net Cash
Proceeds of any Permitted Equity Issuance (other than Net Cash Proceeds
constituting any Cure Amount) (except to the extent the Net Cash Proceeds of any
such Permitted Equity Issuance have been applied to make Investments pursuant to
Section 7.02(o) or Restricted Payments pursuant to Section 7.06(c) or previously
applied to make prepayments, redemptions, repurchases, defeasances or other
satisfactions prior to maturity of any Junior Financing pursuant to this Section
7.14) or (b) amend, modify or change in any manner materially adverse to the
interests of the Administrative Agent, the Collateral Agent or the Lenders any
term or condition of any Junior Financing Documentation (provided that a
certificate of the Chief Financial Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to any such
modification or change, together with a reasonably detailed description of the
material terms and conditions of such modification or change or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set forth in
this clause (b), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Lead Borrower of its objection during such five Business Day period).

 



155

 

 

7.15          Holding Companies.

 

(a)               In the case of Holdings, (i) conduct, transact or otherwise
engage in any business or operations other than those incidental to its
ownership of the Equity Interests of the Lead Borrower and the performance of
its obligations under the Loan Documents or any Permitted Term Indebtedness,
(ii) incur any Indebtedness (other than (x) the ABL Obligations and any
Permitted Term Indebtedness, (y) intercompany Indebtedness incurred in lieu of
Restricted Payments permitted under Section 7.06 and Indebtedness of the type
described in Sections 7.03(i) through (m) (other than Section 7.03(k)(B)),
7.03(o) and 7.03(p) and (z) Guarantees of Indebtedness permitted by Section
7.03(n) or (t)), (iii) create, incur, assume or suffer to exist any Lien on any
Equity Interests of the Lead Borrower (other than Liens pursuant to any Loan
Document, any Permitted Term Indebtedness Liens and non-consensual Liens arising
solely by operation of law); or (iv) make any Investments (other than (x)
Investments in the Lead Borrower or its Restricted Subsidiaries (including any
temporary Investments to facilitate Permitted Acquisitions and other Investments
permitted by Section 7.02) or (y) Investments of the type permitted by Section
7.02(a), ‎(b), (h), (k), or (m).

 

(b)               In the case of GYP IV or GYP V, (i) conduct, transact or
otherwise engage in any business or operations other than those incidental to
their ownership of the Equity Interests of GYP V or the Canadian ULCs, as
applicable, (ii) incur any Indebtedness (other than (y) intercompany
Indebtedness incurred in lieu of Restricted Payments permitted under Section
7.06 and Indebtedness of the type described in Sections 7.03(i) through (m)
(other than Section 7.03(k)(B)), 7.03(o) and 7.03(p) and (z) Guarantees of
Indebtedness permitted by Section 7.03(f) (to the extent incurred by a Foreign
Subsidiary), (n) (to the extent incurred by a Foreign Subsidiary) and (u)), or
(iii) make any Investments (other than (x) Investments in GYP V, the Canadian
ULCs or their Subsidiaries (including any temporary Investments to facilitate
Permitted Acquisitions and other Investments permitted by Section 7.02),
(y) Investments of the type permitted by Section 7.02(a), (b), (c), (h), (i),
(k) or (m) or (z) in the case of GYP IV, that certain $390,000,000 promissory
note, dated as of June 1, 2018, between GYP IV, as lender, and GYP Canada
Holdings LP, as borrower).

 

(c)               Nothing in this Section 7.15 shall prevent Holdings, GYP IV or
GYP V from (i) the maintenance of its legal existence (including the ability to
incur fees, costs and expenses relating to such maintenance), (ii) [reserved],
(iii) any public offering of its common stock or any other issuance or sale of
its Equity Interests (other than Disqualified Equity Interests), (iv) making
Restricted Payments or Dispositions (other than Dispositions of the Equity
Interests of the Lead Borrower), (v) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Lead Borrower, (vi) holding any cash and Cash Equivalents (but not operating any
property), (vii) providing indemnification to officers, managers and directors,
(viii) any activities incidental to compliance with the provisions of the
Securities Act of 1933, as amended and the Exchange Act of 1934, as amended, any
rules and regulations promulgated thereunder, and the rules of national
securities exchanges, in each case, as applicable to companies with listed
equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debtholders and
(ix) any activities incidental to the foregoing.

 



156

 

 



7.16          Deposit Accounts; Credit Card Processors. Open any new DDA (other
than any Excluded DDA) unless the Loan Parties shall have delivered to the
Collateral Agent appropriate Blocked Account Agreements consistent with the
provisions of Section 6.18 and otherwise satisfactory to the Collateral Agent
within 90 days (or such longer period as the Collateral Agent may agree in
writing) of opening such new DDA. No Loan Party shall maintain any bank accounts
or enter into any agreements with credit card processors or credit card issuers
other than the ones expressly permitted hereby or contemplated in Section 6.18.

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01          Events of Default. Any of the following shall constitute an Event
of Default (each, an “Event of Default”):

 

(a)               Non-Payment. The Borrowers or any other Loan Party fails to
pay (i) when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation, or (ii) within five Business Days after the same
becomes due, any interest on any Loan any L/C Obligation or any fee due
hereunder, or any other amount payable hereunder or with respect to any other
Loan Document; or

 

(b)               Specific Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in (i) clause (y) of the final
paragraph of Section 4.01, Section 6.02(d), Section 6.03(a), Section 6.05
(solely with respect to the Lead Borrower), Section 6.11, Section 6.18(c)
(subject to clause (b)(ii) below) or Article VII (subject to, in the case of the
financial covenant contained in Section 7.11, the cure rights contained in
Section 8.03), (ii) Section 6.02(b), Section 6.02(e), Section 6.18(a), Section
6.18(b), and Section 6.18(c) (solely with respect to the initial Covenant
Trigger Event with respect to any Covenant Trigger Period) and such failure
described in this clause (b)(ii) continue for one Business Day, (iii) Section
6.02(c) and such failure described in this clause (b)(iii) continues for three
days, or (iv) Section 6.01(c) and Section 6.02(a) and such failure described in
this clause (b)(iv) continues for five days; or

 

(c)               Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
or the Collateral Agent to the Lead Borrower; or

 



157

 

 

(d)               Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(e)               Cross-Default. (i) Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any (x) Indebtedness under the
First Lien Credit Agreement, (y) Indebtedness under the Second Lien Credit
Agreement or (z) any other Indebtedness (other than Indebtedness hereunder)
having (in the case of this clause (z)) an aggregate principal amount of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
validly waived by the holders of such Indebtedness in accordance with the terms
of the documents governing such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to
Section 8.02; or

 

(f)                Insolvency Proceedings, Etc. Any Loan Party or any of its
Restricted Subsidiaries that is not an Immaterial Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days or any proceeding under any Debtor Relief Law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days or an order for relief is entered in any such proceeding; or

 

(g)               Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary that is not an Immaterial Subsidiary thereof becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 calendar days after its issue or levy; or

 



158

 

 

(h)               Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                 ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect; or

 

(j)                 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or ‎7.05) or satisfaction in full of
all the ABL Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the ABL Obligations and termination of the Aggregate Commitments), or
purports to revoke or rescind any Loan Document; or

 

(k)               Change of Control. There occurs any Change of Control; or

 

(l)                 Collateral Documents. Any Collateral Document after delivery
thereof shall for any reason (other than pursuant to the terms thereof including
as a result of a transaction permitted under Section ‎7.04 or ‎7.05) cease to
create a valid and perfected lien on and security interest in the Collateral
covered thereby with the priority required by the ABL/Term Intercreditor
Agreement, subject to Liens permitted under Section 7.01, except to the extent
that any such perfection or priority is not required pursuant to Section 4.01,
Section 6.12 or Section 6.14 or results from the failure of the Collateral Agent
(or a bailee on its behalf in accordance with the ABL/Term Intercreditor
Agreement) to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents.

 



159

 

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary shall be deemed to exclude any Immaterial
Subsidiary (provided however that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

 



8.02          Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)               declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)               require that the Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

(d)               exercise on behalf of itself, the L/C Issuers and the Lenders
all rights and remedies available to it, the L/C Issuers and the Lenders under
the Loan Documents, under any document evidencing Indebtedness in respect of
which the Revolving Credit Facility have been designated as “Designated Senior
Debt,” and/or under applicable Law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 



8.03          Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01 or 8.02, in the event that the Lead Borrower fails to comply
with the requirements of the financial covenant set forth in Section 7.11, then
(a) after the beginning of the applicable fiscal quarter, until the expiration
of the 10th day subsequent to the date the relevant financial statements are
required to be delivered with respect to such fiscal quarter pursuant to
Section 6.01(a) or 6.01(b), Holdings shall have the right to issue common equity
for cash and to contribute such cash as common equity to the capital of the Lead
Borrower (the “Cure Right”), and upon the receipt by the Lead Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by the Holdings of such Cure
Right, the calculation of Consolidated EBITDA as used in the financial covenant
set forth in Section 7.11 shall be recalculated giving effect to the following
pro forma adjustments:

 



160

 

 

(i)                 Consolidated EBITDA shall be increased, solely for the
purpose of measuring the financial covenant set forth in Section 7.11 and not
for the purpose of determining satisfaction of the Specified Transaction
Conditions, the Restricted Payment Conditions or the availability or amount of
any covenant baskets or carve-outs, by an amount equal to the Cure Amount;
provided that the receipt by the Lead Borrower of the Cure Amount pursuant to
the Cure Right shall be deemed to have no other effect whatsoever under this
Agreement, including for purposes of determining the availability or amount of
any covenant baskets or carve-outs, the applicability of the Specified
Transaction Conditions or the Restricted Payment Conditions; and

 

(ii)              If, after giving effect to the foregoing recalculations, the
Lead Borrower shall then be in compliance with the requirements of the financial
covenant set forth in Section 7.11, the Lead Borrower shall be deemed to have
satisfied the requirements of the financial covenant set forth in Section 7.11
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of the financial covenant set forth in Section 7.11 that had occurred
shall be deemed cured for the purposes of this Agreement; and

 

(b)               upon receipt by the Administrative Agent of written notice,
prior to the expiration of the 10th day subsequent to the date the relevant
financial statements are required to be delivered pursuant to Section 6.01 (the
“Anticipated Cure Deadline”), that the Lead Borrower intends to exercise the
Cure Right in respect of a fiscal quarter, the Lenders shall not be permitted to
accelerate Loans held by them or to exercise remedies against the Collateral on
the basis of a failure to comply with the requirements of the financial covenant
set forth in Section 7.11 until such failure is not cured pursuant to the
exercise of the Cure Right on or prior to the Anticipated Cure Deadline;
provided that, for the avoidance of doubt, no Credit Extension under the
Revolving Credit Facility shall be made for so long as the Lead Borrower is not
in compliance with the financial covenant set forth in Section 7.11 and such
non-compliance has not been cured in accordance with the provisions of this
Section 8.03.

 

Notwithstanding anything herein to the contrary, (i) in each four-fiscal-quarter
period there shall be at least two fiscal quarters in respect of which the Cure
Right is not exercised, (ii) there can be no more than five fiscal quarters in
respect of which the Cure Right is exercised during the term of the Revolving
Credit Facility, and (iii) for purposes of this Section 8.03, the Cure Amount
utilized shall be no greater than the amount required for purposes of complying
with the financial covenant set forth in Section 7.11.

 



8.04          Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the ABL Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 and the prior payment and distribution of the proceeds of
the Term Priority Collateral to the Designated Term Representative (for
distribution in accordance with the Term Loan Documents), in accordance with the
ABL/Term Intercreditor Agreement, be applied by the Collateral Agent in the
following order:

 



161

 

 

First, to payment of that portion of the ABL Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section ‎10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent, each
in its capacity as such;

 

Second, to payment of that portion of the ABL Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to the Lenders and the L/C Issuers (including fees, disbursements and
other charges of counsel payable under Sections 10.04 and 10.05) arising under
the Loan Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the ABL Obligations constituting
principal and accrued and unpaid interest on any Protective Overadvances;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, to payment to the Swing Line Lender of that portion of
the ABL Obligations constituting accrued and unpaid interest on the Swing Line
Loans;

 

Fifth, the extent that Swing Line Loans have not been refinanced by a Revolving
Credit Loan, to payment to the Swing Line Lender of that portion of the ABL
Obligations constituting unpaid principal of the Swing Line Loans;

 

Sixth, to payment of that portion of the ABL Obligations constituting accrued
and unpaid L/C Fees and interest on the Loans and L/C Borrowings, ratably among
the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Sixth payable to them;

 

Seventh, (i) to payment of that portion of the ABL Obligations constituting
(x) unpaid principal of the Loans, the L/C Borrowings and (y) principal or any
other payments then owing under Secured Hedge Agreements and the Secured Cash
Management Agreements, for which, in the case of this clause (y), Reserves have
been established by the Administrative Agent and (ii) to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by the Borrowers
pursuant to Section 2.03 and 2.15, ratably among the Lenders, the L/C Issuers,
the Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this clause Seventh payable to them;

 

Eight, to the payment of all other ABL Obligations of the Loan Parties that are
due and payable to the Administrative Agent, the Collateral Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such ABL Obligations owing to the Administrative Agent, the
Collateral Agent and the other Secured Parties on such date;

 



162

 

 

Ninth, in respect of the proceeds of the ABL Priority Collateral only, to the
Designated Term Representative, to be applied in accordance with the Term Loan
Documents or as otherwise provided in the ABL/Term Intercreditor Agreement; and

 

Last, the balance, if any, after all of the ABL Obligations and all obligations
under the Term Loan Documents have been indefeasibly paid in full, to the
Borrowers (to be wired to the Designated Account) or as otherwise required by
Law.

 

Subject to Sections 2.03(n) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired without any pending drawing thereon,
such remaining amount shall be applied to the other ABL Obligations, if any, in
the order set forth above.

 

Notwithstanding anything herein to the contrary, the Excluded Swap Obligations
with respect to any Loan Party shall not be paid with amounts received from such
Loan Party or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to the ABL
Obligations otherwise set forth above in this Section 8.04.

 

Article IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

9.01          Appointment and Authorization of Agents.

 

(a)               Each Lender and each L/C Issuer hereby irrevocably appoints,
designates and authorizes the Administrative Agent and the Collateral Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)               Each L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(i) provided to the Agents in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Agent” as used in this Article IX and in the definition of “Agent-Related
Person” included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.

 



163

 

 

(c)               The Administrative Agent shall also act as the Collateral
Agent under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank)
hereby irrevocably appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of all provisions of this Article IX
(including, without limitation, Section 9.07, as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Loan
Documents) as if set forth in full herein with respect thereto.

 



9.02          Delegation of Duties. The Administrative Agent or the Collateral
Agent may execute any of its duties under this Agreement or any other Loan
Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. None of
the Administrative Agent or the Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of its own gross negligence or willful misconduct to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction.

 

9.03          Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein, to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.

 



164

 

 

9.04          Reliance by Agents.

 

(a)               Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders and L/C Issuers against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and L/C Issuers.

 

(b)               For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender and L/C Issuer that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender and L/C
Issuer unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Restatement Effective Date specifying its objection
thereto.

 



9.05          Notice of Default. None of the Administrative Agent or the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the applicable Lenders and L/C Issuers, unless it shall have received
written notice from a Lender or the Lead Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
Each of the Administrative Agent and the Collateral Agent will notify the
Lenders and L/C Issuers of its receipt of any such notice. The Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders and
L/C Issuers.

 

9.06          Credit Decision; Disclosure of Information by Agents. Each Lender
and L/C Issuer acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender and L/C Issuer as to any matter, including whether Agent-Related Persons
have disclosed material information in their possession. Each Lender and L/C
Issuer represents to each Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender and L/C Issuer also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders and L/C Issuers by any Agent
herein, such Agent shall not have any duty or responsibility to provide any
Lender and L/C Issuer with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 



165

 

 



9.07          Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders and L/C Issuers shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender and L/C Issuer shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender and L/C Issuer
or any other Person. Without limitation of the foregoing, each Lender and L/C
Issuer shall reimburse the Administrative Agent and the Collateral Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent or the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent is not reimbursed
for such expenses by or on behalf of the Borrowers. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other ABL Obligations and the resignation of the Administrative Agent or
the Collateral Agent.

 



166

 

 



9.08          Agents in their Individual Capacities. Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though it were not an Agent
or an L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders and L/C Issuers acknowledge that, pursuant to such activities, an Agent
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
such Agent shall be under no obligation to provide such information to them.
With respect to its Loans, such Agent shall have the same rights and powers
under this Agreement as any other Lender and L/C Issuer and may exercise such
rights and powers as though it were not an Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include such Agent in its individual capacity.

 

9.09          Successor Agents. (a) The Administrative Agent may resign as the
Administrative Agent and the Collateral Agent upon 30 days’ notice to the
Lenders. If an Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrowers at all times other
than during the existence of a Specified Event of Default (which consent of the
Borrowers shall not be unreasonably withheld or delayed and shall be deemed
given if the Borrowers fail to respond within ten Business Days). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrowers, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
and “Collateral Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent and the Collateral Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent and the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or the Collateral Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is 30 days following the retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective on such date and the retiring
Administrative Agent may (but shall not be obligated to) with the consent of the
Lead Borrower at all times other than during the existence of a Specified Event
of Default (which consent shall not be unreasonably withheld or delayed and
shall be deemed given if the Borrowers fail to respond within ten Business
Days), on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent from among the Lenders. If a successor Administrative Agent
has not so been appointed, the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. With effect from the date which
is 30 days following the retiring Administrative Agent’s notice of resignation
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or the
Collateral Agent on behalf of the Lenders or the L/C Issuers under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of any appointment as the Collateral Agent, as applicable,
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations under the
Loan Documents. After the retiring Administrative Agent’s resignation hereunder
as the Administrative Agent and the Collateral Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent and the Collateral Agent.

 



167

 

 

(b)               Any resignation by the Administrative Agent pursuant to this
Section 9.09 shall also constitute its resignation as the Swing Line Lender, an
L/C Issuer and the Collateral Agent. Upon the acceptance of a successor’s
appointment as Administrative Agent, hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, the retiring Swing Line Lender and the retiring
Collateral Agent, (ii) the retiring L/C Issuer, the retiring Swing Line Lender
and the retiring Collateral Agent shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 



9.10          Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent or the
Collateral Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent or the
Collateral Agent shall have made any demand on any of the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other ABL Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers, the Administrative Agent or the Collateral Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers, the Administrative Agent or the
Collateral Agent and their respective agents and counsel and all other amounts
due the Lenders, the L/C Issuers, the Administrative Agent or the Collateral
Agent under Sections 2.03(k), 2.09 and 10.04) allowed in such judicial
proceeding; and

 



168

 

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent or the Collateral
Agent and, in the event that the Administrative Agent or the Collateral Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent or the Collateral Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent or the Collateral Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the ABL Obligations or the rights of any Lender or to authorize the
Administrative Agent or the Collateral Agent to vote in respect of the claim of
any Lender in any such proceeding.

 



9.11          Collateral and Guaranty Matters. Each of the Lenders (including in
their capacities as potential or actual Hedge Banks and potential or actual Cash
Management Banks) and each L/C Issuer irrevocably authorizes the Collateral
Agent, at its option and in its discretion,

 

(a)               to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all ABL Obligations (other than (A)
contingent indemnification obligations not yet accrued and payable and (B)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

 

(b)               to subordinate or release any Lien on any property granted to
or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(i) or, in the case of
subordination only, 7.01(p); and

 

(c)               to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Collateral Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.

 



169

 

 



9.12          Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.04,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, none of
the Administrative Agent or the Collateral Agent shall be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, ABL Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent and the Collateral Agent have
received written notice of such ABL Obligations, together with such supporting
documentation as the Administrative Agent or the Collateral may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

9.13          Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “joint lead arranger,” or “bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

9.14          Appointment of Supplemental Administrative Agents.

 

(a)               Each of the Administrative Agent and the Collateral Agent is
hereby authorized to appoint additional Persons selected by it in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

 

(b)               In the event that the Collateral Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers, privileges and duties with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Collateral Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 9.07 (obligating the Borrowers to pay the Collateral Agent’s expenses
and to indemnify the Collateral Agent) that refer to the Collateral Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Administrative Agent, as the
context may require.

 



170

 

 

(c)               Should any instrument in writing from any Borrower, Holdings
or any other Loan Party be required by any Supplemental Administrative Agent so
appointed by the Administrative Agent or the Collateral Agent for more fully and
certainly vesting in and confirming to him or it such rights, powers, privileges
and duties, such Borrower or Holdings, as applicable, shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent or the Collateral Agent. In
case any Supplemental Administrative Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent or
the Collateral Agent, as applicable, until the appointment of a new Supplemental
Administrative Agent.

 



9.15          Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any reason, or the Administrative Agent has paid over to the IRS applicable
withholding tax relating to a payment to a Lender but no deduction has been made
from such payment, such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including any penalties or interest and together with any and all
expenses incurred, unless such amounts have been indemnified by any Loan Party
or the relevant Lender.

 



9.16          Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true.

 

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Revolving Credit Commitments;

 



171

 

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Credit Commitments and this Agreement;

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Revolving Credit Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Revolving Credit
Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

 

(i)                 none of the Administrative Agent or the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);

 

(ii)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Revolving Credit Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 



172

 

 

(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Revolving Credit Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of any obligation under the Loan Documents);

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Revolving Credit Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Revolving Credit Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and

 

(v)               no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers, or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Revolving Credit Commitments or this Agreement.

 

(c)               The Administrative Agent and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Revolving Credit Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Revolving Credit Commitments for an amount less
than the amount being paid for an interest in the Loans, the Revolving Credit
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 



9.17          Field Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.

 

By becoming a party to this Agreement, each Lender:

 

(a)               is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after it becomes available, a copy of each field
examination report respecting any Loan Party or its Subsidiaries (each, a
“Report”) prepared by or at the request of the Administrative Agent, and the
Administrative Agent shall so furnish each Lender with such Reports,

 



173

 

 

(b)               expressly agrees and acknowledges that the Administrative
Agent does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(c)               expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent or other
party performing any field examination will inspect only specific information
regarding the Loan Parties and their Subsidiaries and will rely significantly
upon Holdings’ and its Subsidiaries’ books and records, as well as on
representations of Borrowers’ personnel,

 

(d)               agrees to keep all Reports and other material, non-public
information regarding the Loan Parties and their Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 10.08, and

 

(e)               without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Administrative
Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold the Administrative Agent, and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys’
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing, (x) any Lender may from time to time request of
the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by any Loan Party or its
Subsidiaries to the Administrative Agent that has not been contemporaneously
provided by such Loan Party or such Subsidiary to such Lender, and, upon receipt
of such request, the Administrative Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that the Administrative Agent is entitled,
under any provision of the Loan Documents, to request additional reports or
information from any Loan Party or its Subsidiaries, any Lender may, from time
to time, reasonably request the Administrative Agent to exercise such right as
specified in such Lender’s notice to the Administrative Agent, whereupon the
Administrative Agent promptly shall request of Borrowers the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from such Loan Party or such Subsidiary, the Administrative Agent promptly shall
provide a copy of same to such Lender, and (z) any time that the Administrative
Agent renders to Borrowers a statement regarding the Loan Account, the
Administrative Agent shall send a copy of such statement to each Lender.

 



174

 

 

Article X
MISCELLANEOUS

 



10.01      Amendments, Etc. Except as expressly provided in Section 3.08, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that (x) the Administrative Agent and the Lead
Borrower may, with the consent of the other (and no other Person), amend, modify
or supplement this Agreement and any other Loan Document to cure any ambiguity,
omission, typographical error, mistake, defect or inconsistency if such
amendment, modification or supplement does not adversely affect the rights of
any Agent, any L/C Issuer or any Lender or to cause one or more Loan Documents
to be consistent with other Loan Documents and (y) no such amendment, waiver or
consent shall:

 

(a)               extend or increase the Revolving Credit Commitment of any
Lender without the written consent of each Lender directly affected thereby (it
being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Event of Default, mandatory prepayment or
mandatory reduction of the Revolving Credit Commitments (other than any such
reduction pursuant to Section 2.06(b)(ii)) shall not constitute an extension or
increase of any Revolving Credit Commitment of any Lender);

 

(b)               postpone any date scheduled for any payment of principal of,
or interest on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder, without the written consent of each Lender directly affected thereby;

 

(c)               reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the
definitions of Availability or Average Daily Availability or in the component
definitions thereof shall not constitute a reduction in the rate; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

 

(d)               change any provision of this Section 10.01, Section 2.06(c) or
the definition of “Required Lenders,” “Required Supermajority Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(e)               release all or substantially all of the Collateral in any
transaction or series of related transactions or place a Lien on any real
property of a Loan Party as security for any Secured Obligations, without the
written consent of each Lender;

 



175

 

 

(f)                release all or substantially all of the value of the
guarantees made by the Guarantors, without the written consent of each Lender;

 

(g)               change (A) Section 2.06(c) in a manner that would alter the
term of pro rata sharing of reductions in the Revolving Credit Facility required
thereby without the written consent of each Lender and (B) Section 2.13 or
Section 8.04 in a manner that would alter the order or pro rata sharing of
payments required thereby without the written consent of each Lender;

 

(h)               modify the definition of Protective Overadvance or Section
2.02(h) so as to increase the amount of the Protective Overadvances and
Overadvance Loans or, except as otherwise provided in the definition of
Protective Overadvances, the time period for which a Protective Overadvance or
Overadvance Loan may remain outstanding, without the written consent of each
Lender; or

 

(i)                 (x) increase any advance rate percentage or eligibility
criteria set forth in the definition of Borrowing Base or (y) otherwise change
the definition of the Borrowing Base or any component definition thereof if, as
a result thereof, the amounts available to be borrowed by the Borrowers would be
increased, in each case, without the written consent of the Required
Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves;

 

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent or the Collateral Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document; (iv) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; (v) this Agreement may be amended (or amended and
restated) to the extent required to give effect of the provisions of
Section‎ 2.14; and (vi) any amendment contemplated by Section 3.08 of this
Agreement in connection with a Benchmark Transition Event or an Early Opt-in
Election shall be effective as contemplated by such Section 3.08 hereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loans may not be extended and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 



176

 

 

Further, notwithstanding any provision herein to the contrary, the Borrowers
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders to make
one or more Permitted Amendments (as defined below) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrowers. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than ten
Business Days nor more than 30 Business Days after the date of such notice, or
such shorter periods as are acceptable to the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Lenders that accept
the applicable Loan Modification Offer (such Lenders, the “Loan Modification
Accepting Lenders”). The Borrowers and each Loan Modification Accepting Lender
shall execute and deliver to the Administrative Agent an agreement in form and
substance satisfactory to the Administrative Agent giving effect to the
Permitted Amendment (a “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Revolving Credit
Commitments of the Loan Modification Accepting Lenders under the Revolving
Credit Facility. Notwithstanding the foregoing, no Permitted Amendment that
effects an increase in the Revolving Credit Commitments or extends the Maturity
Date hereunder shall become effective under this paragraph unless the
Administrative Agent shall have received all corporate documents, officers’
certificates or legal opinions consistent with those delivered on the
Restatement Effective Date under Section 4.01 reasonably requested by the
Administrative Agent. As used in this paragraph, “Permitted Amendments” shall be
limited to (i) an extension of the final maturity date of the applicable
Revolving Credit Commitments and Loans of the Loan Modification Accepting
Lenders (provided that such extension may not result in having more than two
additional final maturity dates in any year, or more than three additional final
maturity dates at any time, under this Agreement without the consent of the
Administrative Agent), (ii) a change in rate of interest (including a change to
the Applicable Rate and any provision establishing a minimum rate), with respect
to the applicable Loans and Revolving Credit Commitments of the Loan
Modification Accepting Lenders and/or a change in the payment of fees to the
Loan Modification Accepting Lenders (such change and/or payments to be in the
form of cash, Equity Interests or other property to the extent not prohibited by
this Agreement); and (iii) any other amendment to a Loan Document required to
give effect to the Permitted Amendments described in clauses (i) through (ii) of
this sentence.

 



10.02      Notices; Effectiveness; Electronic Communications.

 

(a)               General. Unless otherwise expressly provide herein, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile, and all notices and other
communications expressly permitted hereunder to be given by telefacsimile shall
be made to the applicable number, as follows:

 



177

 

 

(i)                 if to Holdings, any Borrower, the Administrative Agent, the
Collateral Agent, the Swing Line Lender or an L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02(a); and

 

(ii)              if to any other Lender, to the address, telecopier number,
electronic mail address, electronic mail address, or telephone number specified
in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications. Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under such Article II by electronic communication. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause ‎(i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)               The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Holdings, the
Borrowers, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, however, that in no event shall any Agent-Related Person have
any liability to Holdings, the Borrowers, any Lender, any L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 



178

 

 

(d)               Change of Address, Etc. Each of Holdings, the Borrowers, the
Administrative Agent, the Collateral Agent, the Swing Line Lender and each L/C
Issuer and may change its address, electronic mail, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, electronic mail,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the Collateral Agent, the
Swing Line Lender and each L/C Issuer. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent have on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Lead Borrower or its securities for purposes of United
States federal or state securities laws.

 

(e)               Reliance by Administrative Agent, Collateral Agent, L/C
Issuers and Lenders. The Administrative Agent, the Collateral Agent, the L/C
Issuers and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrowers (or any of them) even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the Collateral
Agent, each L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers. All
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 



179

 

 



10.03      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer, the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by applicable Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent or the Collateral Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as the Administrative Agent or the Collateral Agent) hereunder and
under the other Loan Documents, (b) the Swing Line Lender and each L/C Issuer
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as the Swing Line Lender or an L/C Issuer, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as the Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses ‎(b), ‎(c) and ‎(d) of
the preceding proviso and subject to Section 2.13, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 



180

 

 



10.04      Expenses and Taxes. The Lead Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Collateral Agent, the Syndication Agent and the
Arrangers for all reasonable costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including the reasonable
fees, disbursements and other charges of counsel (limited to the reasonable
fees, disbursements and other charges of one counsel to the Administrative
Agent, the Collateral Agent, the Syndication Agent and the Arrangers and, if
necessary, of one local counsel in each relevant jurisdiction and of special and
conflicts counsel), and (b) to pay or reimburse the Administrative Agent, the
Collateral Agent, the Syndication Agent, each Arranger, each L/C Issuer and each
Lender for all out-of-pocket costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or any proceeding under any Debtor Relief Law
concerning any Loan Party or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action with respect to the Collateral, including the
fees, disbursements and other charges of counsel (limited to the fees,
disbursements and other charges of one counsel to the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Arrangers, the L/C Issuers and the
Lenders taken as a whole, and, if necessary, of one local counsel in each
relevant jurisdiction and of special counsel and, in the event of any conflict
of interest, one additional counsel for the Administrative Agent, the Collateral
Agent, the Syndication Agent, each Arranger, each L/C Issuer and each Lender
subject to such conflict), in each case without duplication for any amounts paid
(or indemnified) under Section 3.01. The foregoing costs and expenses shall
include (i) all photocopying, notarization, couriers and messengers,
telecommunication, search, filing, recording, insurance and appraisal charges
and fees and taxes related thereto, (ii) the Administrative Agent’s customary
fees and charges imposed or incurred in connection with any background checks or
OFAC/PEP searches related to any Loan Party or its Subsidiaries, (iii) the
Administrative Agent’s customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of any Borrower (whether by wire transfer or otherwise),
together with any out-of-pocket costs and expenses incurred in connection
therewith (iv) customary charges imposed or incurred by the Administrative Agent
resulting from the dishonor of checks payable by or to any Loan Party, (v)
reasonable, documented out-of-pocket costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (vi) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 6.10 of this
Agreement, (vii) the Administrative Agent’s and Lenders’ reasonable, documented
costs and expenses (including reasonable and documented attorneys’ fees and
expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, the Administrative Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Loan Party or any of its Subsidiaries,
and (viii) the Administrative Agent’s reasonable and documented costs and
expenses (including reasonable and documented attorneys’ fees and due diligence
expenses) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating (including reasonable costs
and expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents. All amounts due under this
Section 10.04 shall be paid within five Business Days after invoiced or demand
therefor. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other ABL Obligations. If any
Loan Party fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent, the Collateral Agent, the
Syndication Agent, any Arranger, any L/C Issuer or any Lender, in its sole
discretion.

 



181

 

 

 

10.05      Indemnification by the Lead Borrower. The Lead Borrower shall
indemnify and hold harmless the Administrative Agent, the Syndication Agent,
each Arranger, each Agent-Related Person, each Lender, each L/C Issuer and their
respective Affiliates, partners, directors, officers, employees, counsel, agents
and, in the case of any funds, trustees, advisors, and other representatives and
attorneys-in-fact (collectively the “Indemnitees”) from and against (and will
reimburse each Indemnitee as the same are incurred for) any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs), expenses and disbursements (including
the fees, disbursements and other charges of (i) one counsel to the Indemnitees
taken as a whole, (ii) in the case of any conflict of interest, additional
counsel to the affected Lender or group of Lenders, limited to one such
additional counsel so long as representation of each such party by a single
counsel is consistent with and permitted by professional responsibility rules,
and (iii) if necessary, one local counsel in each relevant jurisdiction and
special counsel) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted or awarded against any such Indemnitee in
any way relating to or arising out of or in connection with or by reason of (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Revolving Credit Commitment, Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (c) any Environmental Release
of Hazardous Materials on or from any property currently owned, leased or
operated by the Lead Borrower, any Subsidiary or any other Loan Party or its
Subsidiaries, or any Environmental Liability related in any way to the Lead
Borrower, any Subsidiary or any other Loan Party (other than any Environmental
Release or Environmental Liability resulting solely from acts or omissions by
Persons other than the Lead Borrower, its Subsidiaries or any other Loan Party,
with respect to the applicable property after the Collateral Agent sells the
respective property pursuant to a foreclosure or has accepted a deed in lieu of
foreclosure), (d) the Fee Letter or (e) any actual or prospective claim,
litigation, investigation or proceeding in any way relating to, arising out of,
in connection with or by reason of any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto and
whether or not such proceeding is brought by the Lead Borrower or any other
Person (all the foregoing, collectively, the “Indemnified Liabilities”), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements (x) arise from a dispute that does not involve any
action or omission of the Lead Borrower or any of its Affiliates and is solely
among the Indemnitees (other than in connection with any such party acting in
its capacity as an Arranger or an Agent) or (y) are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s or any of its controlled Affiliates’ bad faith, gross
negligence, willful misconduct or breach of its funding obligations under the
Loan Documents. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other information transmission systems (including electronic
telecommunications) in connection with this Agreement, except to the extent of
direct, as opposed to special, indirect, consequential or punitive, damages
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s or any of its controlled
Affiliate’s bad faith, gross negligence, willful misconduct or breach of its
funding obligations under the Loan Documents. No Indemnitee or Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Restatement Effective Date); provided that the foregoing shall not affect the
Loan Parties’ indemnification obligations pursuant to this Section 10.05. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.

 



182

 

 

No Loan Party shall be liable for any settlement of any claim, investigation,
litigation or proceeding effected without the Lead Borrower’s consent (which
consent shall not be unreasonably withheld or delayed), but if settled with the
Lead Borrower’s consent, or if there is a judgment against an Indemnitee in any
such claim, investigation, litigation or proceeding, the Lead Borrower agrees to
indemnify and hold harmless each Indemnitee in the manner set forth above.
Notwithstanding the immediately preceding sentence, if at any time an Indemnitee
shall have requested in accordance with this Section 10.05 that the Lead
Borrower reimburses such Indemnitee for legal or other expenses in connection
with investigating, responding to or defending any claim, investigation,
litigation or proceeding, which legal or other expenses are reimbursable
pursuant to this Section 10.05, the Lead Borrower shall be liable for any
settlement of any claim, investigation, litigation or proceeding effected
without the Lead Borrower’s written consent if (a) such settlement is entered
into more than 45 days after such request for reimbursement is sent to the Lead
Borrower and (b) the Lead Borrower shall not have reimbursed such Indemnitee in
accordance with such request prior to the date of such settlement (unless such
reimbursement request is subject to a good faith dispute). The agreements in
this Section 10.05 shall survive the resignation of the Administrative Agent or
the Collateral Agent, the replacement of any L/C Issuer or any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other ABL Obligations. For the avoidance of doubt, any
indemnification relating to Taxes, other than Taxes arising from a non-Tax
claim, shall be covered by Section 3.01 and shall not be covered by this Section
10.05.

 

10.06      Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers (or any of them) is made to any Agent, to any L/C Issuer or any
Lender, or any Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred and (b) each Lender and each L/C Issuer severally agrees
to pay to the Administrative Agent or the Collateral Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuers under
clause ‎(b) of the preceding sentence shall survive the payment in full of the
ABL Obligations and the termination of this Agreement.

 



183

 



 

10.07       Successors and Assigns.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that none of the Borrowers may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each Lender and each L/C Issuer
(except as permitted by Section 7.04), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(d) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)               Any Lender may at any time assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment(s) and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided, that (i) (A) in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment(s) under the Revolving Credit Facility and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need to be assigned, and (B) in any case not described in
clause (b)(i)(A) of this Section, the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Revolving Credit Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Revolving Credit Commitment assigned, except that this clause (ii) shall not
apply to a Swing Line Lender’s rights and obligations in respect of Swing Line
Loans; (iii) no consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Lead Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment, (2) such assignment is made to
a Revolving Credit Lender or an Affiliate of a Revolving Credit Lender, or (3)
in connection with the primary syndication of the Revolving Credit Facility,
such assignment is made to a Lender that has been identified to and consented to
by the Lead Borrower prior to the Restatement Effective Date, provided that the
Lead Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof; (B) the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required; and (C) the consent of each L/C Issuer and each Swing Line
Lender (each such consent not to be unreasonably withheld or delayed) shall be
required; (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment); (v) no such assignment shall
be made to (A) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (A), (B) a natural person, (C)
Holdings, the Lead Borrower, any of their Subsidiaries or any of their
Affiliates or (D) absent the consent of the Lead Borrower (which consent may be
withheld in the sole discretion of the Lead Borrower), to a Person (an
“Ineligible Assignee”) disclosed on a list posted on the Platform prior to the
Restatement Effective Date, as updated from time to time (but no more often than
quarterly) by the Lead Borrower to include competitors of the Lead Borrower (but
not other Persons) by posting a new such list of Ineligible Assignees on the
Platform; provided that, notwithstanding anything to the contrary, the
Administrative Agent shall not have any obligation to determine whether any
potential assignee is an Ineligible Assignee or any liability with respect to
any assignment made to an Ineligible Assignee; (vi) the assigning Lender shall
deliver any Notes evidencing such Loans to the Lead Borrower or the
Administrative Agent; and (vii) in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to Section 10.07(c),
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, ‎3.04, ‎3.05, ‎10.04, and ‎10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).

 



184

 

 

(c)               The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations, L/C
Borrowings and amounts due under Sections 2.03 and 2.09, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as Defaulting Lender.
The Register shall be available for inspection by any Borrower, any Agent and
any Lender with respect to such Lender’s entry, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)               Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person, an Ineligible Assignee or a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans (including for purposes of this Section
10.07(d), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it); provided, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided, further that the Administrative
Agent shall not have any obligation to determine whether any potential
Participant is an Ineligible Assignee or any liability with respect to any
participation sold to an Ineligible Assignee. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that directly
affects such Participant. Subject to Section 10.07(e), the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(b). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 



185

 

 

(e)               A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Lead Borrower’s prior written consent, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A
Participant shall not be entitled to the benefits of Section 3.01 and
Section 3.04 unless such Participant agrees, for the benefit of the Lead
Borrower, to comply with obligations, restrictions and limitations under such
Sections and Section 3.07 as though it were a Lender. Each Lender that sells a
participation agrees to cooperate with the Lead Borrower to effectuate the
provisions of Section 3.07 with respect to any Participant.

 

(f)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided, that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)               Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents, and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(h)               Notwithstanding anything to the contrary contained herein, if
at any time the Administrative Agent assigns all of its Revolving Credit
Commitments and Loans pursuant to Section 10.07(b), the Administrative Agent
may, (i) upon 30 days’ notice to the Borrowers and the Lenders, resign as an L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrowers, resign as the Swing
Line Lender. In the event of any such resignation as L/C Issuer or the Swing
Line Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of the Administrative Agent as an L/C Issuer or the Swing Line
Lender, as the case may be. If the Administrative Agent resigns as an L/C Issuer
or the Swing Line Lender, it shall retain all the rights and obligations of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in unreimbursed amounts pursuant to
Section 2.03(e)). If the Administrative Agent resigns as the Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to all Swing Line Loans made by it and outstanding as of the
effective date of such resignation as the Swing Line Lender, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer or Swing Line Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the Administrative Agent to effectively
assume the obligations of the Administrative Agent with respect to such Letters
of Credit.

 



186

 

 

(i)                 Each Lender that sells a participation, acting solely for
this purpose as a non-fiduciary agent of the Borrowers (solely for tax
purposes), shall maintain a register on which it enters the name and address of
each Participant, and the amount of each such Participant’s interest in such
Lender’s rights and/or obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in such
Lender’s rights and/or obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such rights
and/or obligations are in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable participation interest.

 

10.08      Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates, to its and its Affiliates’ directors, officers,
employees and agents, including accountants, auditors, legal counsel and other
advisors and to the Persons approving or administering a Loan on behalf of an
Agent or a Lender (it being understood that all Persons pursuant to clause (a)
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential in
accordance with customary practices); (b) to the extent requested or required by
any regulatory authority having or purporting to have jurisdiction over such
Agent, Lender or its respective Affiliates or in connection with any pledge or
assignment permitted under Section 10.07(f); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08 (or
as may otherwise be reasonably acceptable to the Lead Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or to any
prospective counterparty to any Cash Management Agreement or Swap Contract; (g)
with the consent of the Lead Borrower; (h) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this
Section 10.08 or (B) is independently developed by such Agent, Lender or any of
their respective Affiliates; (i) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating such Agent or Lender; or (j) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender). In addition, the Agents and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Revolving Credit Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or any Subsidiary thereof
relating to any Loan Party or any Subsidiary thereof relating to any Loan Party
or its business, other than any such information that is publicly available to
any Agent or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided, that, in the case of
information received from a Loan Party after the Restatement Effective Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.08 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



187

 

 

Each of the Agents, the Lenders and each L/C Issuer acknowledges that (i) the
Information may include material non-public information concerning the Lead
Borrower, Holdings or a Subsidiary of either, as the case may be, (ii) it has
developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

 

10.09      Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Agent, Lender and L/C Issuer is authorized at any time and from
time to time, without prior notice to the Borrowers or any other Loan Party, any
such notice being waived by the Borrowers (on their own behalf and on behalf of
each Loan Party) to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Lender to
or for the credit or the account of the respective Loan Parties against any and
all ABL Obligations owing to such Agent, Lender or L/C Issuer hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not such Agent, such Lender or such L/C Issuer shall have made demand under this
Agreement or any other Loan Document and although such ABL Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the ABL
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Agent, each Lender
and L/C Issuer under this Section 10.09 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) that such
Agent, such Lender and L/C Issuer may have. Notwithstanding anything herein or
in any other Loan Document to the contrary, in no event shall the assets of any
Foreign Subsidiary of the Lead Borrower or a Domestic Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code constitute
security, or shall the proceeds of such assets be available for, payment of the
ABL Obligations of the Lead Borrower or any Domestic Subsidiary, it being
understood that the Equity Interests of any Foreign Subsidiary that is directly
owned by the Lead Borrower or a Domestic Subsidiary do not constitute such an
asset (and may be pledged to the extent set forth in Section 6.12).

 



188

 

 

10.10      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the ABL Obligations
hereunder.

 

10.11      Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier or other electronic transmission be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

 



189

 

 

10.12      Integration; Effectiveness. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the Agents or
the Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent,
each L/C Issuer and each Lender, regardless of any investigation made by any
Agent, any L/C Issuer or any Lender or on their behalf and notwithstanding that
any Agent, any L/C Issuer or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other ABL Obligation hereunder shall
remain unpaid or unsatisfied or any Revolving Credit Commitment or Letter of
Credit shall remain outstanding.

 

10.14      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Swing Line Lender or the applicable L/C Issuer,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

10.15      Governing Law; Jurisdiction; Etc.

 

(a)               GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)               SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW
YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE LEAD BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 



190

 

 

(c)               WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)               SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.16      WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 



191

 

 

10.17      Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers, the Administrative Agent and the Collateral
Agent and the Administrative Agent shall have been notified by each Lender, the
Swing Line Lender and each L/C Issuer that each such Lender, Swing Line Lender
and L/C Issuer has executed it, and thereafter shall be binding upon and inure
to the benefit of the Borrowers, each Agent, each Lender and each L/C Issuer and
their respective successors and assigns, except that no Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders and the L/C Issuers except as permitted by
Section 7.04.

 

10.18      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers and Holdings acknowledges and agrees, and
acknowledges and agrees that it has informed its other Affiliates, that: (i) (A)
no fiduciary, advisory or agency relationship between any of the Borrowers,
Holdings and their respective Subsidiaries and any Agent, any Arranger, any L/C
Issuer or any Lender is intended to be or has been created in respect of any of
the transactions contemplated hereby and by the other Loan Documents,
irrespective of whether any Agent, any Arranger, any L/C Issuer or any Lender
has advised or is advising any of the Borrowers, Holdings and their respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Agents, the Arrangers, the L/C Issuers and the
Lenders are arm’s-length commercial transactions between the Borrowers, Holdings
and their respective Subsidiaries, on the one hand, and the Agents, the
Arrangers, the L/C Issuers and the Lenders, on the other hand, (C) each of the
Borrowers and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate and (D) each of the
Borrowers and Holdings is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Agents, the Arrangers, the L/C Issuers
and the Lenders each is and has been acting solely as a principal and, except as
may otherwise be expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrowers, Holdings or any of their respective Affiliates, or any other Person
and (B) none of the Agents, the Arrangers, the L/C Issuers and the Lenders has
any obligation to the Borrowers, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the L/C Issuers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, Holdings and their respective
Affiliates, and none of the Agents, the Arrangers, the L/C Issuers, the Lenders
or any of their respective Affiliates has any obligation to disclose any of such
interests and transactions to the Borrowers, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
Holdings hereby waives and releases any claims that it may have against the
Agents, the Arrangers, the L/C Issuers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 



192

 

 

10.19      Affiliate Activities. Each of the Borrowers and Holdings acknowledges
that each Agent and each Arranger (and their respective Affiliates) is a full
service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of the Borrowers, Holdings and their respective
affiliates, as well as of other entities and persons and their Affiliates which
may (i) be involved in transactions arising from or relating to the engagement
contemplated hereby and by the other Loan Documents (ii) be customers or
competitors of the Borrowers, Holdings and their respective Affiliates or (iii)
have other relationships with the Borrowers, Holdings and their respective
Affiliates. In addition, it may provide investment banking, underwriting and
financial advisory services to such other entities and persons. It may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Borrowers, Holdings and their respective Affiliates or such
other entities. The transactions contemplated hereby and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

 

10.20      Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.21      USA PATRIOT ACT; “Know Your Customer” Checks.

 

(a)               Each L/C Issuer and each Lender that is subject to the PATRIOT
Act (as hereinafter defined) or other applicable “know your customer” and
anti-money laundering rules and regulations and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”) or other applicable
“know your customer” and anti-money laundering rules and regulations, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such L/C Issuer, such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act. The Borrowers shall, promptly following a request by the
Administrative Agent, any L/C Issuer or any Lender, provide all documentation
and other information that the Administrative Agent, such L/C Issuer or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

 



193

 

 

(b)               If in connection with (i) the introduction of or any Change in
Law, (ii) any change in the status of a Loan Party after the Restatement
Effective Date, (iii) the addition of any Guarantor pursuant to Section 6.12,
(iv) any proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that was not previously a Lender
hereunder, (v) the appointment of an L/C Issuer pursuant to Section 2.03 or (vi)
any L/C Credit Extension, the Administrative Agent, any Lender (or, in the case
of clause (iv) above, any prospective Lender) or any L/C Issuer requires
additional information in order to comply with “know your customer” or similar
identification procedures, each of Holdings and the Borrowers shall, and shall
cause each other Loan Party and Restricted Subsidiary to, promptly upon the
request of the Administrative Agent, such Lender or such L/C Issuer, provide
such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender), such Lender (for
itself or, in the case of the event described in clause (iv) above, on behalf of
any prospective Lender) or such L/C Issuer in order for the Administrative
Agent, such Lender, such prospective Lender or such L/C Issuer to carry out and
be satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents. The applicable L/C Issuer shall
not be required to make such L/C Credit Extension unless it is satisfied that it
has complied with all necessary “know your customer” or other similar checks
under all applicable Laws and regulations with respect to such L/C Credit
Extension.

 

10.22      Keepwell. Each Qualified ECP Borrower hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Borrower to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Borrower shall only be liable under
this Section 10.22 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.22, or
otherwise under this Agreement, as it relates to such Borrower, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Borrower under
this Section 10.22 shall remain in full force and effect so long as any Lender
shall have any Revolving Credit Commitment hereunder, any Loan or other ABL
Obligation hereunder (other than ABL Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements as to which other
arrangements satisfactory to the Administrative Agent and the applicable Secured
Party have been made) which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place). Each Qualified ECP Borrower intends that
this Section 10.22 constitute, and this Section 10.22 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Borrower for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

10.23      ABL/Term Intercreditor Agreement.

 

Each of the Lenders and L/C Issuers hereby acknowledges that it has received and
reviewed the ABL/Term Intercreditor Agreement and agrees to be bound by the
terms thereof. Each Lender and L/C Issuers (and each Person that becomes a
Lender or L/C Issuer under this Agreement) hereby authorizes and directs Wells
Fargo, as representative for the Secured Parties, to enter into the ABL/Term
Intercreditor Agreement on behalf of such Lender and agrees such representative
may take such actions on its behalf as is contemplated by the terms of the
ABL/Term Intercreditor Agreement. In addition, each Lender and Agent acknowledge
and agree that (a) the rights and remedies of the Agents, Lenders and L/C
Issuers hereunder and under the other Loan Documents are subject to the ABL/Term
Intercreditor Agreement and (b) in the event of a conflict, the provisions of
the ABL/Term Intercreditor Agreement shall control. Each Lender further
understands, acknowledges and agrees that the provisions setting forth the
priorities as between the Secured Parties and the Term Secured Parties are set
forth in the ABL/Term Intercreditor Agreement.

 



194

 

 

10.24      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

10.25      Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 



195

 

 

(a)               In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)               As used in this Section 10.25, the following terms have the
following meanings:

 

(i)                 “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.

 

(ii)              “Covered Entity” means any of the following: (A) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (B) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (C) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b).

 

(iii)            “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)             “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 



196

 

 

10.26      Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, as amended,
effective from and after the Restatement Effective Date. The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing before
the execution and delivery of this Agreement. On the Restatement Effective Date,
the credit facilities described in the Existing Credit Agreement, as amended,
shall be amended, supplemented, modified and restated in their entirety by the
corresponding credit facilities described herein, and all loans and other
obligations of the Borrowers and the obligations of the other Loan Parties
outstanding or existing as of such date under the Existing Credit Agreement are
and shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary for the outstanding balance of such Loans, together with any
Loans funded on the Restatement Effective Date, to comport with the respective
Revolving Credit Commitments of the Revolving Credit Lenders hereunder (and each
Revolving Credit Lender party hereto agrees to cooperate with the Administrative
Agent in determining and making such transfers and in accepting such transfers).
In furtherance of (but not limited to) the foregoing, (a) all interest and fees
of the Loan Parties under the Existing Credit Agreement shall accrue at the
rates therefor under the Existing Credit Agreement and shall, on and after the
Restatement Effective Date, accrue at the rates set forth in this Agreement and
be payable on the dates set forth in this Agreement and (b) all Letters of
Credit issued pursuant to the Existing Credit Agreement and outstanding on the
Restatement Effective Date are and shall be deemed to be Letters of Credit under
this Agreement.

 

[Continued on following page.]

 



197

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 



  GYP HOLDINGS II CORP.   GYP HOLDINGS III CORP.   GYPSUM MANAGEMENT AND SUPPLY,
INC.       By: /s/ A. Lynn Ross   Name: A. Lynn Ross   Title: Chief Financial
Officer       PIONEER MATERIALS WEST, INC.   GATOR GYPSUM, INC.   CAPITOL
MATERIALS COASTAL, INC.   CAPITOL MATERIALS, INCORPORATED   GMS STRATEGIC
SOLUTIONS, INC.   ROCKET INSTALLATION, INC.   SUN VALLEY INTERIOR SUPPLY, INC.  
TOOL SOURCE WAREHOUSE, INC.   TUCKER ACOUSTICAL PRODUCTS, INC.   TUCKER
MATERIALS, INC.   TAMARACK MATERIALS, INC.   MISSOURI DRYWALL SUPPLY, INC.  
WILDCAT MATERIALS, INC.   COLONIAL MATERIALS, INC.   CHAPARRAL MATERIALS, INC.  
CHEROKEE BUILDING MATERIALS, INC.   CARTER HARDWARE COMPANY   COWTOWN MATERIALS,
INC.   LONE STAR MATERIALS, INC.   TEJAS MATERIALS, INC.   CAPITOL BUILDING
SUPPLY, INC.   COMMONWEALTH BUILDING MATERIALS, INC.   GTS DRYWALL SUPPLY
COMPANY       By: /s/ A. Lynn Ross   Name: A. Lynn Ross   Title: Assistant
Treasurer

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 



 

 

 

  WELLS FARGO BANK, N.A., as Administrative Agent, Collateral Agent, Revolving
Credit Lender, Swing Line Lender and L/C Issuer         By:          /s/ Laura
A. Nelson   Name: Laura A. Nelson   Title: Vice President

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 

  SUNTRUST BANK, as Revolving Credit Lender and L/C Issuer         By:         
/s/ Roger Dober   Name: Roger Dober   Title: Vice-President

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 

  ROYAL BANK OF CANADA, as Revolving Credit Lender         By:          /s/ Anna
Bernat   Name: Anna Bernat   Title: Attorney in Fact

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as Revolving Credit Lender        
By:          /s/ William Patton   Name: William Patton   Title: Vice President

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 

  BANK OF AMERICA, N.A., as Revolving Credit Lender         By:          /s/
Todd Tarrance   Name: Todd Tarrance   Title: Vice President

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 

  CITIZENS BANK NA, as Revolving Credit Lender         By:          /s/ Peter
Yelle   Name: Peter Yelle   Title: Vice President

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 

  PNC Bank, National Association, as Revolving Credit Lender        
By:          /s/ Brandon K. Fiddler   Name: Brandon K. Fiddler   Title: Senior
Vice President

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 



  CIBC Bank USA, as Revolving Credit Lender         By:          /s/ Daniel
Costello   Name: Daniel Costello   Title: Managing Director

 

[GMS—AMENDED AND RESTATED ABL CREDIT AGREEMENT]

 



 

 

 

